Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 30, 2014

among

Amgen Inc.,

The Borrowing Subsidiaries Herein Named,

The Banks Herein Named,

Citibank, N.A.,

as Administrative Agent,

JPMorgan Chase Bank, N.A.,

as Syndication Agent,

Joint Lead Arrangers and Joint Book Runners:

Citigroup Global Markets Inc.

J.P. Morgan Securities LLC

Barclays Bank PLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Morgan Stanley Senior Funding, Inc.

and

Goldman Sachs Bank USA

Co-Documentation Agents:

Bank of America, N.A.

Barclays Bank PLC

Morgan Stanley Senior Funding, Inc.

and

Goldman Sachs Bank USA



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS

     1   

1.1

  Defined Terms      1   

1.2

  Use of Defined Terms      20   

1.3

  Accounting Terms      20   

1.4

  Rounding      21   

1.5

  Exhibits and Schedules      21   

1.6

  References to “the Company and its Subsidiaries”      21   

1.7

  Miscellaneous Terms      21   

1.8

  Exchange Rates; Alternative Currency Equivalents      21   

ARTICLE 2 LOANS AND LETTERS OF CREDIT

     22   

2.1

  Advances - General      22   

2.2

  Base Rate Advances      23   

2.3

  EURO Rate Advances      23   

2.4

  Voluntary Reduction of Commitment      23   

2.5

  Voluntary Conversion or Continuation of Advances      24   

2.6

  Letters of Credit      25   

2.7

  Administrative Agent’s Right to Assume Funds Available for Advances      30   

2.8

  Increased Commitment; Additional Banks      30   

2.9

  Extension of Maturity Date      31   

2.10

  Defaulting Banks      32   

ARTICLE 3 PAYMENTS AND FEES

     35   

3.1

  Principal and Interest      35   

3.2

  Facility Fee      36   

3.3

  Arranger Fees and Agency Fees      36   

3.4

  LC Issuance Fee      37   

3.5

  LC Reimbursement Fee      37   

3.6

  LC Drawing Fee      37   

3.7

  Capital Adequacy      37   

3.8

  Increased Costs      38   



--------------------------------------------------------------------------------

3.9

  Default Rate      41   

3.10

  Computation of Interest and Fees      41   

3.11

  Non-Banking Days      41   

3.12

  Manner and Treatment of Payments      41   

3.13

  Funding Sources      44   

3.14

  Failure to Charge Not Subsequent Waiver      44   

3.15

  Administrative Agent’s Right to Assume Payments Will be Made by Borrower     
44   

3.16

  Fee Determination Detail      45   

3.17

  Survivability      45   

3.18

  Dodd-Frank, Etc      45   

3.19

  Replacement of Banks      45   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     46   

4.1

  Existence and Qualification; Power; Compliance With Laws      46   

4.2

  Authority; Compliance With Other Agreements and Instruments and Government
Regulations      46   

4.3

  No Governmental Approvals Required      47   

4.4

  Subsidiaries      47   

4.5

  Financial Statements      47   

4.6

  No Other Liabilities; No Material Adverse Effect      47   

4.7

  Governmental Regulation      48   

4.8

  Litigation      48   

4.9

  Binding Obligations      48   

4.10

  No Default      48   

4.11

  Employee Benefit Plans      48   

4.12

  Regulation U      49   

4.13

  Disclosure      49   

4.14

  Tax Liability      49   

4.15

  Environmental Matters      49   

4.16

  Sanctions      49   

4.17

  Foreign Corrupt Practices Act      50   

 

2



--------------------------------------------------------------------------------

ARTICLE 5 AFFIRMATIVE COVENANTS (OTHER THAN INFORMATION AND REPORTING
REQUIREMENTS)

     50   

5.1

  Payment of Taxes and Other Potential Liens      50   

5.2

  Preservation of Existence      51   

5.3

  Maintenance of Properties      51   

5.4

  Maintenance of Insurance      51   

5.5

  Compliance With Laws      51   

5.6

  Visitation      51   

5.7

  Keeping of Records and Books of Account      52   

5.8

  Use of Proceeds      52   

ARTICLE 6 NEGATIVE COVENANTS

     52   

6.1

  Change in Nature of Business      52   

6.2

  Mergers      52   

6.3

  Liens; Sales and Leasebacks      52   

6.4

  Transactions with Affiliates      53   

6.5

  Subsidiary Indebtedness      53   

6.6

  Financial Covenant      53   

ARTICLE 7 INFORMATION AND REPORTING REQUIREMENTS

     53   

7.1

  Financial and Business Information      53   

7.2

  Compliance Certificates      55   

ARTICLE 8 CONDITIONS

     55   

8.1

  Conditions to Effectiveness      55   

8.2

  Any Advance and Any Letter of Credit      57   

ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

     57   

9.1

  Events of Default      57   

9.2

  Remedies Upon Event of Default      60   

ARTICLE 10 THE ADMINISTRATIVE AGENT

     62   

10.1

  Appointment and Authority      62   

10.2

  Rights as a Bank      62   

10.3

  Exculpatory Provisions      62   

10.4

  Reliance by Administrative Agent      63   

10.5

  Delegation of Duties      64   

10.6

  Resignation of the Administrative Agent      64   

10.7

  Non-Reliance on Administrative Agent and Other Banks      65   

 

3



--------------------------------------------------------------------------------

10.8

  Right to Indemnity      66   

10.9

  No Other Duties, etc      66   

ARTICLE 11 COMPANY GUARANTY

     66   

11.1

  The Guaranty      66   

11.2

  Guaranty Unconditional      67   

11.3

  Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances   
  68   

11.4

  Waivers by the Company      68   

11.5

  Subrogation, Etc      69   

ARTICLE 12 ADDITIONAL BORROWERS; TERMINATION OF BORROWERS

     70   

12.1

  Agreement to Participate      70   

12.2

  Notice of Termination      71   

ARTICLE 13 MISCELLANEOUS

     72   

13.1

  Cumulative Remedies; No Waiver      72   

13.2

  Amendments; Consents      72   

13.3

  Costs, Expenses and Taxes      73   

13.4

  Obligation to Make Payments in Dollars or Alternative Currency      73   

13.5

  Nature of Banks’ Obligations      74   

13.6

  Survival      74   

13.7

  Notices and Other Communications; Facsimile Copies      74   

13.8

  Execution of Loan Documents      76   

13.9

  Binding Effect; Assignment; Entire Agreement      76   

13.10

  Setoff Rights      80   

13.11

  Sharing of Setoffs      80   

13.12

  Indemnity by the Company      81   

13.13

  No Third Parties Benefited      82   

13.14

  Confidentiality      82   

13.15

  Further Assurances      83   

13.16

  No Fiduciary Duties      83   

13.17

  Integration      83   

13.18

  Severability of Provisions      84   

13.19

  Independent Covenants      84   

13.20

  Headings      84   

 

4



--------------------------------------------------------------------------------

13.21

  Time of the Essence      84   

13.22

  Applicable Law      84   

13.23

  Consent to Jurisdiction and Service of Process      84   

13.24

  Waiver of Jury Trial      85   

13.25

  Reserved      86   

13.26

  Judgment Currency      86   

13.27

  Tax Forms      86   

13.28

  Limitation on Borrowing Subsidiary Obligations      88   

13.29

  Waiver of Damages      88   

13.30

  Patriot Act Notice      88   

Exhibits

A - Agreement to Participate

B - Note

C - Compliance Certificate

D - Request for Letter of Credit

E - Request for Loan

F - Assignment Agreement

Schedules

 

2.1    Banks’ Pro Rata Shares of the Commitment 4.4    Disclosure of
Subsidiaries 4.8    Litigation 4.11(c)    Employee Benefit Plans 4.15   
Environmental 6.3    Liens 13.7    Notices

 

5



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 30, 2014

This AMENDED AND RESTATED CREDIT AGREEMENT is dated as of July 30, 2014 and is
entered into by and among Amgen Inc., a Delaware corporation (the “Company”),
each financial institution whose name is set forth on the signature pages hereof
as a Bank, Citibank, N.A. (“Citibank”), as the Administrative Agent and an
Issuing Bank, and JPMorgan Chase Bank, N.A. (“JPMCB”), as Syndication Agent.

PRELIMINARY STATEMENT.

The Company, the lenders parties thereto and Citibank, as administrative agent,
are parties to that certain Credit Agreement dated as of December 2, 2011 (the
“Existing Credit Agreement”). Subject to the satisfaction of the conditions set
forth in Section 3.1, the Company, the parties hereto and Citibank, as
Administrative Agent, desire to amend and restate the Existing Credit Agreement
as herein set forth. In consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Additional Bank” has the meaning set forth in Section 2.8(b).

“Additional Commitment Bank” has the meaning set forth in Section 2.9(d).

“Administrative Agent” means Citibank, when acting in its capacity as the
administrative agent under any of the Loan Documents.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on the signature pages of this Agreement, or such other address as the
Administrative Agent hereafter may designate by written notice to the Company
and the Banks.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means any Advance made or to be made by any Bank to any Borrower as
provided in Article 2, and includes each Base Rate Advance and each EURO Rate
Advance.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).



--------------------------------------------------------------------------------

“Agent Parties” has the meaning set forth in Section 13.7(d)(ii).

“Agreement” means this Amended and Restated Credit Agreement, either as
originally executed or as it may from time to time be supplemented, modified,
amended, restated or extended in accordance with Section 13.2.

“Agreement to Participate” means an Agreement to Participate, substantially in
the form of Exhibit A.

“Alternative Currency” means Euro.

“Alternative Currency Equivalent” means, with respect to any amount denominated
in Dollars on any date of determination, the amount of the Alternative Currency
that could be purchased with such amount of Dollars using the reciprocal of the
foreign exchange rate(s) specified in the definition of “Dollar Equivalent,” as
determined by the Administrative Agent.

“Alternative Currency Loan” means any Loan denominated in the Alternative
Currency. Each Alternative Currency Loan must be a EURIBOR Rate Advance.

“Alternative Currency Payment Office” means such office of Citibank as shall be
from time to time selected by the Administrative Agent and notified by the
Administrative Agent to the Company and the Banks.

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Arranger” means each of Citigroup Global Markets Inc., J.P. Morgan Securities
LLC, Barclays Bank PLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Morgan Stanley Senior Funding, Inc. and Goldman Sachs Bank USA when acting in
its capacity as an arranger and a bookrunner under any of the Loan Documents.

“Assignment Agreement” means an Assignment Agreement in substantially the form
of Exhibit F, executed by a Bank and an Eligible Assignee of all or part of that
Bank’s interest hereunder.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bank” means the Persons identified as “Banks” and listed on the signature pages
of this Agreement and each Eligible Assignee that shall become a party hereto
pursuant to Section 13.9.

 

2



--------------------------------------------------------------------------------

“Bank Insolvency Event” means that (a) a Bank or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Bank or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Bank or its Parent Company,
or such Bank or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.

“Banking Day” means any Monday, Tuesday, Wednesday, Thursday or Friday, other
than a day on which banks are authorized or required to be closed in California
or New York.

“Base Rate”, for any day, means the highest of (i) the rate of interest in
effect on such day as publicly announced by Citibank from time to time as its
base commercial lending rate (such base rate is not intended to be the lowest
rate of interest charged by Citibank) (the “Prime Rate”), (ii) the Federal Funds
Effective Rate in effect on such day plus  1⁄2 of 1% and (iii) the ICE Benchmark
Administration Settlement Rate applicable to Dollars for a period of one month
(“One Month LIBOR”) plus 1.00% (for the avoidance of doubt, the One Month LIBOR
for any day shall be based on the rate appearing on the Bloomberg BBAM Screen
(or any successor thereto) that displays an average ICE Benchmark Administration
Settlement Rate for deposits in Dollars with a term equivalent to such Interest
Period at approximately 11:00 a.m. London time on such day). Any change in the
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
One Month LIBOR shall be effective on the effective day of such change in the
Prime Rate, the Federal Funds Effective Rate or One Month LIBOR, respectively.

“Base Rate Advance” means an Advance made hereunder that bears interest as set
forth in Section 3.1(b) and designated as a Base Rate Advance in accordance with
Article 2.

“Borrower” means the Company and any Borrowing Subsidiary; “Borrowers” means the
Company and each other Borrower, collectively.

“Borrowing Subsidiary” means any Eligible Subsidiary that has executed an
Agreement to Participate pursuant to Section 12.1.

“Borrowing Subsidiary Obligations” has the meaning set forth in Section 11.1.

“Calculation Date” means, in respect of a EURIBOR Rate Advance, (a) the date
falling two Banking Days (or such other period as is customary in the relevant
foreign exchange market for delivery on the date of the relevant Advance) prior
to the date of each Advance, (b) the date falling two Banking Days (or such
other period as is customary in the relevant foreign exchange market for
delivery on the date of the relevant conversion or continuation of a Loan) prior
to the date of conversion or continuation of any Advance pursuant to
Section 2.5, or (c) such additional dates as the Administrative Agent or the
Majority Banks shall specify or as any Borrower may reasonably request, in which
case the Administrative Agent’s specification shall prevail.

 

3



--------------------------------------------------------------------------------

“Capital Lease” means, as to any Person, a lease of any Property by that Person
as lessee that is, or should be recorded as a “capital lease” on the balance
sheet of that Person prepared in accordance with Generally Accepted Accounting
Principles.

“Cash” means, when used in connection with any Person, all monetary and
non-monetary items owned by that Person that are treated as cash in accordance
with Generally Accepted Accounting Principles, except for amounts held by, or on
deposit with, another Person as cash collateral or other security.

“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each Issuing Bank (and “Cash
Collateralization” has a corresponding meaning).

“Certificate of a Senior Officer” means a certificate signed by a Senior Officer
of the Person providing the certificate.

“Citibank” has the meaning set forth in the introductory paragraph.

“Closing Date” means the time and Banking Day on which the conditions set forth
in Section 8.1 are satisfied.

“Code” means the Internal Revenue Code of 1986, as amended or replaced and as in
effect from time to time.

“Commitment” means the aggregate commitment of the Banks (i) to make Advances
pursuant to Section 2.1(a) in an aggregate principal amount up to the Dollar
Equivalent of $2,500,000,000 and (ii) to purchase an undivided interest in any
Letters of Credit issued pursuant to Section 2.6(a), as the Commitment may be
reduced in accordance with Section 2.4 or increased in accordance with
Section 2.8. The respective Pro Rata Shares of the Banks on the Closing Date
with respect to the Commitment are set forth in Schedule 2.1.

“Company” has the meaning set forth in the introductory paragraph.

“Compliance Certificate” means a certificate in the form of Exhibit C, properly
completed and signed by a Senior Officer of the Company.

“Communications” has the meaning set forth in Section 13.7(d)(ii).

“Consolidated Capitalization” means, as of any date of determination, the
aggregate of the Consolidated Net Worth and Consolidated Total Debt of the
Company and its Consolidated Subsidiaries on that date.

“Consolidated Net Worth” means, as of any date of determination, the
Shareholders’ Equity of the Company and its Consolidated Subsidiaries on that
date as set forth or reflected on the consolidated balance sheet of the Company
and its Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means, as of any date of determination and with
respect to any Person, any Subsidiary of that Person whose financial data is, in
accordance with Generally Accepted Accounting Principles, reflected in that
Person’s consolidated financial statements.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of all Indebtedness, determined on a consolidated basis in accordance
with Generally Accepted Accounting Principles, of the Company and its
Consolidated Subsidiaries on that date.

“Consolidated Total Debt to Capitalization Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Total Debt to (b) Consolidated
Capitalization.

“Contractual Obligation” means, as to any Person, any provision of any
outstanding Securities issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.5.

“Current ERISA Affiliate”, as applied to any Person, means (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member.

“Daily Margin” means, for any date of determination, for the designated Level
and the Type of Advance, the following interest rates per annum:

 

     Daily Margin        TYPE OF ADVANCE        Base Rate
Advance     EURO Rate
Advance  

Level 1

     0.000 %      0.690 % 

Level 2

     0.000 %      0.805 % 

Level 3

     0.000 %      0.910 % 

Level 4

     0.000 %      1.000 % 

Level 5

     0.100 %      1.100 % 

Level 6

     0.300 %      1.300 % 

For purposes of this definition, (a) if any change in the rating established by
S&P or Moody’s with respect to Long-Term Debt shall result in a change in the
Level, the change in the Daily Margin shall be effective as of the date on which
such rating change is publicly announced, and (b) if the ratings established by
both of S&P and Moody’s with respect to Long-Term Debt are unavailable for any
reason for any day, then the applicable level for such day shall be deemed to

 

5



--------------------------------------------------------------------------------

be Level 6 (or, if the Majority Banks consent in writing, such other Level as
may be reasonably determined by the Majority Banks from a rating with respect to
Long-Term Debt for such day established by another rating agency reasonably
acceptable to the Majority Banks).

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.

“Default” means any Event of Default or any event that, with the giving of any
applicable notice or passage of time specified in Section 9.1, or both, would be
an Event of Default.

“Default Rate” means the interest rate described in Section 3.9.

“Defaulting Bank” means at any time, subject to Section 2.10(c), (i) any Bank
that has failed for two or more Banking Days to comply with its obligations
under this Agreement to make an Advance, make a payment to an Issuing Bank in
respect of drawing under a Letter of Credit, or make any other payment due
hereunder (each, a “funding obligation”), unless such Bank has notified the
Administrative Agent and the Company in writing that such failure is the result
of such Bank’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any Bank
that has notified the Administrative Agent, the Company or an Issuing Bank in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations hereunder, unless such writing or statement states that such
position is based on such Bank’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Bank that has defaulted on its funding
obligations under other loan agreements or credit agreements generally under
which it has commitments to extend credit or that has notified, or whose Parent
Company has notified, the Administrative Agent or the Company in writing, or has
stated publicly, that it does not intend to comply with its funding obligations
under loan agreements or credit agreements generally, (iv) any Bank that has,
for two or more Banking Days after written request of the Administrative Agent
or the Company, failed to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Bank will cease to be a Defaulting Bank solely pursuant to
this clause (iv) upon the Administrative Agent’s and the Company’s receipt of
such written confirmation), or (v) any Bank with respect to which a Bank
Insolvency Event has occurred and is continuing with respect to such Bank or its
Parent Company; provided that a Bank Insolvency Event shall not be deemed to
occur with respect to a Bank or its Parent Company solely as a result of the
acquisition or maintenance of an ownership interest in such Bank or Parent
Company by a Governmental Agency or instrumentality thereof where such action
does not result in or provide such Bank with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Agency or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Bank . Any determination by the Administrative Agent
that a Bank is a Defaulting Bank under any of clauses

 

6



--------------------------------------------------------------------------------

(i) through (v) above will be conclusive and binding absent manifest error, and
such Bank will be deemed to be a Defaulting Bank (subject to Section 2.10(c))
upon notification of such determination by the Administrative Agent to the
Company, the Issuing Banks, and the Banks.

“Designated Deposit Account” means a deposit account designated by a Borrower in
its Request for Loan submitted with respect to each Loan.

“Dollar Equivalent” means, as of any date of determination (a) with respect to
any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any currency other than Dollars, the amount of Dollars
that would be required to purchase the amount of the Alternative Currency based
on the spot rate for the purchase by Citibank of the Alternative Currency
through its foreign exchange trading office prior to 11:00 A.M. (London time) on
such date.

“Dollar Loan” means any Loan denominated in Dollars.

“Dollars” or “$” means United States Dollars.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.9(b)(iii)).

“Eligible Subsidiary” means any of the wholly-owned Subsidiaries of the Company.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is, or was at any time, maintained or contributed to
by the Company or with respect to any such plan that is subject to Section 302
of ERISA or Title IV of ERISA or Section 412 of the Code, any of its ERISA
Affiliates.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastrict Treaty of
1992 and the Amsterdam Treaty of 1998, as amended from time to time.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the “euro” or otherwise).

“Environmental Laws” means all plans, policies or decrees binding on the Company
and its Subsidiaries in accordance with applicable statutes, ordinances, orders,
rules or regulations and all statutes, ordinances, orders, rules or regulations
and the like, in each case, relating to (i) environmental matters, including,
without limitation, those relating to fines, injunctions, penalties, damages,
contribution, cost recovery compensation, losses or injuries resulting from the
release or threatened release of hazardous materials, (ii) the generation, use,
storage, transportation or disposal of hazardous materials, or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to the Company or any of its Subsidiaries or any of their respective properties,
including, without limitation, the Comprehensive Environmental Response,
Compensation, and

 

7



--------------------------------------------------------------------------------

Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation
Act (49 U.S.C. § 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal Insecticide,
Fungicide and Rodenticide Act (7 U.S.C. §136 et seq.), the Occupational Safety
and Health Act (29 U.S.C. § 651 et seq.) and the Emergency Planning and
Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), each as amended or
supplemented, and any analogous future or present local, state and federal
statutes and regulations promulgated pursuant thereto, each as in effect as of
the date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

“ERISA Affiliate”, as applied to any Person, means (i) any corporation which is,
or was at any time, a member of a controlled group of corporations within the
meaning of Section 414(b) of the Code of which that Person is, or was at any
time, a member; (ii) any trade or business (whether or not incorporated) which
is, or was at any time, a member of a group of trades or businesses under common
control within the meaning of Section 414(c) of the Code of which that Person
is, or was at any time, a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is, or was at any time, a member.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC, or the
penalty for failure to provide such notice, has been waived by regulation or by
PBGC technical update); (ii) the failure to meet the minimum funding standard of
Sections 412 and 430 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (iii) the provision by the administrator of any Pension
Plan pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA;
(iv) the withdrawal by the Company or any of its ERISA Affiliates from any
Pension Plan with two or more contributing sponsors or the termination of any
such Pension Plan resulting in liability therefor pursuant to Sections 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate under
Section 4042 of ERISA any Pension Plan, or the occurrence of any event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on the Company or any of its ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal by the Company or any of its
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, or the receipt by the Company or any of its ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
imposition on the Company or any

 

8



--------------------------------------------------------------------------------

of its ERISA Affiliates of fines, penalties, taxes or related charges under
Chapter 43 of the Code or under Section 409 or 502(c), (i) or (l) or 4071 of
ERISA in respect of any Pension Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Pension Plan or the assets
thereof, or against the Company or any of its ERISA Affiliates in connection
with any such Pension Plan; (x) receipt from the Internal Revenue Service of
notice of the failure of any Pension Plan (or any other Employee Benefit Plan
intended to be qualified under Section 401(a) of the Code) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Code; or (xi) the conditions for imposition of a Lien under Section 303(k) of
ERISA shall have been met with respect to any Pension Plan.

“EURIBOR Rate” means, for any Interest Period for each EURIBOR Rate Advance, an
interest rate per annum equal to the offered quotation which appears on the page
of the Bloomberg Screen which displays an average rate of the Banking Federation
of the EMU for the Euro for such period at or about 10:00 a.m. (London time) two
Eurocurrency Banking Days before the first day of such Interest Period or, if
such page or such service shall cease to be available, such other page or such
other service for the purpose of displaying an average rate of the Banking
Federation of the EMU as the Administrative Agent, after consultation with the
Banks and the Company, shall reasonably select.

“EURIBOR Rate Advance” means an Advance in Euros which bears interest at a rate
per annum determined on the basis of the EURIBOR Rate. All EURIBOR Rate Advances
shall be denominated in Euros.

“Euro” and “€” means the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“EURO Rate Advance” means, as the context may require, a Eurodollar Rate Advance
or a EURIBOR Rate Advance.

“Eurocurrency Banking Day” means (a) if such day relates to any Eurodollar Rate
Advance, any Banking Day on which dealings in Dollar deposits are conducted by
and among banks in the London interbank offer market for Dollar deposits or
(b) if such day relates to any EURIBOR Rate Advance, a TARGET Day.

“Eurocurrency Lending Office” means, as to each Bank, its office or branch so
designated by written notice to the Company and the Administrative Agent as its
Eurocurrency Lending Office. If no Eurocurrency Lending Office is designated by
a Bank, its Eurocurrency Lending Office shall be its office at its address for
purposes of notices hereunder.

“Eurocurrency Market” means, with respect to any EURO Rate Advance, the London
interbank offer market for Dollar and Euro deposits.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance, an interest rate per annum equal to the offered rate (if any) appearing
on the Bloomberg BBAM Screen (or any successor thereto) which displays ICE
Benchmark Administration Settlement Rates for deposits of Dollars for a period
equal to the Interest Period relating to that Advance at or about 11:00 a.m.
(London time) two Eurocurrency Banking Days

 

9



--------------------------------------------------------------------------------

before the first day of such Interest Period with respect to each Eurodollar
Rate Advance or, if such page or such service shall cease to be available, such
other page or such other service for the purpose of displaying an average rate
for deposits of Dollars in the London interbank market as the Administrative
Agent, after consultation with the Banks and the Company, shall reasonably
select.

“Eurodollar Rate Advance” means an Advance that bears interest based on the
Eurodollar Rate. All Eurodollar Rate Advances shall be denominated in Dollars.

“Event of Default” shall have the meaning provided in Section 9.1.

“Excluded Taxes” has the meaning set forth in Section 3.12(d)(i).

“Existing Credit Agreement” has the meaning set forth in the preliminary
statement.

“Extending Bank” has the meaning set forth in Section 2.9(e).

“Extension Date” has the meaning set forth in Section 2.9(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such published intergovernmental agreements.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Banking Day next succeeding such day; provided that (i) if such day is
not a Banking Day, the Federal Funds Effective Rate for such day shall be such
rate on such transactions on the next preceding Banking Day as so published on
the next succeeding Banking Day, and (ii) if no such rate is so published on
such next succeeding Banking Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Administrative Agent, in its capacity as a
Bank, on such day on such transactions as determined by the Administrative
Agent.

“Fiscal Quarter” means the fiscal quarter of the Company consisting of a three
month fiscal period ending on each March 31, June 30, September 30 and
December 31.

“Fiscal Year” means the fiscal year of the Company consisting of a twelve month
fiscal period ending on each December 31.

“Foreign Bank” has the meaning set forth in Section 13.27(a)(i).

 

10



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Bank with respect
to any Issuing Bank, such Defaulting Bank’s Pro Rata Share of the LC Obligations
with respect to Letters of Credit issued by such Issuing Bank, other than LC
Obligations as to which such Defaulting Bank’s participation obligation has been
reallocated to other Banks or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Generally Accepted Accounting Principles” means generally accepted accounting
principles in the United States of America. The term “Generally Accepted
Accounting Principles” shall be read in each instance as if the words
“consistently applied” followed immediately thereafter, meaning that the
accounting principles applied are consistent in all material respects (except
for changes concurred in by the Company’s independent public accountants) to
those applied at prior dates or for prior periods.

“Governmental Agency” means (a) any foreign, federal, state, county or municipal
government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body, (c) any court or administrative tribunal or
(d) with respect to any Person, any arbitration tribunal or other
nongovernmental authority to whose jurisdiction that Person has consented.

“Guaranty” has the meaning set forth in Section 11.1.

“Hostile Acquisition” means the acquisition of over 50% of the capital stock or
other equity interests of a Person (the “Target”) through a tender offer or
similar solicitation of the owners of such capital stock or other equity
interests which has not been approved (prior to such acquisition) by resolutions
of the Board of Directors or shareholders of the Target or by similar action if
the Target is not a corporation and as to which such approval has not been
withdrawn.

“Increase Date” has the meaning set forth in Section 2.8(c).

“Increased Commitment” has the meaning set forth in Section 2.8(a).

“Indebtedness” means, as to any Person, (a) all indebtedness of such Person for
borrowed money, (b) that portion of the obligations of such Person under Capital
Leases which is properly recorded as a liability on a balance sheet of that
Person prepared in accordance with Generally Accepted Accounting Principles,
(c) to the extent of the outstanding Indebtedness thereunder, any obligation of
such Person that is evidenced by a promissory note or other similar instrument
representing an extension of credit to such Person, whether or not for borrowed
money, (d) any obligation of such Person for the deferred purchase price of
Property or services (other than trade or other accounts payable in the ordinary
course of business), (e) any obligation of such Person of the nature described
in clauses (a), (b), (c) or (d) above that is secured by a Lien on assets of
such Person, whether or not that Person has assumed such obligation or whether
or not such obligation is non-recourse to the credit of such Person, but only to
the extent

 

11



--------------------------------------------------------------------------------

of the lesser of the face amount of the obligation or the fair market value of
the assets so subject to the Lien, (f) obligations of such Person arising under
acceptance facilities or under facilities for the discount of accounts
receivable of such Person, (g) any obligation of such Person to reimburse the
issuer of any letter of credit issued for the account of such Person upon which
and only to the extent a draw has been made and (h) in the case of the Company,
the net obligations of the Company under Swap Agreements. Notwithstanding the
provisions listed above, Indebtedness shall not include any intercompany loans
made by the Company to a Subsidiary or by any Subsidiary to another Subsidiary
or by any Subsidiary to the Company. As of any date of determination, the amount
of the Company’s Indebtedness with respect to (1) Swap Agreements shall be equal
to the net marked-to-market value (if negative) for the Company for all such
Swap Agreements taken as a whole and (2) obligations under clause (d) shall be
the stated balance sheet amount of such obligations, determined on a
consolidated basis in accordance with Generally Accepted Accounting Principles,
of the Company and its Consolidated Subsidiaries on that date.

“Indemnified Taxes” has the meaning set forth in Section 3.12(d)(i).

“Indemnitees” has the meaning set forth in Section 13.12.

“Interest Period” means, as to each EURO Rate Advance, the period commencing on
the date specified by the Borrower of such Advance pursuant to Section 2.1(b)
and ending 1, 2, 3 or 6 months thereafter (or, if agreed to by all Banks, 12
months or a period of shorter than 1 month), as specified by the applicable
Borrower in the applicable Request for Loan; provided that:

(a) The first day of any Interest Period shall be a Eurocurrency Banking Day;

(b) Any Interest Period that would otherwise end on a day that is not a
Eurocurrency Banking Day shall be extended to the next succeeding Eurocurrency
Banking Day unless such Eurocurrency Banking Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Eurocurrency Banking Day; and

(c) No Interest Period shall extend beyond the final Maturity Date.

“Issue” means the issuance or extension of, or amendment to, any Letter of
Credit.

“Issuing Bank” means Citibank and any other Bank acceptable to the Company and
the Administrative Agent that agrees in writing to perform the duties of an
Issuing Bank under this Agreement.

“JPMCB” has the meaning set forth in the introductory paragraph.

“Laws” means, collectively, all foreign, federal, state and local statutes,
treaties, rules, regulations, ordinances, codes and administrative or
controlling precedents of any Governmental Agency.

 

12



--------------------------------------------------------------------------------

“LC Issuance Fee” means a fee payable to the applicable Issuing Bank as provided
in Section 3.4.

“LC Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Advances made by an Issuing Bank in accordance
with Section 2.6 that have not been funded by the Banks and, in the case of any
Letters of Credit denominated in Euro, shall be the Alternate Currency
Equivalent in Dollars of such amount, determined as of the third Banking Day
prior to such date.

“LC Reimbursement Fee” means a fee payable to the Administrative Agent, for the
pro rata benefit of the Banks, as provided in Section 3.5.

“Letters of Credit” means any letters of credit issued by an Issuing Bank
pursuant to Section 2.6(a), either as originally executed or as the same may
from time to time be supplemented, modified, reviewed, extended or supplanted.

“Level” means Level 1, Level 2, Level 3, Level 4, Level 5 or Level 6, as the
case may be, provided, however that if, as of any date of determination,
(a) there is a one Level difference between (x) the Level that would be
applicable if such Level were determined solely by reference to the rating
assigned by S&P (the “Hypothetical S&P Level”) and (y) the Level that would be
applicable if such Level were determined solely by reference to the rating
assigned by Moody’s (the “Hypothetical Moody’s Level”) then the “Level” for such
date shall be deemed to be the higher of the Hypothetical S&P Level and the
Hypothetical Moody’s Level and (b) there is a two Level or more difference
between the Hypothetical S&P Level and the Hypothetical Moody’s Level, then the
“Level” for such date shall be deemed to be the middle Level between the
Hypothetical S&P Level and the Hypothetical Moody’s Level, and if such middle
Level does not exist, then the “Level” for such date shall be deemed to be the
lower of the middle two Levels between the Hypothetical S&P Level and the
Hypothetical Moody’s Level (for these purposes Level 1 being higher than Level
2, etc.).

“Level 1” means that, as of any date of determination, the Long-Term Debt
carries either of the following ratings:

“A+” or higher from S&P

“A1” or higher from Moody’s.

“Level 2” means that, as of any date of determination, the criteria of Level 1
are not satisfied and the Long-Term Debt carries either of the following
ratings:

“A” from S&P

“A2” from Moody’s.

“Level 3” means that, as of any date of determination, the criteria of neither
Level 1 nor Level 2 are satisfied and the Long-Term Debt carries either of the
following ratings:

“A-” from S&P

“A3” from Moody’s.

 

13



--------------------------------------------------------------------------------

“Level 4” means that, as of any date of determination, the criteria of none of
Level 1, Level 2 or Level 3 are satisfied and the Long-Term Debt carries either
of the following ratings:

“BBB+” from S&P

“Baa1” from Moody’s.

“Level 5” means that, as of any date of determination, the criteria of none of
Level 1, Level 2, Level 3 or Level 4 are satisfied and the Long-Term Debt
carries either of the following ratings:

“BBB” from S&P

“Baa2” from Moody’s.

“Level 6” means that, as of any date of determination, the criteria of none of
Level 1, Level 2, Level 3, Level 4 or Level 5 are satisfied.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing statement
(other than a precautionary financing statement with respect to a lease that is
not in the nature of a security interest) under the Uniform Commercial Code or
comparable Law of any jurisdiction with respect to any Property.

“Loan” means any group of Advances made at any one time by the Banks pursuant to
Article 2.

“Loan Documents” means, collectively, this Agreement, the Notes, any Request for
Loan, any Agreement to Participate, any Letter of Credit, and any Request for
Letter of Credit, in each case either as originally executed or as the same may
from time to time be supplemented, modified, amended, restated, extended or
supplanted.

“Long-Term Debt” means senior, unsecured, long-term-debt securities of the
Company.

“Majority Banks” means, as of any date of determination, Banks to which more
than 50% of the aggregate Total Outstandings is owed or, if Total Outstandings
at such time are zero, Banks whose aggregate Pro Rata Shares are greater than
50% of the Commitment then in effect; provided that if any Bank shall be a
Defaulting Bank at such time, there shall be excluded from the determination of
Majority Banks at such time the Total Outstandings owed to such Defaulting Bank
at such time or, if the Total Outstandings at such time are zero, the Pro Rata
Share of the Commitment of such Bank at such time, as applicable. For purposes
of this definition, Total Outstandings in respect of the then undrawn portion of
outstanding Letters of Credit and unreimbursed drawings under Letters of Credit
shall be deemed to be owing to each Bank ratably in accordance with their
respective Pro Rata Shares.

 

14



--------------------------------------------------------------------------------

“Material Adverse Effect” means a circumstance or set of circumstances or events
affecting the business, financial condition or operations of the Company and its
Subsidiaries, taken as a whole, that have a material adverse effect,
individually or in the aggregate, upon the ability (i) of the Company and its
Subsidiaries, taken as a whole, to perform under the Loan Documents or (ii) of
the Banks to enforce, the Obligations under the Loan Documents.

“Maturity Date” means July 30, 2019, subject to the extension thereof pursuant
to Section 2.9; provided, however that the Maturity Date for any Bank that is a
Non-Extending Bank to any requested extension pursuant to Section 2.9 shall be
the Maturity Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means any employee benefit plan which is a “multiemployer
plan” (as defined in Section 4001(a)(3) of ERISA) to which the Company or any of
its ERISA Affiliates is contributing, or within the preceding six (6) years has
contributed, or to which the Company or any of its ERISA Affiliates has, or
within the preceding six (6) years has had, an obligation to contribute.

“Non-Defaulting Bank” means, at any time, a Bank that is not a Defaulting Bank
or a Potential Defaulting Bank.

“Non Extending Bank” has the meaning set forth in Section 2.9(b).

“Notes” means any of the promissory notes made by the Borrowers in favor of a
Bank in accordance with Section 2.1(e) to evidence revolving Advances made by
that Bank under the Commitment, substantially in the form of Exhibit B, as
originally executed or as the same may from time to time be supplemented,
modified, amended, renewed or extended.

“Notice Date” has the meaning set forth in Section 2.9(b).

“Notice of Conversion/Continuation” has the meaning specified in Section 2.5(a).

“Obligations” means all present and future monetary obligations of every kind or
nature of the Borrowers at any time and from time to time owed to the Arrangers,
the Administrative Agent, the Syndication Agent, any Issuing Bank or the Banks
or any one or more of them under any one or more of the Loan Documents, whether
due or to become due, matured or unmatured, liquidated or unliquidated, or
contingent or noncontingent, including interest that accrues after the
commencement of any proceeding under any Debtor Relief Law by or against the
Company or any Subsidiary of the Company.

“Original Currency” has the meaning set forth in Section 13.26(a).

 

15



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Bank, Taxes imposed as a result of a present or former connection between the
Administrative Agent or such Bank and the jurisdiction imposing such Tax (other
than connections arising from the Administrative Agent or such Bank having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Currency” has the meaning set forth in Section 13.26(a).

“Other Taxes” has the meaning set forth in Section 3.12(d)(ii).

“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, or if such
Bank does not have a bank holding company, then any corporation, association,
partnership or other business entity owning, beneficially or of record, directly
or indirectly, a majority of the shares of such Bank.

“Participant” has the meaning set forth in Section 13.9(c).

“Participant Register” has the meaning set forth in Section 13.9(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

“Pension Plan” means any Employee Benefit Plan other than a Multiemployer Plan,
that is subject to Section 412 of the Code or Section 302 of ERISA or Title IV
of ERISA.

“Permitted Encumbrances” means:

(a) inchoate Liens incident to construction or maintenance of real property, or
Liens incident to construction or maintenance of real property, now or hereafter
filed of record for sums not yet delinquent or being contested in good faith, if
reserves or other appropriate provisions, if any, as shall be required by
Generally Accepted Accounting Principles shall have been made therefor;

(b) Liens for taxes and assessments on real property which are not yet past due,
or Liens for taxes and assessments on real property for which adequate reserves
have been set aside and are being contested in good faith by appropriate
proceedings and have not proceeded to judgment, provided that, by reason of
non-payment of the obligations secured by such Liens, no such material real
property is subject to a material risk of loss or forfeiture;

(c) easements, exceptions, reservations, or other agreements granted or entered
into for the purpose of pipelines, conduits, cables, wire communication lines,
power lines and substations, streets, trails, walkways, drainage, irrigation,
water, and sewerage purposes, dikes, canals, ditches, the removal of oil, gas,
coal, or other minerals, and other like purposes affecting real property which
in the aggregate do not materially burden or impair the fair market value or use
of such real property for the purposes for which it is or may reasonably be
expected to be held;

 

16



--------------------------------------------------------------------------------

(d) rights reserved to or vested in any Governmental Agency by Law to control or
regulate, or obligations or duties under Law to any Governmental Agency with
respect to, the use of any real property;

(e) rights reserved to or vested in any Governmental Agency by Law to control or
regulate, or obligations or duties under Law to any Governmental Agency with
respect to, any right, power, franchise, grant, license, or permit;

(f) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of real property;

(g) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith, if reserves or other
appropriate provisions, if any, as shall be required by Generally Accepted
Accounting Principles shall have been made therefor;

(h) Liens consisting of pledges or deposits to secure obligations under workers’
compensation laws or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

(i) Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business to
which the Company or a Subsidiary is a party as lessee, provided the aggregate
value of all such pledges and deposits in connection with any such lease does
not at any time exceed 16-2/3% of the annual fixed rentals payable under such
lease;

(j) Liens consisting of deposits of Property to secure statutory obligations of
the Company or a Subsidiary of the Company in the ordinary course of its
business;

(k) Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds in proceedings to which the Company or a Subsidiary of
the Company is a party in the ordinary course of its business;

(l) purchase money Liens or purchase money security interests upon or in any
property acquired or held by the Company or any Subsidiary in the ordinary
course of business to secure the purchase price of such property or to secure
indebtedness incurred solely for the purpose of financing the acquisition of
such property;

(m) Liens on an asset to secure all or any part of the cost of development or
construction of such asset or improvements thereon and which shall be released
or satisfied within 120 days after completion of such development or
construction;

(n) Liens on an asset created in connection with the acquisition, construction
or development of additions, extensions or improvements to such asset which
shall be financed by obligations described in Sections 142, 144(a) or 144(c) of
the Code, as amended, or by obligations entitled to substantially similar tax
benefits under other legislation or regulations in effect from time to time;

 

17



--------------------------------------------------------------------------------

(o) Liens on property subject to escrow or similar arrangements established in
connection with litigation settlements;

(p) Liens on an asset required in connection with any program, law, statute or
regulation of any state or local authority which provides financial or tax
benefits not available without such Lien, provided that substantially all of the
obligations secured by such Lien are obligations that are in lieu of, or reduce,
a property tax or other payment obligation that itself would have been secured
by a Lien permitted hereunder; and

(q) Liens on Property securing any intercompany loans made by the Company to a
Subsidiary or by any Subsidiary to another Subsidiary.

“Person” means any entity, whether an individual, trustee, corporation, general
partnership, limited partnership, limited liability company, joint stock
company, trust, estate, unincorporated organization, business association,
tribe, firm, joint venture, Governmental Agency, or otherwise.

“Platform” has the meaning set forth in Section 13.7(d)(i).

“Potential Defaulting Bank” means, at any time, (i) any Bank with respect to
which an event of the kind referred to in the definition of “Bank Insolvency
Event” has occurred and is continuing in respect of any financial institution
affiliate of such Bank, (ii) any Bank that has notified, or whose Parent Company
or a financial institution affiliate thereof has notified, the Administrative
Agent, the Company or the Issuing Banks in writing, or has stated publicly, that
it does not intend to comply with its funding obligations under any other loan
agreement or credit agreement or other similar/other financing agreement, unless
such writing or statement states that such position is based on such Bank’s
determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing or public statement), or
(iii) any Bank that has, or whose Parent Company has, a non-investment grade
rating from Moody’s or S&P or another nationally recognized rating agency. Any
determination by the Administrative Agent that a Bank is a Potential Defaulting
Bank under any of clauses (i) through (iii) above will be conclusive and binding
absent manifest error, and such Bank will be deemed a Potential Defaulting Bank
(subject to Section 2.10(c)) upon notification of such determination by the
Administrative Agent to the Company, the Issuing Banks and the Banks.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Pro Rata Share” means, with respect to each Bank, with respect to the
Commitment, and any Loan made under any portion of the Commitment, the
percentage set forth opposite the name of that Bank and that portion of the
Commitment on Schedule 2.1 as modified from time to time. The Pro Rata Share of
each Bank shall be deemed to have been modified at each time the Commitment is
modified in accordance with Section 2.8, 2.9, 2.10 or 13.9.

 

18



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 13.9(g).

“Regulation D” means Regulation D, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Regulation U” means Regulation U, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Request for Letter of Credit” means a written request for a Letter of Credit
substantially in the form of Exhibit D, together with the standard form of
application for letter of credit used by the applicable Issuing Bank, signed by
a Senior Officer of the applicable Borrower and properly completed to provide
all information required to be provided therein.

“Request for Loan” means a written request for a Loan substantially in the form
of Exhibit E, signed by a Senior Officer of the applicable Borrower and properly
completed to provide all information required to be included therein.

“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.

“S&P” means Standard & Poor’s Ratings Group, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

“Securities” means any capital stock, share, voting trust certificate, bond,
debenture, note or other evidence of indebtedness, limited partnership interest,
or any warrant, option or other right to purchase or acquire any of the
foregoing.

“Senior Officer” means the (a) chief executive officer, (b) chief operating
officer, (c) chief financial officer, (d) chief accounting officer,
(e) corporate controller, (f) treasurer, (g) assistant treasurer, (h) any senior
vice president, or (i) any executive vice president, in each case whatever the
title nomenclature may be, of the Person designated.

“Shareholders’ Equity” means, as of any date of determination, shareholders’
equity as of that date determined in accordance with Generally Accepted
Accounting Principles; provided that there shall be excluded from Shareholders’
Equity any amount attributable to capital stock that is, directly or indirectly,
required to be redeemed or repurchased by the issuer thereof at a specified date
or upon the occurrence of specified events or at the election of the holder
thereof.

 

19



--------------------------------------------------------------------------------

“Significant Subsidiary” has the meaning set forth in Section 4.4.

“Subsidiary” means, as of any date of determination and with respect to any
Person, any corporation, limited liability company, partnership or joint
venture, whether now existing or hereafter organized or acquired: (a) in the
case of a corporation or limited liability company, of which a majority of the
securities or other ownership interests having ordinary voting power for the
election of directors or other governing body (other than securities or other
ownership interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned by such Person and/or one or
more Subsidiaries of such Person, or (b) in the case of a partnership or joint
venture, of which such Person or a Subsidiary of such Person is a general
partner or joint venturer or of which a majority of the partnership or other
ownership interests are at the time beneficially owned by such Person and/or one
or more of its Subsidiaries, excluding any partnership or joint venture over
which the Person or Subsidiary of such Person does not exercise actual control.

“Swap Agreement” means a written agreement between the Company and one or more
financial institutions providing for “swap”, “collar” or other interest rate
protection (other than “caps”) with respect to any Indebtedness.

“Syndication Agent” means JPMCB, when acting in its capacity as the syndication
agent under any of the Loan Documents.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET2) System (or, if such payment system ceases
to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” has the meaning set forth in Section 3.12(d)(i).

“Total Outstandings” means, as of any date of determination, the sum on that
date of (a) the aggregate Dollar Equivalent of the outstanding principal amount
of the Advances, plus (b) the aggregate then undrawn portion of Letters of
Credit which are issued and outstanding, plus (c) the aggregate unreimbursed
drawings under Letters of Credit.

“Type” when used with respect to any Loan or Advance, means the designation of
whether such Loan or Advance is a Base Rate Advance or a EURO Rate Advance.

“Unused Portion” means the Commitment, less Total Outstandings as to the
Commitment.

1.2 Use of Defined Terms. Any defined term used in the plural shall refer to all
members of the relevant class, and any defined term used in the singular shall
refer to any one or more of the members of the relevant class.

1.3 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made and all financial statements required to be delivered hereunder shall be
prepared in accordance with Generally Accepted Accounting Principles as in
effect from time to time, applied on a basis

 

20



--------------------------------------------------------------------------------

consistent (except for changes concurred in by the Company’s independent public
accountants) with the audited consolidated financial statements of the Company
and its Consolidated Subsidiaries most recently delivered to the Banks;
provided, that, if the Company notifies the Administrative Agent that the
Company wishes to amend any covenant in Article 6 to eliminate the effect of any
change in Generally Accepted Accounting Principles on the operation of such
covenant (or if the Administrative Agent notifies the Company that the Majority
Banks wish to amend Article 6 for such purpose), then the Company’s compliance
with such covenant shall be determined on the basis of Generally Accepted
Accounting Principles in effect immediately before the relevant change in
Generally Accepted Accounting Principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Company and the Majority Banks.

1.4 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

1.5 Exhibits and Schedules. All Exhibits and Schedules to this Agreement, either
as originally existing or as the same may from time to time be supplemented,
modified or amended, are incorporated herein by this reference. A matter
disclosed on any Schedule shall be deemed disclosed on all Schedules.

1.6 References to “the Company and its Subsidiaries”. Any reference herein to
“the Company and its Subsidiaries” or the like shall refer solely to the Company
during such times, if any, as the Company shall have no Subsidiaries.

1.7 Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.

1.8 Exchange Rates; Alternative Currency Equivalents. On each Calculation Date,
the Administrative Agent shall determine the exchange rate as of such
Calculation Date to be used for calculating relevant Dollar Equivalent and
Alternative Currency Equivalent amounts. The exchange rates so determined shall
become effective on such Calculation Date and shall for all purposes of this
Agreement (other than any provision expressly requiring the use of a current
exchange rate) be the exchange rates employed in converting any amounts between
the applicable currencies. Wherever in this Agreement in connection with an
Advance, conversion or continuation of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Advance or Loan is
denominated in the Alternative Currency, such amount shall be the Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest 1,000 units of
the Alternative Currency), as determined by the Administrative Agent.

 

21



--------------------------------------------------------------------------------

ARTICLE 2

LOANS AND LETTERS OF CREDIT

2.1 Advances—General.

(a) Subject to the terms and conditions set forth in this Agreement, each Bank
shall, at any time and from time to time from the Closing Date through the
Maturity Date applicable to such Bank, according to its Pro Rata Share of the
Commitment, make Advances to the Borrowers under the Commitment in such amounts
in Dollars or in the Alternative Currency as the Borrowers may request that do
not exceed in the aggregate at any one time outstanding the amount of that
Bank’s Pro Rata Share of the Commitment; provided that, giving effect to the
Loan of which such Advance is a part, (i) the Total Outstandings shall not
exceed the Commitment and (ii) the sum of all Advances then outstanding plus the
face amount of all Letters of Credit then outstanding plus the sum of all
unreimbursed drawings under Letters of Credit shall not exceed the Commitment.
Subject to the limitations set forth herein, the Borrowers may borrow and repay
under the Commitment without premium or penalty.

(b) Subject to the next sentence, each Loan under this Section 2.1 shall be made
pursuant to a Request for Loan which shall specify the requested (i) date of
such Loan, (ii) type of Loan, (iii) amount of such Loan and (iv) Interest Period
for such Loan. Unless the Administrative Agent has notified, in its sole and
absolute discretion, the Borrowers to the contrary, a Loan may be requested by
telephone by a Senior Officer of the applicable Borrower, in which case such
Borrower shall promptly confirm such request by transmitting a telecopy of, or
at the Administrative Agent’s request by mailing, a Request for Loan executed by
a Senior Officer of such Borrower conforming to the preceding sentence to the
Administrative Agent.

(c) Promptly following receipt of a Request for Loan (or the receipt of a
substitute request permitted under the second sentence of Section 2.1(b)), the
Administrative Agent shall notify each Bank by telephone (so long as such notice
by telephone is promptly followed by a notice in writing) or telecopier (the
method of notice shall be at the Administrative Agent’s option) of the date and
type of the Loan, the applicable Interest Period and the amount of that Bank’s
Pro Rata Share of the Loan. Not later than 2:00 p.m., New York time, on the date
specified for any Loan subject to the provisions of Sections 2.2 and 2.3, each
Bank shall make its Pro Rata Share of the Loan in immediately available funds
available to the Administrative Agent at the Administrative Agent’s Office. Upon
fulfillment of the applicable conditions set forth in Article 8 and subject to
the provisions of Sections 2.2 and 2.3, all Advances shall be credited in
immediately available funds to the Designated Deposit Account.

(d) Each Loan under the Commitment shall be in a minimum amount of $2,000,000
(or €2,000,000, if the applicable borrowing is in Euros) and multiples of
$1,000,000 or €1,000,000, as applicable, in excess of that amount.

(e) If so requested by any Bank by written notice to the Company (with a copy to
the Administrative Agent) at least two Banking Days prior to the Closing Date or
at any time thereafter, each Borrower shall execute and deliver to such Bank
(and/or, if applicable and if so specified in such notice, to any Person who is
an assignee of such Bank pursuant to Section 13.9) on the Closing Date (or, if
such notice is delivered after the Closing Date, promptly after the Company’s
receipt of such notice) a promissory note or promissory notes to evidence such
Bank’s Advances under its Pro Rata Share of the Commitment, substantially in the
form of Exhibit B.

 

22



--------------------------------------------------------------------------------

(f) A Request for Loan shall be irrevocable upon the Administrative Agent’s
first notification thereof.

2.2 Base Rate Advances. Each request by a Borrower for a Base Rate Advance shall
be made pursuant to a Request for Loan (or telephonic request for Loan referred
to in the second sentence of Section 2.1(b), if applicable) received by the
Administrative Agent, at the Administrative Agent’s Office, not later than 12:00
noon, New York time, on the date of a proposed Base Rate Advance. All Advances
denominated in Dollars shall constitute Base Rate Advances unless properly
designated as Eurodollar Rate Advances pursuant to Section 2.3.

2.3 EURO Rate Advances.

(a) Each request by a Borrower for a Eurodollar Rate Advance shall be made
pursuant to a Request for Loan (or telephonic request for Loan referred to in
the second sentence of Section 2.1(b), if applicable) received by the
Administrative Agent, at the Administrative Agent’s Office, not later than 1:00
p.m., New York time, at least three (3) Eurocurrency Banking Days before the
first day of the applicable Interest Period. Each request by a Borrower for a
EURIBOR Rate Advance shall be made pursuant to a Request for Loan (or telephonic
request for Loan referred to in the second sentence of Section 2.1(b), if
applicable) received by the Administrative Agent, at the Administrative Agent’s
Office, not later than 9:30 a.m., London time, at least three (3) Eurocurrency
Banking Days before the first day of the applicable Interest Period.

(b) On the second Eurocurrency Banking Day before the first day of the
applicable Interest Period in the case of Eurodollar Rate Advances and EURIBOR
Rate Advances, the Administrative Agent shall determine the applicable
Eurodollar Rate or EURIBOR Rate, as the case may be (which determination shall
be conclusive in the absence of manifest error), and prior to 1:00 p.m., New
York time on that same day shall give notice of the same to the applicable
Borrower and the Banks by telephone or telecopier or other electronic
communication (the method of notice shall be at the Administrative Agent’s
option).

(c) Unless all of the Banks otherwise consent, no EURO Rate Advance may be
requested during the continuance of an Event of Default.

(d) Prior to the submission of a Request for Loan with respect to a EURO Rate
Advance, any Borrower may request the Administrative Agent to provide a
non-binding estimate of the Eurodollar Rate or EURIBOR Rate that would then
apply in the event such Borrower submitted a Request for Loan.

2.4 Voluntary Reduction of Commitment. (a) The Company shall have the right, at
any time and from time to time, without penalty or charge, upon at least two
(2) days’ prior written notice to the Administrative Agent, to voluntarily
reduce, permanently and irrevocably, in a minimum amount of $5,000,000 and
multiples of $1,000,000 in excess thereof, or to terminate, all or a portion of
the then Unused Portion of the Commitment; provided that any

 

23



--------------------------------------------------------------------------------

such reduction or termination shall be accompanied by payment of all accrued and
unpaid facility fees with respect to the portion of the Commitment being reduced
or terminated. Any such notice of reduction may be conditioned upon the
successful closing of a new financing and the Administrative Agent will promptly
notify each Bank thereof and of such Bank’s portion of the Commitments being
reduced.

(b) The Company shall have the right, at any time, upon at least three Banking
Days’ notice to a Defaulting Bank (with a copy to the Administrative Agent), to
terminate in whole such Defaulting Bank’s Commitment under this Section 2.4(b).
The Borrowers will pay all principal of, and interest accrued to the date of
such payment on, Advances owing to such Defaulting Bank and pay any accrued
facility fee payable to such Defaulting Bank pursuant to Section 3.2 and all
other amounts payable to such Defaulting Bank hereunder (including but not
limited to any increased costs, additional interest or other amounts owing under
Sections 3.7 and 3.8 and any indemnification for Taxes under Section 3.12) and
upon such payments, the obligations of such Defaulting Bank hereunder shall, by
the provisions hereof, be released and discharged; provided, however, that
(i) such Defaulting Bank’s rights under Sections 3.7 and 3.8 shall survive such
release and discharge as to matters occurring prior to such date and (ii) no
claim that the Borrowers may have against such Defaulting Bank arising out of
such Defaulting Bank’s default hereunder shall be released or impaired in any
way. The aggregate amount of the Commitments of the Banks once reduced pursuant
this Section 2.4(b) may not be reinstated; provided, however, that if pursuant
to this Section 2.4(b), the Borrowers shall pay to a Defaulting Bank any
principal of, or interest accrued on, the Advances owing to such Defaulting
Bank, then the Borrowers shall either (x) confirm to the Administrative Agent
that, except as disclosed by the Company and approved in writing by the
Administrative Agent, acting at the direction of the Majority Banks, the
representations and warranties contained in Article 4, other than Sections 4.4,
4.6 and 4.8, are true and correct in all material respects (except that to the
extent any representation or warranty is qualified by materiality, it is true
and correct in all respects) on and as of such date of payment as though made on
that date (except to the extent such representations and warranties specifically
relate to an earlier date in which case they are true and correct in all
material respects (except that to the extent any representation or warranty is
qualified by materiality, it is true and correct in all respects) as of such
earlier date) and no Default has occurred and is continuing or (y) pay or cause
to be paid a ratable payment of principal and interest to all Banks who are not
Defaulting Banks.

2.5 Voluntary Conversion or Continuation of Advances.

(a) Each Borrower may on any Banking Day upon notice given to the Administrative
Agent not later than 12:00 noon (New York City time) on the third Eurocurrency
Banking Day prior to the date of the proposed Conversion or continuance (a
“Notice of Conversion/Continuation”) and subject to the provisions of
Section 2.3, (1) Convert all or any portion of Advances of one Type into
Advances made to such Borrower of another Type and (2) upon the expiration of
any Interest Period applicable to Advances which are EURO Rate Advances,
continue all (or, subject to Section 2.3, any portion of) such Advances as EURO
Rate Advances and the succeeding Interest Period(s) of such continued Advances
shall commence on the last day of the Interest Period of the Advances to be
continued; provided, however, that any Conversion of any EURO Rate Advances into
Base Rate Advances shall be made on, and only on, the last day of an Interest
Period for such EURO Rate Advances. Each such Notice of

 

24



--------------------------------------------------------------------------------

Conversion/Continuation shall, within the restrictions specified above, specify
(i) the date of such continuation or Conversion, (ii) the Advances (or, subject
to Section 2.3, any portion thereof) to be continued or Converted, (iii) if such
continuation is of, or such Conversion is into, EURO Rate Advances, whether such
EURO Rate Advance is a Eurodollar Advance or a EURIBOR Rate Advance and the
duration of the Interest Period of each such Advance, and (iv) in the case of a
continuation of or a Conversion into a EURO Rate Advance, that no Event of
Default has occurred and is continuing. Each Conversion or continuation shall be
in a minimum amount of $2,000,000 or €2,000,000, as applicable, and multiples of
$1,000,000 or €1,000,000, as applicable.

(b) If upon the expiration of the then existing Interest Period applicable to
any Advance which is a EURO Rate Advance, the Borrower thereof shall not have
delivered a Notice of Conversion/Continuation in accordance with this
Section 2.5, then such Advance if it is an Advance of Dollars shall upon such
expiration automatically be continued as a Eurodollar Rate Advance with an
Interest Period of one month; provided, however, that in the case of a failure
to timely request a continuation of Advances denominated in the Alternative
Currency, such Advances shall be continued as EURIBOR Rate Advances in the
Alternative Currency with an Interest Period of one month. No Eurodollar Rate
Advance may be converted into or continued as a EURIBOR Rate Advance, but
instead must be prepaid in Dollars and reborrowed in the Alternative Currency,
and no EURIBOR Rate Advance may be converted into or continued as a Eurodollar
Rate Advance, but instead must be prepaid in the Alternative Currency and
reborrowed in Dollars.

(c) After the occurrence of and during the continuation of an Event of Default,
the Borrowers may not elect to have an Advance be made or continued as, or
Converted into, a EURO Rate Advance after the expiration of any Interest Period
then in effect for that Advance.

2.6 Letters of Credit.

(a) Subject to the terms and conditions hereof, at any time and from time to
time from the Closing Date through the date that is thirty (30) days before the
Maturity Date of the applicable Issuing Bank, each Issuing Bank shall issue such
Letters of Credit denominated in Dollars as a Borrower may request by delivering
a Request for Letter of Credit to such Issuing Bank and to the Administrative
Agent; provided that, giving effect to such Letter of Credit, (i) the aggregate
effective face amounts of all outstanding Letters of Credit will not exceed
$300,000,000, (ii) the sum of all Advances then outstanding plus the face amount
of all Letters of Credit then outstanding plus the sum of all unreimbursed
drawings under Letters of Credit shall not exceed the Commitment, and
(iii) Total Outstandings will not exceed the Commitment. Letters of Credit
issued under the Commitment may be issued for terms up to five (5) years from
the date of issuance but in no event shall the term of any such Letter of Credit
extend beyond the Maturity Date applicable to the Issuing Bank of such Letter of
Credit and no Letter of Credit may expire after the Maturity Date of any
Non-Extending Bank if, after giving effect to such issuance, the aggregate Pro
Rata Shares of the Commitment held by the Extending Banks (including any
replacement Banks) for the period following such Maturity Date would be less
than the face amounts of the Letters of Credit and Advances expiring after such
Maturity Date. Each Letter of Credit shall be in a minimum amount of $500,000,
unless otherwise consented to by the applicable Issuing Bank. The issuance of
any Letter of Credit shall constitute usage of the Commitment. Subject to the
limitations set forth herein, the Borrowers may request Letters of Credit,
reimburse drawings under Letters of Credit and request further Letters of Credit
without premium or penalty.

 

25



--------------------------------------------------------------------------------

(b) No Issuing Bank shall Issue any Letter of Credit if it has received written
notice from the Majority Banks, the Administrative Agent or the Company on or
prior to the Banking Day prior to the requested date of issuance of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 8.2 is not then satisfied. Each Issuing Bank is under no obligation to
Issue any Letter of Credit if:

(i) any order, judgment or decree of any Governmental Agency or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, or any Requirement of Law applicable to such Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Agency with jurisdiction over such Issuing Bank shall prohibit, or
request that such Issuing Bank refrain from, the issuance of Letters of Credit
generally or such Letter of Credit in particular; or

(ii) any requested Letter of Credit is not in form reasonably acceptable to such
Issuing Bank, or the issuance of a Letter of Credit shall violate any generally
applicable policies of such Issuing Bank.

(c) Each Request for Letter of Credit shall be submitted to any Issuing Bank and
the Administrative Agent at least three (3) Banking Days prior to the date when
the issuance of a Letter of Credit is requested. Upon issuance of a Letter of
Credit, the applicable Issuing Bank shall promptly notify the Banks of the
amount and terms thereof. Any Letter of Credit issued shall conform with the
applicable Issuing Bank’s generally applicable policies regarding form and
substance.

(d) Upon the issuance of a Letter of Credit, each Bank shall be deemed to have
irrevocably purchased from the Issuing Bank of such Letter of Credit, without
recourse to or warranty from such Issuing Bank, a pro rata undivided
participation in the Letter of Credit, in an amount equal to that Bank’s Pro
Rata Share. Without limiting the scope and nature of each Bank’s participation
in any Letter of Credit, to the extent that any Issuing Bank has not been
reimbursed by the applicable Borrower, in accordance with Section 2.6(e), for
any payment made by such Issuing Bank under any Letter of Credit, each Bank
shall reimburse such Issuing Bank promptly upon demand for the amount of such
payment in accordance with its Pro Rata Share of the Commitment, as the case may
be. The obligation of each Bank to so reimburse each Issuing Bank shall be
absolute and unconditional and shall not be affected by the occurrence of an
Event of Default or any other occurrence or event. Any such reimbursement shall
not relieve or otherwise impair the obligation of the applicable Borrower to
reimburse the applicable Issuing Bank for the amount of any payment made by such
Issuing Bank under any Letter of Credit together with interest as hereinafter
provided. The participation of the Bank in each Letter of Credit shall be
automatically adjusted at each time the Pro Rata Shares are modified in
accordance with Sections 2.8, 2.9, 2.10 or 13.9.

 

26



--------------------------------------------------------------------------------

(e) After any drawing on a Letter of Credit, the applicable Issuing Bank shall
notify the applicable Borrower and the Administrative Agent by telephone or
telecopier of such drawing by 2:00 p.m., New York time, on the date such payment
is to be made and such Borrower shall reimburse such Issuing Bank, in
immediately available funds for any amount paid or to be paid by such Issuing
Bank under such Letter of Credit by 4:00 p.m., New York time on the date of such
notice.

(f) If the applicable Borrower fails to make the payment required by
Section 2.6(e), the Administrative Agent shall notify the Banks by telephone
(promptly followed in writing) or telecopier (the method of notification shall
be at the Administrative Agent’s option) of the unreimbursed amount of such
payment. Each Bank irrevocably and unconditionally agrees (irrespective of the
occurrence of an Event of Default or any other circumstance) that it shall make
available to the Administrative Agent (for the account of the applicable Issuing
Bank) an amount equal to its respective participation in same day funds, at the
Administrative Agent’s Office, not later than the close of business (New York
time) on the date notified by the Administrative Agent. In the event that any
Bank fails to make available to the Administrative Agent the amount of such
Bank’s participation in such Letter of Credit as provided above, the applicable
Issuing Bank (through the Administrative Agent) shall be entitled to recover
such amount on demand from such Bank together with interest thereon, for each
day from the date of such payment until the date such amount is paid to such
Issuing Bank, at the rate per annum equal to the average overnight federal funds
rate. Any amount made available by a Bank to the Administrative Agent as such
Bank’s participation in such Letter of Credit shall constitute a demand loan to
the applicable Borrower bearing interest at a rate per annum equal to (i) from
the date of any payment made by the applicable Issuing Bank through the date ten
days after such payment, the Base Rate plus the weighted average of the Daily
Margin for each day during the applicable period, and (ii) thereafter, the Base
Rate plus the weighted average of the Daily Margin for each day during the
applicable period plus 2%; provided, that if a Bank is prevented from making
such demand loans by the provisions of the United States Bankruptcy Code or
otherwise, the amount so paid to such Issuing Bank by such Bank shall constitute
a funding and purchase by it of a participation in such Letter of Credit
disbursement by such Issuing Bank and all obligations of the applicable Borrower
with respect thereto, including interest thereon to the extent accruing from the
date of such purchase. The Administrative Agent shall promptly pay to the
applicable Issuing Bank all funds paid by the Banks to reimburse such Issuing
Bank for the payment made by it under the Letter of Credit.

(g) The issuance of any supplement, modification, amendment, renewal, or
extension to or of any Letter of Credit shall be treated for the purposes of
Article 8 the same as the issuance of a new Letter of Credit.

(h) Reserved.

(i) The obligation of the Borrowers to reimburse each Issuing Bank for the
amount of any payment made by such Issuing Bank under any Letter of Credit
issued by it, and the obligations of the Banks under their respective
participations under the Letters of Credit, shall be absolute, unconditional,
and irrevocable and shall not be affected by any of the following circumstances:

 

27



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) any amendment or waiver of or any consent to departure from the Letter of
Credit, this Agreement, or any other agreement or instrument relating thereto;

(iii) the existence of any claim, setoff, defense, or other rights which any
Borrower may have at any time against any Bank, any beneficiary of the Letter of
Credit (or any persons or entities for whom any such beneficiary may be acting)
or any other Person, whether in connection with the Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto, or any
unrelated transactions;

(iv) any demand, statement, or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid, or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever so
long as any such document appeared to comply with the terms of the Letter of
Credit;

(v) the solvency or financial responsibility of any party issuing any documents
in connection with a Letter of Credit;

(vi) any failure or delay in notice of shipments or arrival of any property;

(vii) any error in the transmission of any message relating to a Letter of
Credit not caused by such Issuing Bank, or any delay or interruption in any such
message;

(viii) any error, neglect or default of any correspondent of any Bank in
connection with a Letter of Credit;

(ix) any consequence arising from acts of God, war, insurrection, disturbances,
labor disputes, emergency conditions or other causes beyond the control of such
Issuing Bank;

(x) so long as such Issuing Bank in good faith determines that the draft,
contract or document appears to comply with the terms of the Letter of Credit,
the form, accuracy, genuineness or legal effect of any contract or document
referred to in any document submitted to such Issuing Bank in connection with a
Letter of Credit; and

(xi) where such Issuing Bank has acted in good faith and without gross
negligence or willful misconduct and observed general banking usage, any other
circumstance whatsoever.

(j) each Issuing Bank shall be entitled to the protection accorded to the
Administrative Agent pursuant to Section 10.3, mutatis mutandis.

 

28



--------------------------------------------------------------------------------

(k) As between any Borrower and each Issuing Bank, such Borrower assumes all
risks of the acts and omissions of, or misuse of any Letter of Credit by, the
respective beneficiaries of the Letters of Credit. In furtherance and not in
limitation of the foregoing, no Issuing Bank shall be responsible: (1) for the
validity, genuineness or legal effect of any document submitted by any party in
connection with the issuance of or any drawing under the Letters of Credit, even
if it should in fact prove to be in any or all respects invalid, fraudulent or
forged; (2) for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason; (3) for errors in interpretation of
technical terms; (4) for the misapplication by the beneficiary of any Letter of
Credit of the proceeds of any drawing under such Letter of Credit; provided that
none of the events set forth in the foregoing clauses (1) through (4) shall have
been caused by the gross negligence or willful misconduct of such Issuing Bank;
and (5) for any consequences arising from causes beyond the control of such
Issuing Bank. None of the above shall affect, impair, or prevent the vesting of
any of such Issuing Bank’s rights or powers hereunder. In furtherance and
extension and not in limitation of the specific provisions hereinabove set
forth, any action taken or omitted by an Issuing Bank under or in connection
with the Letters of Credit, if taken or omitted in good faith, without gross
negligence or willful misconduct, shall not put such Issuing Bank under any
resulting liability to the Borrowers or the Banks.

(l) No Issuing Bank shall have any obligation whatsoever to make any factual or
legal determinations as to the correctness of any demand or payment under any
Letter of Credit strictly complying with the terms of such Letter of Credit
before such Issuing Bank makes any payment under the Letter of Credit. The
Borrowers and the Banks hereby waive (A) diligence, presentment, demand, protest
or notice of any kind, (B) any requirement that the applicable Issuing Bank
exhaust any right or remedy against the Borrowers, the Administrative Agent, any
other participant in the credit, or any other Person, and (C) any claim or
defense based on any time or other indulgence granted to any Borrower, the
Administrative Agent or any other Person and any right of subrogation to any
rights or remedies of such Issuing Bank in respect of any of the Letters of
Credit or any defense that such Issuing Bank has impaired any such right of
subrogation.

(m) In the event that any payment made by or on behalf of any Borrower pursuant
to or in connection with any Letter of Credit is rescinded or must otherwise be
restored or returned to such Borrower or other relevant party, as applicable,
including as a result of any insolvency, bankruptcy or reorganization or similar
proceedings in respect of such Borrower, the obligations of the Banks under this
Section 2.6(m) in respect of such rescinded, restored or returned payment shall
be reinstated in full and the Banks shall be liable to indemnify the applicable
Issuing Bank hereunder as fully as if such payment had never been made. The
provision of this Section 2.6(m) shall survive the payment of the obligations of
the Borrowers under the Letters of Credit.

(n) All amounts to be paid to any Issuing Bank by the Banks under this Agreement
shall be paid by the Banks to the Administrative Agent for the account of such
Issuing Bank, without any set-off or counterclaim whatsoever and free and clear
of and without deduction for or on account of any taxes, duties or other charges
whatsoever, and without any liability therefor.

 

29



--------------------------------------------------------------------------------

2.7 Administrative Agent’s Right to Assume Funds Available for Advances. Unless
the Administrative Agent shall have been notified by any Bank no later than the
time of the funding by the Administrative Agent of any Loan that such Bank does
not intend to make available to the Administrative Agent such Bank’s Pro Rata
Share of the total amount of such Loan, the Administrative Agent may assume that
such Bank has made such amount available to the Administrative Agent on the date
of the Loan and the Administrative Agent may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount. If the
Administrative Agent has made funds available to any Borrower based on such
assumptions and such corresponding amount is not in fact made available to the
Administrative Agent by such Bank, the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Bank, which demand shall
be made in a reasonably prompt manner. If such Bank does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent promptly shall notify the applicable Borrower and such
Borrower shall pay such corresponding amount to the Administrative Agent. The
Administrative Agent also shall be entitled to recover from such Bank interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to such
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to the average overnight federal
funds rate. Nothing herein shall be deemed to relieve any Bank from its
obligation to fulfill its Pro Rata Share of the Commitment or to prejudice any
rights that the Administrative Agent or any Borrower may have against any Bank
as a result of any default by such Bank hereunder.

2.8 Increased Commitment; Additional Banks.

(a) On a single occasion during each year subsequent to the Closing Date, the
Company may, upon at least thirty (30) days’ notice to the Administrative Agent
(which shall promptly provide a copy of such notice to the Banks), propose to
increase the amount of the Commitment in an aggregate minimum amount of
$10,000,000 and an aggregate maximum amount not to exceed $500,000,000 (the
amount of any such increase, the “Increased Commitment”); provided that the
conditions set forth in Section 2.8(c) are satisfied. Each Bank party to this
Agreement at such time shall have the right (but no obligation), for a period of
fifteen (15) days following receipt of such notice, to elect by notice to the
Company and the Administrative Agent to increase its Pro Rata Share of the
Commitment by a principal amount which bears the same ratio to the Increased
Commitment as its then Pro Rata Share of the Commitment bears to the Commitment
then existing.

(b) If any Bank party to this Agreement shall not elect to increase its Pro Rata
Share of the Commitment pursuant to subsection (a) of this Section 2.8, the
Company may designate another bank or other banks (which may be, but need not
be, one or more of the existing Banks, but which shall be an Eligible Assignee),
which at the time agree to (i) in the case of any such Bank that is an existing
Bank, increase its Pro Rata Share of the Commitment and (ii) in the case of any
other such Bank (an “Additional Bank”), become a party to this Agreement,
provided that the Pro Rata Share of the Commitment of each Additional Bank
equals or exceeds $10,000,000. The sum of the increases in the Pro Rata Shares
of the Commitment of the existing Banks pursuant to this subsection (b) plus the
Pro Rata Shares of the Commitment of the Additional Banks shall not in the
aggregate exceed the unsubscribed amount of the Increased Commitments.

 

30



--------------------------------------------------------------------------------

(c) An increase in the aggregate amount of the Commitment pursuant to this
Section 2.8 shall become effective on the date (the “Increase Date”) on which
the Administrative Agent receives an agreement in form and substance
satisfactory to the Administrative Agent signed by the Company, by each
Additional Bank and by each other Bank whose Pro Rata Share of the Commitment is
to be increased, setting forth the new Pro Rata Shares of the Commitment of such
Banks and setting forth the agreement of each Additional Bank to become a party
to this Agreement and to be bound by all the terms and provisions hereof,
together with (x) a certificate dated as of the Increase Date (i) certifying and
attaching the resolutions adopted by the Company approving or consenting to such
extension and (ii) certifying that, before and after giving effect to such
extension, (A) the representations and warranties contained in Article 4 are
true and correct in all material respects (except that to the extent any
representation or warranty is qualified by materiality, it shall be true and
correct in all respects) on and as of the Increase Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.8, the
representations and warranties contained in Sections 4.5, 4.6 and 4.8 shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 7.1, and (B) no Default exists, and
(y) such opinions of counsel for the Company with respect to the Increased
Commitment as the Administrative Agent may reasonably request.

2.9 Extension of Maturity Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Banks in writing) not earlier than 60 days
and not later than 45 days prior to any anniversary of the Closing Date (each,
an “Extension Date”), request that each Bank extend such Bank’s Maturity Date
for an additional one year from the Maturity Date applicable to such Bank,
provided that the Company shall not request more than two extensions of the
Maturity Date hereunder.

(b) Bank Elections to Extend. Each Bank, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date (the “Notice Date”) that is 25 days prior to such Extension Date,
advise the Administrative Agent whether or not such Bank agrees to such
extension (and each Bank that determines not to so extend its Maturity Date (a
“Non Extending Bank”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Bank that does not so advise the Administrative Agent on or before
the Notice Date shall be deemed to be a Non Extending Bank). The election of any
Bank to agree to such extension shall not obligate any other Bank to so agree.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Bank’s determination under this Section 2.9 no later than
the date 20 days prior to the applicable Extension Date (or, if such date is not
a Banking Day, on the next preceding Banking Day).

 

31



--------------------------------------------------------------------------------

(d) Additional Commitment Banks. The Company shall have the right to replace
each Non Extending Bank with another bank or other banks (which may be, but need
not be, one or more of the existing Banks, but which shall be an Eligible
Assignee) which at the time agree to (i) in the case of any such Bank that is an
existing Bank, increase its Pro Rata Share of the Commitment and (ii) in the
case of any other such Bank, become a party to this Agreement (each, an
“Additional Commitment Bank”) as provided in Section 13.9; provided that each of
such Additional Commitment Banks shall enter into an Assignment Agreement
pursuant to which such Additional Commitment Bank shall, effective as of the
applicable Extension Date, undertake a Pro Rata Share of the Commitment (and, if
any such Additional Commitment Bank is already a Bank, its Pro Rata Share of the
Commitment shall be in addition to such Bank’s Pro Rata Share of the Commitment
hereunder on such date).

(e) Minimum Extension Requirement. If (and only if) the total of the Pro Rata
Shares of the Commitment of the Banks that have agreed so to extend their
Maturity Date (each, an “Extending Bank”) and the additional Pro Rata Shares of
the Commitment of the Additional Commitment Banks shall be more than 50% of the
Commitment in effect immediately prior to the Extension Date, then, effective as
of the Extension Date, the Maturity Date of each Extending Bank and of each
Additional Commitment Bank shall be extended to the date falling one year after
the Maturity Date then applicable to such Bank (except that, if such date is not
a Banking Day, such Maturity Date as so extended shall be the next preceding
Banking Day) and each Additional Commitment Bank shall thereupon become a “Bank”
for all purposes of this Agreement.

(f) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Company shall deliver to the Administrative Agent a certificate
dated as of the Extension Date (i) certifying and attaching the resolutions
adopted by the Company approving or consenting to such extension and
(ii) certifying that, before and after giving effect to such extension, (A) the
representations and warranties contained in Article 4 are true and correct in
all material respects (except that to the extent any representation or warranty
is qualified by materiality, it shall be true and correct in all respects) on
and as of the Extension Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.9, the representations and warranties contained
in Sections 4.5, 4.6 and 4.8 shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 7.1, and (B) no Default exists. In addition, on the Maturity Date of
each Non Extending Bank, the Company shall repay all Loans owing to such Non
Extending Bank and outstanding on such date (and pay any additional amounts
required pursuant to Section 3.8(c)) to the extent necessary to keep outstanding
Loans ratable with any revised Pro Rata Shares of the respective Banks effective
as of such date.

2.10 Defaulting Banks.

(a) If a Bank becomes, and during the period it remains, a Defaulting Bank, the
following provisions shall apply:

 

32



--------------------------------------------------------------------------------

(i) such Defaulting Bank’s Pro Rata Share of the LC Obligations will, subject to
the limitation in the proviso below, automatically be reallocated (effective on
the day such Bank becomes a Defaulting Bank) among the Non-Defaulting Banks pro
rata in accordance with their respective Pro Rata Shares of the Commitment;
provided that (A) the sum of each Non-Defaulting Bank’s aggregate principal
amount of Advances and Pro Rata Share of the LC Obligations may not in any event
exceed the Pro Rata Share of the Commitment of such Non-Defaulting Bank as in
effect at the time of such reallocation and (B) neither such reallocation nor
any payment by a Non-Defaulting Bank pursuant thereto will constitute a waiver
or release of any claim the Company, any other Borrower, the Administrative
Agent, any Issuing Bank, or any other Bank may have against such Defaulting Bank
or cause such Defaulting Bank to be a Non-Defaulting Bank;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Bank’s share of the LC Obligations cannot be so reallocated, whether
by reason of the proviso in clause (i) above or otherwise, the Borrowers will,
not later than three Banking Days after demand by the Administrative Agent (at
the direction of an Issuing Bank), (A) Cash Collateralize the obligations of the
Borrowers in respect of such LC Obligations in an amount equal to the aggregate
amount of the unreallocated portion of such LC Obligations, or (B) make other
arrangements satisfactory to the Administrative Agent and each Issuing Bank, as
the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Bank;

(iii) any amount paid by the Borrowers or otherwise received by the
Administrative Agent for the account of a Defaulting Bank under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Bank, but will
instead be retained by the Administrative Agent in a segregated non-interest
bearing account until (subject to Section 2.10(c)) the termination of the
Commitment and payment in full of all obligations of the Borrowers hereunder and
will be applied by the Administrative Agent, to the fullest extent permitted by
law, to the making of payments from time to time in the following order of
priority: first to the payment of any amounts owing by such Defaulting Bank to
the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Bank to an Issuing Bank (pro rata as to the
respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Banks hereunder other than Defaulting Banks, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Banks
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal then due and payable to the
Non-Defaulting Banks hereunder ratably in accordance with the amounts thereof
then due and payable to them, sixth to the ratable payment of other amounts then
due and payable to the Non-Defaulting Banks, and seventh after the termination
of the Commitment and payment in full of all obligations of the Borrowers
hereunder, to pay amounts owing under this Agreement to such Defaulting Bank or
as a court of competent jurisdiction may otherwise direct. Any payments,
prepayments or other amounts paid or payable to a Defaulting Bank that are
applied (or held) to pay amounts owed by a Defaulting Bank or to post cash
collateral pursuant to this Section 2.10 shall be deemed paid to and redirected
by such Defaulting Bank, and each Bank irrevocably consents hereto; and

 

33



--------------------------------------------------------------------------------

(iv) so long as such Bank is a Defaulting Bank or a Potential Defaulting Bank,
the Issuing Banks shall not be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure and such Defaulting
Bank’s or such Potential Defaulting Bank’s Pro Rata Share of the then
outstanding LC Obligations will be 100% covered by the Pro Rata Shares of the
Commitment of the Non-Defaulting Banks and/or cash collateral will be provided
by the Borrowers in accordance with Section 2.10(a)(ii), and participating
interests in any newly issued or increased Letter of Credit shall be allocated
among Non-Defaulting Banks in a manner consistent with Section 2.10(a)(i) (and
such Defaulting Bank or Potential Defaulting Bank shall not participate
therein).

In furtherance of the foregoing, if any Bank becomes, and during the period it
remains, a Defaulting Bank or a Potential Defaulting Bank, each Issuing Bank is
hereby authorized by each Borrower (which authorization is irrevocable and
coupled with an interest) to give, in its discretion, through the Administrative
Agent, a Request for Loan pursuant to Section 8.2 in such amounts and in such
times as may be required to (i) reimburse an outstanding drawing under a Letter
of Credit, and/or (ii) Cash Collateralize the obligations of the Borrowers in
respect of outstanding Letters of Credit in an amount at least equal to the
aggregate amount of the obligations (contingent or otherwise) of such Defaulting
Bank or Potential Defaulting Bank in respect of such Letter of Credit.

(b) No Pro Rata Share of the Commitment of any Bank shall be increased or,
except as otherwise expressly provided in this Section 2.10, otherwise affected,
and performance by each Borrower of its obligations shall not be excused or
otherwise modified as a result of the operation of this Section 2.10. The rights
and remedies against a Defaulting Bank under this Section 2.10 are in addition
to any other rights and remedies which the Company, any other Borrower, the
Administrative Agent, any Issuing Bank or any Bank may have against such
Defaulting Bank.

(c) If the Company and the Administrative Agent agree in writing in their
reasonable determination that a Defaulting Bank or a Potential Defaulting Bank
should no longer be deemed to be a Defaulting Bank or a Potential Defaulting
Bank, as the case may be, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Bank will, to the extent applicable, purchase that
portion of outstanding Advances of the other Banks or take such other actions as
the Administrative Agent may determine to be necessary to cause the Advances to
be funded and held on a pro rata basis by the Banks in accordance with their Pro
Rata Share, whereupon such Bank will cease to be a Defaulting Bank or Potential
Defaulting Bank; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Bank was a Defaulting Bank; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank or Potential Defaulting Bank to Bank will constitute a
waiver or release of any claim of any party hereunder arising from such Bank’s
having been a Defaulting Bank or Potential Defaulting Bank.

 

34



--------------------------------------------------------------------------------

ARTICLE 3

PAYMENTS AND FEES

3.1 Principal and Interest.

(a) Interest shall be payable on the outstanding daily unpaid principal amount
of each Loan from the date thereof until payment in full is made and shall
accrue and be payable at the rates set forth herein before and after default,
before and after maturity, before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law, with interest on
overdue interest to bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.

(b) Interest accrued on each Base Rate Advance shall be payable quarterly in
arrears on the last day of each March, June, September and December commencing
on the first such date to occur after the Closing Date. Except as otherwise
provided in Section 3.9, the unpaid principal amount of any Base Rate Advance
shall bear interest at a fluctuating rate per annum equal to the Base Rate plus
the weighted average of the Daily Margin for each day during the applicable
period. Each change in the interest rate hereunder shall take effect
simultaneously with the corresponding change in the Base Rate. Each change in
the Base Rate shall be effective as of 12:01 a.m., New York time, on the Banking
Day on which the change in the Base Rate is announced, unless otherwise
specified in such announcement, in which case the change shall be effective as
so specified.

(c) Interest accrued on each EURO Rate Advance, the Interest Period for which is
three months or less, shall be due and payable on the last day of the applicable
Interest Period. Interest accrued on each other EURO Rate Advance shall be due
and payable on every three month anniversary of the date which is three months
after the date such EURO Rate Advance was made, converted or continued pursuant
to Section 2.5 and on the last day of the Interest Period. Except as otherwise
provided in Section 3.9, (i) the unpaid principal amount of any Eurodollar Rate
Advance shall bear interest at a rate per annum equal to the Eurodollar Rate for
that Eurodollar Rate Advance plus the weighted average of the Daily Margin for
each day during the applicable period and (ii) the unpaid principal amount of
any EURIBOR Rate Advance shall bear interest at a rate per annum equal to the
EURIBOR Rate for that EURIBOR Rate Advance plus the weighted average of the
Daily Margin for each day during the applicable period.

(d) If not sooner paid, the principal amount of each Advance shall be payable to
each Bank on the Maturity Date applicable to such Bank.

(e) If the Administrative Agent notifies the Company at any time that the Dollar
Equivalent of the Total Outstandings exceeds the Commitment, by reason of
fluctuations in exchange rates or otherwise, the Borrowers shall, within two
Banking Days after receipt of such notice, prepay Loans in an aggregate amount
sufficient to reduce the Dollar Equivalent thereof as of the date of such
payment to an amount not to exceed the Commitment then in effect.

(f) The Loans may, at any time and from time to time, voluntarily be paid or
prepaid in whole or in part without premium or penalty, except that with respect
to any voluntary prepayment under this subsection, (i) any partial prepayment
shall be in minimum amount of

 

35



--------------------------------------------------------------------------------

$2,000,000 and €2,000,000 and multiples of $1,000,000 and €1,000,000, as
applicable, in excess thereof, (ii) the Administrative Agent shall have received
written notice of any prepayment by (x) 11:00 a.m. (New York time) on the date
of prepayment (which shall be a Banking Day), in the case of a Base Rate
Advance, (y) by 1:00 p.m. (New York time) three (3) Banking Days before the date
of prepayment, in the case of a Eurodollar Rate Advance, and (z) by 9:30 a.m.
(London time) three (3) Banking Days before the date of prepayment, in the case
of a EURIBOR Rate Advance, which notice shall identify the date and amount of
the prepayment and the Loan(s) being prepaid, (iii) each prepayment of principal
shall be accompanied by payment of interest accrued through the date of payment
on the amount of principal paid and (iv) in any event, any payment or prepayment
of all or any part of any EURO Rate Advance on a day other than the last day of
the applicable Interest Period shall be subject to Section 3.8(c). Any such
notice of prepayment may be conditioned upon the successful closing of a new
financing and the Administrative Agent will promptly notify each Bank thereof
and of such Bank’s portion of the outstanding Loans being prepaid; provided
that, to the extent such notice of prepayment is rescinded and/or the prepayment
is not made, the Borrowers shall pay any amounts required to be made under
Section 3.8(c).

3.2 Facility Fee. The Company agrees to pay to the Administrative Agent for the
account of each Bank (other than a Defaulting Bank for such time as such Bank is
a Defaulting Bank solely in respect of its unused Pro Rata Share of the
Commitment) a facility fee on such Bank’s daily average Pro Rata Share of the
Commitment, whether used or unused, from the Closing Date in the case of each
Bank and from the effective date specified in the Assignment Agreement pursuant
to which it became a Bank in the case of each other Bank until the Maturity Date
applicable to such Bank, payable quarterly in arrears on the last day of each
March, June, September and December, commencing on September 30, 2014, in an
amount equal to the product of (i) such Bank’s daily average Pro Rata Share of
the Commitment, whether used or unused, in effect during the period for which
such payment that is to be made times (ii) the weighted average rate per annum
that is derived from the following rates: (a) a rate of 0.06% per annum with
respect to each day during such period that the ratings with respect to
Long-Term Debt were at Level 1, (b) a rate of 0.07% per annum with respect to
each day during such period that such ratings were at Level 2, (c) a rate of
0.09% per annum with respect to each day during such period that such ratings
were at Level 3, (d) a rate of 0.125% per annum with respect to each day during
such period that such ratings were at Level 4, (e) a rate of 0.15% per annum
with respect to each day during such period that such ratings were at Level 5
and (f) a rate of 0.20% per annum with respect to each day during such period
that such ratings were at Level 6. If any change in the rating established by
S&P or Moody’s with respect to Long-Term Debt shall result in a change in the
Level, the change in the facility fee shall be effective as of the date on which
such rating change is publicly announced. If the ratings established by S&P or
Moody’s with respect to Long-Term Debt are unavailable for any reason for any
day, then the applicable Level for purposes of calculating the facility fee for
such day shall be deemed to be Level 6 (or, if the Majority Banks consent in
writing, such other Level as may be reasonably determined by the Majority Banks
from a rating with respect to Long-Term Debt for such day established by another
rating agency reasonably acceptable to the Majority Banks).

3.3 Arranger Fees and Agency Fees. On the Closing Date, the Company shall pay to
the Arrangers fees in the amounts agreed upon by letter agreements dated
June 24, 2014 among the Company and the Arrangers. Such fees are for the sole
account of the Arrangers and

 

36



--------------------------------------------------------------------------------

are fully earned upon receipt and non-refundable. The Company shall pay to the
Administrative Agent agency fees in the amounts agreed upon by letter agreement
dated June 24, 2014 between the Company and Citigroup Global Markets Inc. Such
agency fees shall be payable quarterly in advance as set forth in such letter
agreements. The agency fees are for the sole account of the Administrative Agent
and are fully earned upon receipt and non-refundable; provided, however that in
the event the facilities hereunder are terminated, the agency fees deemed earned
shall be pro rated over the number of days from the last quarterly date on which
the agency fees were paid to the termination date of the facilities.

3.4 LC Issuance Fee. The Company shall pay, on the last day of each Fiscal
Quarter, a LC Issuance Fee to the Administrative Agent for the account of each
Issuing Bank, in the amounts agreed upon in writing between the Company and such
Issuing Bank. The LC Issuance Fees are for the sole account of the applicable
Issuing Bank and are fully earned upon receipt and non-refundable.

3.5 LC Reimbursement Fee. The Company shall pay, on the last day of each Fiscal
Quarter, a LC Reimbursement Fee to the Administrative Agent, for the pro rata
benefit of the Banks in accordance with their respective Pro Rata Shares of the
Commitment, in an amount equal to the average daily face amount of Letters of
Credit outstanding during such Fiscal Quarter times the weighted average of the
Daily Margin for EURO Rate Advances for each day during such period; provided,
that (a) to the extent that all or a portion of the Fronting Exposure in respect
of any Defaulting Bank is reallocated to the Non-Defaulting Banks pursuant to
Section 2.10(a), such fees that would have accrued for the benefit of such
Defaulting Bank will instead accrue for the benefit of and be payable to such
Non-Defaulting Banks, pro rata in accordance with their respective Pro Rata
Shares of the Commitment, and (b) to the extent that all or any portion of such
Fronting Exposure cannot be so reallocated, such fees will instead accrue for
the benefit of and be payable to the respective Issuing Banks ratably according
to the outstanding Letters of Credit issued by each Issuing Bank; provided
further that, with respect to this subclause (b), to the extent that any portion
of the Fronting Exposure in respect of any Defaulting Bank is Cash
Collateralized pursuant to Section 2.10(b) or otherwise, no such fees shall be
payable to the respective Issuing Banks with respect to such Cash Collateralized
portion of such Fronting Exposure.

3.6 LC Drawing Fee. The Company shall pay a drawing fee to each Issuing Bank in
the amount of $250 for each drawing under any Letters of Credit issued by it,
payable on the date of such drawing or promptly upon notice to the Company of
the draw under any Letter of Credit.

3.7 Capital Adequacy. If any Bank (including an Issuing Bank) determines in good
faith that compliance with any Law or regulation or with any guideline or
request (excluding any published as of the date hereof or currently scheduled to
take effect) from any central bank or other Governmental Agency (whether or not
having the force of Law), in each case adopted or effective after the date
hereof has or would have the effect of reducing the rate of return on the
capital of such Bank or any corporation controlling such Bank as a consequence
of, or with reference to, such Bank’s Pro Rata Share of any portion of the
Commitment or its making or maintaining of Advances, or its issuance of any
Letter of Credit, below the rate which such Bank or such other corporation could
have achieved but for such compliance (taking into

 

37



--------------------------------------------------------------------------------

account the policies of such Bank or corporation with regard to capital), then
the Company shall from time to time, upon demand by such Bank (with a copy of
such demand to the Administrative Agent), immediately pay to such Bank
additional amounts sufficient to compensate such Bank or other corporation for
such reduction. A certificate as to such amounts, setting forth in reasonable
detail the basis for such calculations, submitted to the Company and the
Administrative Agent by such Bank, shall be conclusive and binding for all
purposes, absent manifest error. Each Bank agrees promptly to notify the Company
and the Administrative Agent of any circumstances that would cause the Company
to pay additional amounts pursuant to this Section 3.7.

3.8 Increased Costs.

(a) If, after the date hereof, by reason of (i) the adoption of any Law by any
Governmental Agency, central branch or comparable authority with respect to
activities in the Eurocurrency Market, or (ii) any change in the interpretation
or administration of any existing Law by any Governmental Agency, central bank
or comparable authority charged with the interpretation or administration
thereof, or (iii) compliance by any Bank or its Eurocurrency Lending Office or
any Issuing Bank with any request or directive (whether or not having the force
of Law) of any such Governmental Agency, central bank or comparable authority,
or (iv) the existence or occurrence of circumstances affecting the Eurocurrency
Market generally that are beyond the reasonable control of the Banks:

(1)    (A) any reserve (including, without limitation, any reserve imposed by
the Board of Governors of the Federal Reserve System), liquidity, special
deposit, compulsory loan, insurance charge or similar requirements shall be
imposed, modified or deemed applicable against assets of, deposits with or for
the account of, or credit extended by, any Bank or its Eurocurrency Lending
Office or any Issuing Bank; or

(B) any Bank or its Eurocurrency Lending Office or the Eurocurrency Market or
any Issuing Bank shall have imposed on it any other condition, cost or expense
affecting any Advance, any of its Notes, its obligation to make Advances or this
Agreement, or its obligation to make or maintain Letters of Credit hereunder, or
any of the same shall otherwise be adversely affected;

and the result of any of the foregoing, as determined by such Bank, increases
the cost to such Bank or its Eurocurrency Lending Office of making, converting
to, continuing or maintaining any Advance or in respect of any Advance, any of
its Notes or its obligation to make Advances or the issuance or maintenance of
any Letter of Credit or reduces the amount of any sum received or receivable by
such Bank or its Eurocurrency Lending Office with respect to any Advance, any of
its Notes or its obligation to make Advances (assuming such Bank’s Eurocurrency
Lending Office had funded 100% of its EURO Rate Advance in the Eurocurrency
Market) or in respect of Letters of Credit or its participation therein, then,
upon demand by such Bank or such Issuing Bank (with a copy to the Administrative
Agent), the Company shall pay to such Bank or such Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Bank or such
Issuing Bank, as the case may be, for such increased cost or reduction;
provided,

 

38



--------------------------------------------------------------------------------

however, that this Section 3.8 shall not apply to any increased cost resulting
from Indemnified Taxes, which are covered by Section 3.12 or Excluded Taxes. A
statement of any Bank or such Issuing Bank claiming compensation under this
subsection and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. Each Bank and
each Issuing Bank agree to endeavor promptly to notify the Company of any event
of which it has actual knowledge (and, in any event, within 90 days from the
date on which it obtained such knowledge), occurring after the Closing Date,
which will entitle such Bank or such Issuing Bank to compensation pursuant to
this Section 3.8, and agrees to designate a different Eurocurrency Lending
Office if such designation will avoid the need for or reduce the amount of such
compensation and will not, in the judgment of such Bank or such Issuing Bank,
otherwise be disadvantageous to such Bank or such Issuing Bank. If any Bank
claims compensation under this Section 3.8, the Company may at any time, upon at
least four (4) Banking Days’ prior notice to the Administrative Agent and Banks
and upon payment in full of the amounts provided for in this Section 3.8 through
the date of such payment plus any fee required by Section 3.8(c), pay in full
all Advances or request that all EURO Rate Advances be converted to Base Rate
Advances or all Base Rate Advances be converted to EURO Rate Advances.

(2) If any Bank shall have reasonably determined that it shall be unlawful for
such Bank or its Eurocurrency Lending Office to make, maintain or fund its
portion of any EURO Rate Advance, or the authority of such Bank to purchase or
sell, or to take deposits of, Dollars or Euros in the Eurocurrency Market, or to
determine or charge interest rates based upon the Eurodollar Rate or EURIBOR
Rate has become unlawful, then such Bank shall so notify the Administrative
Agent and the other Banks, and such Bank’s obligation to make EURO Rate Advances
shall be suspended for the duration of such illegality and the Administrative
Agent forthwith shall give notice thereof to the Company and such Bank shall
make a Base Rate Advance as part of any successive EURO Rate Advance. Upon
receipt of such notice, the outstanding principal amount of all EURO Rate
Advances made by such Bank, together with accrued interest thereon,
automatically shall be converted to Base Rate Advances with Interest Periods
corresponding to the EURO Rate Advances of which such EURO Rate Advances were a
part and, if, on the date of any such conversion, any such EURO Rate Advance is
an Alternative Currency Loan, it shall be redenominated into a Dollar Loan in a
principal amount equal to the Dollar Equivalent of the amount of such
Alternative Currency Loan on either (A) the last day of the Interest Period(s)
applicable to such EURO Rate Advances if the affected Bank may lawfully continue
to maintain and fund such EURO Rate Advances to such day(s) or (B) immediately
if the affected Bank may not lawfully continue to fund and maintain such EURO
Rate Advances to such day(s), provided that in such event the conversion shall
not be subject to payment of a fee under Section 3.8(c).

 

39



--------------------------------------------------------------------------------

(b) If, with respect to any proposed EURO Rate Advance:

(i) the Majority Banks reasonably determine that, by reason of circumstances
affecting the Eurocurrency Market generally that are beyond the reasonable
control of the Banks, deposits in Dollars or Euros (in the applicable amounts)
are not being offered to each of the Banks in the Eurocurrency Market for the
applicable Interest Period; or

(ii) the Majority Banks advise the Administrative Agent that the Eurodollar Rate
or EURIBOR Rate, as the case may be, as determined by the Administrative Agent
(1) does not represent the effective pricing to such Banks for deposits in
Dollars or Euros, as the case may be, in the Eurocurrency Market in the relevant
amount for the applicable Interest Period, or (2) will not adequately and fairly
reflect the cost to such Banks of making the applicable EURO Rate Advances;

then the Administrative Agent forthwith shall give notice thereof to the Company
and the Banks, whereupon until the Administrative Agent notifies the Company
that the circumstances giving rise to such suspension no longer exist, the
obligation of the Banks to make any future EURO Rate Advances shall be
suspended. If at the time of such notice there is then pending a Request for
Loan that specifies a EURO Rate Advance, such Request for Loan shall be deemed
to specify a Base Rate Advance in Dollars.

(c) The Company shall compensate each Bank for any loss sustained by that Bank
in connection with the liquidation or re-employment of funds, excluding any loss
of margin, and, without duplication, all actual out-of-pocket expenses
(excluding allocations of any expense internal to such Bank) reasonably
attributable thereto that such Bank may sustain: (i) if for any reason (other
than a default by that Bank) a borrowing of any EURO Rate Advance does not occur
on a date or in the amount specified therefor in a Request for Loan or a
telephonic request for loan or a Conversion to or continuation of any EURO Rate
Advance does not occur on a date specified therefor in a Notice of
Conversion/Continuation or a telephone request for Conversion or continuation;
(ii) if any prepayment or other principal payment or any conversion (other than
as a result of a conversion required under Section 3.8(a)(2)) or assignment in
accordance with Section 3.19 of any of its EURO Rate Advances occurs on a date
prior to the last day of an Interest Period applicable to that Loan, or (iii) if
any prepayment of any of its EURO Rate Advances is not made on any date
specified in a notice of prepayment given by the Company. Each Bank’s
determination of any amount payable under this Section 3.8(c) shall be
conclusive in the absence of manifest error. Each Bank shall submit an invoice
to the Administrative Agent of the amount payable by the Company under this
Section 3.8(c) setting forth in reasonable detail the basis for such amount and
the Administrative Agent shall notify the Company of such amount. The Company
shall pay such amount to the Administrative Agent for the account of the
relevant Bank, and the Administrative Agent shall promptly pay each relevant
Bank the portion of the amount owed to it.

(d) Anything in this Agreement to the contrary notwithstanding, to the extent
any notice under Section 3.7, 3.8 or 3.12 is given by any Bank more than 180
days after such Bank has knowledge (or should have had knowledge) of the
occurrence of the event (or, in the case of a claim under Section 3.12, of the
amount of such claim) giving rise to the additional cost, reduction in amounts,
loss, Tax or other additional amounts described in such Section 3.7, 3.8 or 3.12
, as the case may be, such Bank shall not be entitled to compensation under such
Section for any such amounts incurred or accruing prior to the giving of such
notice (except that, if such event giving rise to the cost, reduction in
amounts, loss, Tax or other amounts described in such Section 3.7, 3.8 or 3.12
is retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effective thereof).

 

40



--------------------------------------------------------------------------------

3.9 Default Rate. Upon the occurrence and during the continuation of any Event
of Default under Section 9.1(a) or (b), the outstanding principal amount of all
Advances and, to the extent permitted by applicable Law, any interest payments
thereon not paid when due and any fees and other amounts then due and payable
hereunder, shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to 2% in excess of the interest rate otherwise payable
under this Agreement with respect to the applicable Advances (or, in the case of
any such fees and other amounts, at a rate which is 2% per annum in excess of
the interest rate otherwise payable under this Agreement for Base Rate
Advances), to the fullest extent permitted by applicable Laws; provided that, in
the case of EURO Rate Advances, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective such EURO
Rate Advances shall thereupon become Base Rate Advances and shall thereafter
bear interest payable upon demand at a rate which is 2% per annum in excess of
the interest rate otherwise payable under this Agreement for Base Rate Advances.
Accrued and unpaid interest on past due amounts (including, without limitation,
interest on past due interest) shall be compounded daily and shall be payable on
demand, to the fullest extent permitted by applicable Laws.

3.10 Computation of Interest and Fees. Computation of interest on Base Rate
Advances when the Base Rate is calculated by reference to Citibank’s base
commercial lending rate shall be calculated on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed. Computation of all fees and
other interest (including in the case of interest on Base Rate Advances
determined by reference to One-Month LIBOR or the Federal Funds Effective Rate
and Eurodollar Rate Advances) shall be calculated on the basis of a year of 360
days and the actual number of days elapsed. Any Advance that is repaid on the
same day on which it is made shall bear interest for one day.

3.11 Non-Banking Days. If any payment to be made by a Borrower or any other
party under any Loan Document shall come due on a day other than a Banking Day,
payment shall instead be considered due on the next succeeding Banking Day and
the extension of time shall be reflected in computing the amount of such
payment.

3.12 Manner and Treatment of Payments.

(a) Except as set forth in the next sentence, each payment hereunder or on the
Notes or under any other Loan Document in Dollars shall be made to the
Administrative Agent, at the Administrative Agent’s Office, for the account of
each of the appropriate Banks or the applicable Issuing Bank, as the case may
be, in immediately available funds, without any set-off or counterclaim, not
later than 2:00 p.m., New York time, on the day of payment (which must be a
Banking Day). Each Borrower shall make each payment hereunder with respect to
amounts denominated in the Alternative Currency not later than 2:00 p.m. (local
time) (at the Alternative Currency Payment Office) on the day when due in such
currency to the Administrative Agent in same day funds by deposit of such funds
to the Administrative Agent’s account maintained at the Alternative Currency
Payment Office. All payments received after 2:00 p.m., New York time or local
time (as the case may be), on any particular Banking Day, shall be deemed
received on the next succeeding Banking Day. The amount of all payments received
by the Administrative

 

41



--------------------------------------------------------------------------------

Agent for the account of each Bank or Issuing Bank shall be promptly paid by the
Administrative Agent to the applicable Bank or the applicable Issuing Bank, as
the case may be, in immediately available funds. All payments of principal and
interest shall be made in the currency of the applicable Advance. All other
payments shall be made in Dollars.

(b) Prior to the occurrence of any Event of Default, each payment or prepayment
received by the Administrative Agent on account of any Loan shall be applied:

(i) To the Loans, pro rata in accordance with the aggregate principal amount
thereof owed to each Bank,

(ii) Any mandatory prepayment of Loans shall be applied first to Base Rate
Advances to the full extent thereof before application to EURO Rate Advances as
determined by Administrative Agent, in each case in a manner which minimizes the
amount of any payments required to be made by Company pursuant to
Section 3.8(c).

(c) Each Bank shall use its best efforts to keep a record of Advances made by it
and payments received by it with respect to its Loans and, subject to
Section 13.9(g), such record shall be presumptive evidence of the amounts owing.
Notwithstanding the foregoing sentence, no Bank shall be liable to any party for
any failure to keep such a record.

(d) (i) Any and all payments by any Borrower to or for the account of the
Administrative Agent or any Bank under this Agreement or any other Loan Document
and by the Company acting in its capacity as guarantor under Article 11 shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges imposed by any Governmental Agency, and all liabilities with
respect thereto (collectively, “Taxes”), excluding, in the case of the
Administrative Agent and each Bank, (A) any Taxes imposed on or measured by its
net income (however denominated), franchise taxes imposed on it (in lieu of net
income Taxes) and branch profits Taxes, in each case, (1) imposed by the
jurisdiction (or any political subdivision thereof) under the Laws of which the
Administrative Agent or such Bank, as the case may be, is organized or maintains
a lending office or (2) that are Other Connection Taxes, (B) any Taxes
attributable to the Administrative Agent’s or such Bank’s failure or inability
to provide the forms set forth in Section 13.27, other than as a result of a
change in applicable Law after the date such Person became a party to this
Agreement, (C) United States withholding Taxes imposed on amounts payable to or
for the account of a Bank with respect to an applicable interest in a Loan or
Commitment pursuant to a Law in effect on the date on which (1) such Bank
acquires such interest in the Loan or Commitment or (2) such Bank changes its
lending office,; except in each case to the extent that, if at the date of the
Assignment Agreement pursuant to which a Bank assignee becomes a party to this
Agreement or at the date of such Bank changing its lending office, the assignor
or such Bank was entitled to payments under this Section 3.12(d)(i) or (iii) in
respect of such United States withholding Tax paid at such date and (D) Taxes
imposed under FATCA (all such non-excluded Taxes being hereinafter referred to
as “Indemnified Taxes” and all such excluded Taxes being hereinafter referred to
as “Excluded Taxes”). If any Borrower, the Company acting in its capacity as
guarantor under Article 11 or the

 

42



--------------------------------------------------------------------------------

Administrative Agent shall be required by any Laws to deduct any Taxes from or
in respect of any sum payable under any Loan Document to the Administrative
Agent or any Bank, as applicable, (i) if such Taxes are Indemnified Taxes, then
the sum payable by any Borrower or the Company shall be increased as necessary
so that after all such required deductions are made (including deductions
applicable to additional sums payable under this Section 3.12(d)), each of the
Administrative Agent and such Bank receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower, the Company
or the Administrative Agent, as applicable, shall make such deductions,
(iii) such Borrower, the Company or the Administrative Agent, as applicable,
shall pay the full amount deducted to the relevant Governmental Agency in
accordance with applicable Laws, and (iv) as soon as practicable after the date
of such payment, such Borrower or the Company shall furnish to the
Administrative Agent (which shall forward the same to such Bank) the original or
a certified copy of a receipt evidencing payment thereof (to the extent
available).

(ii) In addition, any Borrower or the Company acting in its capacity as
guarantor under Article 11 agrees to pay any and all present or future stamp,
court or documentary Taxes and any other excise or property Taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document, except any such Taxes imposed as a
result of a grant of a participation, designation of a new lending office,
transfer or assignment (other than an assignment pursuant to a request by a
Borrower under Section 3.19) (hereinafter referred to as “Other Taxes”).

(iii) Each Borrower and the Company acting in its capacity as guarantor under
Article 11 agrees to indemnify the Administrative Agent and each Bank for
(A) the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.12) paid by the Administrative Agent and
such Bank and (B) any interest, penalties or additions to tax arising therefrom
or with respect thereto, in each case whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Agency. Payment under this Section 3.12(d)(iii) shall be made
within 30 days after the date the Bank or the Administrative Agent makes a
written demand therefor.

(iv) If a Borrower or the Company acting in its capacity as guarantor under
Article 11 is required to pay additional amounts to or for the account of any
Bank pursuant to this Section 3.12, then such Bank will change the jurisdiction
of its applicable lending office if, in the judgment of such Bank, such change
(A) will eliminate or reduce any such additional payment that may thereafter
accrue and (B) is not otherwise disadvantageous to such Bank.

(v) If the Administrative Agent, any Bank or any Issuing Bank determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified or reimbursed by any Borrower (or by
the Company acting in its capacity as guarantor under Article 11) or with
respect to which

 

43



--------------------------------------------------------------------------------

any Borrower (or the Company acting in its capacity as guarantor under Article
11) has paid an additional or indemnification amount hereunder, the
Administrative Agent, such Bank or such Issuing Bank shall pay to the Borrowers
or the Company as guarantor (within thirty (30) days after such Person became
aware it received such refund) an amount equal to such refund. In the event such
indemnified party is required by the relevant Governmental Agency to repay any
portion of such refund, then such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party such portion of any
refund previously paid over to such indemnifying party (plus any penalties,
interest or other charges imposed by such Governmental Agency with respect to
such portion of such refund). Notwithstanding anything to the contrary in this
Section 3.12(d)(v), in no event will the Administrative Agent or any Bank or
Issuing Bank be required to pay any amount to any Borrower pursuant to this
Section 3.12(d)(v) to the extent such payment would place the Administrative
Agent or such Bank or Issuing Bank in a less favorable net after-Tax position
than the Administrative Agent or such Bank or Issuing Bank would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.

(vi) For purposes of this Section 3.12(d), the term “Law” includes FATCA.

3.13 Funding Sources. Nothing in this Agreement shall be deemed to obligate any
Bank to obtain the funds for any Loan or Advance in any particular place or
manner or to constitute a representation by any Bank that it has obtained or
will obtain the funds for any Loan or Advance in any particular place or manner.
Each of the Borrowers agrees that, for the purposes of any determination to be
made under Section 3.8, each Bank shall be deemed to have funded its EURO Rate
Advances with Dollar or Euro deposits, as the case may be, in the London
interbank market.

3.14 Failure to Charge Not Subsequent Waiver. Any decision by any Bank not to
require payment of any interest (including interest arising under Section 3.9),
fee, cost or other amount payable under any Loan Document, or to calculate any
amount payable by a particular method, on any occasion shall in no way limit or
be deemed a waiver of such Bank’s right to require full payment of any interest
(including interest arising under Section 3.9), fee, cost or other amount
payable under any Loan Document, or to calculate an amount payable by another
method, on any other or subsequent occasion.

3.15 Administrative Agent’s Right to Assume Payments Will be Made by Borrower.
Unless the Administrative Agent shall have been notified by a Borrower prior to
the date on which any payment to be made by that Borrower hereunder is due that
such Borrower does not intend to remit such payment, the Administrative Agent
may, in its discretion, assume that such Borrower has remitted such payment when
so due and the Administrative Agent may, in its discretion and in reliance upon
such assumption, make available to each Bank on such payment date an amount
equal to such Bank’s share of such assumed payment. If a Borrower has not in
fact remitted such payment to the Administrative Agent, each Bank shall
forthwith on demand repay to the Administrative Agent the amount of such assumed
payment made available to such Bank, together with interest thereon in respect
of each day from and including the date such amount was made available by the
Administrative Agent to such Bank to the date such amount is repaid to the
Administrative Agent at a rate per annum equal to the average overnight federal
funds rate.

 

44



--------------------------------------------------------------------------------

3.16 Fee Determination Detail. The Administrative Agent, any Issuing Bank and
any Bank, shall provide reasonable detail to the Company regarding the manner in
which the amount of any payment to the Banks, or that Bank, under Article 3 has
been determined.

3.17 Survivability. All of the Company’s obligations under Sections 3.7 and 3.8
shall survive for thirty (30) days following the termination of this Agreement;
provided, however, that such obligations shall not, from and after the
termination of this Agreement, be deemed Obligations for any purpose under the
Loan Documents.

3.18 Dodd-Frank, Etc. For the avoidance of doubt and notwithstanding anything
herein to the contrary, for the purposes of Sections 3.7 and 3.8, (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of law) and
(b) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority ) or the United
States or foreign regulatory authorities (whether or not having the force of
law), in case for this clause (b) pursuant to Basel III, shall in each case be
deemed to be a change in Law regardless of the date enacted, adopted, issued,
promulgated or implemented.

3.19 Replacement of Banks. If (a) any Bank requests compensation under Sections
3.7 or 3.8, (b) any Borrower is required to pay additional amounts to any Bank
or any Governmental Agency for the account of any Bank pursuant to Section 3.12,
(c) any Bank is a Defaulting Bank or (d) any Bank fails to consent to a
requested amendment, waiver or modification to any Loan Document in which the
Majority Banks have already consented to such amendment, waiver or modification
but the consent of each Bank (or each Bank directly affected thereby, as
applicable) is required with respect thereto, then the Company may, at its sole
expense and effort, upon notice to such Bank and the Administrative Agent,
require such Bank to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 13.9(b)), all of its interests, rights and obligations under this
Agreement to an Eligible Assignee that shall assume such obligations (which
assignee may be another Bank that is not a Defaulting Bank, if such Bank accepts
such assignment); provided that:

(1) the Administrative Agent shall have received the assignment fee (if any)
specified in Section 13.9(b);

(2) such Bank shall have received payment of an amount equal to the outstanding
principal of its Advances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder (including any amounts under Section 3.8(c))
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

 

45



--------------------------------------------------------------------------------

(3) in the case of any such assignment resulting from a claim for compensation
under Section 3.8(c) or payments required to be made pursuant to Section 3.12,
such assignment will result in a reduction in such compensation or payments
thereafter;

(4) such assignment does not conflict with applicable law; and

(5) in the case of any assignment pursuant to clause (d) of this Section 3.19,
the applicable assignee shall have consented to the applicable amendment, waiver
or consent.

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Banks and each other Borrower
represents and warrants to the Banks (with respect to itself only) that:

4.1 Existence and Qualification; Power; Compliance With Laws. Each Borrower is
an organization duly formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation. Each Borrower is duly qualified
to transact business, and is in good standing, in any jurisdiction in which the
conduct of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, except where the failure so to qualify
or register and to be in good standing would not constitute a Material Adverse
Effect. Each Borrower has all requisite corporate power and authority to conduct
its business and to own and lease its Properties. Each Borrower has all
requisite corporate power and authority to execute and deliver each Loan
Document to which it is a party and to perform its Obligations. Each Borrower
has obtained all authorizations, consents, approvals, orders, licenses and
permits from, and has accomplished all filings, registrations and qualifications
with, or obtained exemptions from any of the foregoing from, any Governmental
Agency that are necessary for the transaction of its business, except where the
failure so to comply, file, register, qualify or obtain exemptions does not
constitute a Material Adverse Effect.

4.2 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance of the Loan Documents by
such Borrower have been duly authorized by all necessary corporate action, and
do not:

(a) Require any consent or approval not heretofore obtained of any partner,
director, stockholder, security holder or creditor of such Borrower;

(b) Result in or require the creation or imposition of any Lien upon or with
respect to any Property now owned or leased or hereafter acquired by such
Borrower;

(c) Violate, to the best knowledge of such Borrower, any Requirement of Law
applicable to such Borrower;

 

46



--------------------------------------------------------------------------------

(d) Result (or, with the giving of notice or passage of time or both, would
result) in a breach of or default under, or cause or permit the acceleration of
any obligation owed under any Contractual Obligation to which such Borrower is a
party or by which such Borrower or any of its Property is bound or affected;

except where failure to receive such consent or approval or creation of such
Lien or violation of, or default under, any such Requirement of Law or
Contractual Obligation would not constitute a Material Adverse Effect.

4.3 No Governmental Approvals Required. No authorization, consent, approval,
order, license or permit from, or filing, registration or qualification with,
any Governmental Agency is required to authorize or permit under applicable Laws
the execution, delivery and performance of the Loan Documents by such Borrower.

4.4 Subsidiaries. Schedule 4.4 hereto correctly sets forth as of the Closing
Date the names of each Subsidiary of the Company that would constitute a
Significant Subsidiary (“Significant Subsidiary”) under Rule 1-02(w) of
Regulation S-X as adopted by the SEC under the provisions of the Securities Act
of 1933 and the Securities Exchange Act of 1934 as in force on the date of this
Agreement.

4.5 Financial Statements. The Company has made available to the Banks the
audited consolidated financial statements of the Company and its Consolidated
Subsidiaries as of December 31, 2013. Such financial statements (including the
footnotes thereto) fairly present in all material respects the consolidated
financial condition and the consolidated results of operations of the Company as
of such date and for such period in accordance with Generally Accepted
Accounting Principles. Also, the Company has made available the unaudited
condensed consolidated financial statements of the Company and its Consolidated
Subsidiaries as of March 31, 2014 and for the three months then ended (the
“interim financial statements”). The interim financial statements (including the
footnotes thereto) were prepared in accordance with applicable Securities and
Exchange Commission regulations and include all adjustments (consisting of
normal recurring accruals, unless otherwise indicated) the Company considers
necessary for the fair presentation, in all material respects, of the results of
operations for those periods.

4.6 No Other Liabilities; No Material Adverse Effect. As of the Closing Date,
the Company and its Consolidated Subsidiaries do not have any material liability
or material contingent liability not reflected or disclosed in the consolidated
balance sheet or notes thereto described in Section 4.5, other than liabilities
and contingent liabilities: (i) arising in the ordinary course of business
subsequent to December 31, 2013, (ii) described in materials filed with or
furnished to the Securities and Exchange Commission and available to the public,
or (iii) set forth on Schedule 4.8. Except for matters described in documents
filed with or furnished to Governmental Agencies and available to the public or
in materials delivered to the Banks prior to the Closing Date, there has been no
event or circumstance that constitutes a Material Adverse Effect with respect to
the Company and its Subsidiaries taken as a whole since December 31, 2013.

 

47



--------------------------------------------------------------------------------

4.7 Governmental Regulation. No Borrower is subject to regulation under the
Investment Company Act of 1940.

4.8 Litigation. Except for (a) any matter fully covered (subject to applicable
deductibles and retentions) by insurance for which the insurance carrier has
assumed full responsibility, (b) matters described in documents filed with or
furnished to Governmental Agencies and available to the public or in materials
delivered to the Banks prior to the Closing Date, and (c) matters disclosed on
Schedule 4.8 hereto, there are no actions, suits, proceedings or investigations
pending as to which the Company or any of its Subsidiaries have been served or
have received written notice or, to the best knowledge of the Company,
threatened against or affecting the Company or any of its Subsidiaries or any
Property of any of them before any Governmental Agency which could reasonably be
expected to constitute a Material Adverse Effect.

4.9 Binding Obligations. Each of the Loan Documents will, when executed and
delivered by such Borrower, constitute the legal, valid and binding obligation
of such Borrower, enforceable against such Borrower in accordance with its
terms, except as enforcement may be limited by Debtor Relief Laws or equitable
principles relating to the granting of specific performance and other equitable
remedies as a matter of judicial discretion.

4.10 No Default. No event has occurred and is continuing that is a Default or
Event of Default.

4.11 Employee Benefit Plans.

(a) The Company and, to the knowledge of the Company, each of its ERISA
Affiliates are in compliance with all applicable provisions and requirements of
ERISA and the regulations and published interpretations thereunder with respect
to each Employee Benefit Plan, and have performed all of their obligations under
each Employee Benefit Plan, except where the failure to be in such compliance or
to perform such obligation would not constitute a Material Adverse Effect.

(b) No ERISA Event that would constitute a Material Adverse Effect has occurred
or is reasonably expected to occur.

(c) Except as set forth on Schedule 4.11(c) and to the extent required under
Section 4980B of the Code, no Employee Benefit Plan maintained by the Company or
any of its Current ERISA Affiliates provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employees of
the Company or any of its Current ERISA Affiliates.

(d) As of the most recent valuation date for any Pension Plan with respect to
which the Company or a Subsidiary has any financial liability (including
potential joint and several liability) in the event any such Pension Plan were
to terminate, the “amount of unfunded benefit liabilities” (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans (excluding for purposes of such computation any Pension Plans with respect
to which assets exceed benefit liabilities), does not exceed $60,000,000.

 

48



--------------------------------------------------------------------------------

4.12 Regulation U. No part of the proceeds of any Advance hereunder will be used
to purchase or carry, or to extend credit to others for the purpose of
purchasing or carrying, any “margin stock” (as such term is defined in
Regulation U) in violation of Regulation U. Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
such “margin stock.”

4.13 Disclosure. All written information heretofore supplied by the Company to
the Administrative Agent for the purposes of this Agreement (either directly or
as documents filed with or furnished to Governmental Agencies and available to
the public) is true and accurate in all material respects on the date as of
which such information is stated. The Company has disclosed to the
Administrative Agent (either directly or as documents filed with or furnished to
Governmental Agencies and available to the public) all facts which could
reasonably be expected to, in the good faith opinion of the Company, materially
and adversely affect (to the extent the Company can reasonably foresee) the
financial condition of the Company and its Subsidiaries, taken as a whole, or
the ability of the Company to perform its obligations under this Agreement.

4.14 Tax Liability. Each of the Company and its Subsidiaries has filed or caused
to be filed all tax returns which are required to have been filed by it, and has
paid or caused to be paid, or made provision for the payment of, all taxes with
respect to the periods, Property or transactions covered by said returns, or
pursuant to any assessment received by the Company or any of its Subsidiaries,
except (a) taxes for which the Company has been fully indemnified, (b) such
taxes, if any, as are being contested in good faith by appropriate proceedings
and as to which adequate reserves have been established and maintained or
(c) where the failure to so file or pay would not reasonably be expected to have
a Material Adverse Effect.

4.15 Environmental Matters. As of the Closing Date, except as set forth in the
Company’s annual report on Form 10-K for the year ended December 31, 2013 to the
Securities and Exchange Commission, or as disclosed in Schedule 4.15 annexed
hereto, (a) the Company and each Subsidiary have complied with all Environmental
Laws, except to the extent that the failure to so comply would not be reasonably
expected to result in a Material Adverse Effect, (b) the Company’s and its
Subsidiaries’ facilities do not manage any hazardous wastes, hazardous
substances, hazardous materials, toxic substances or toxic pollutants in any
manner that would result in a violation of any Environmental Law, except for
violations that would not be reasonably expected to result in a Material Adverse
Effect and (c) the Company is aware of no events, conditions or circumstances
involving environmental pollution or contamination or public or employee health
or safety, in each case applicable to it or its Subsidiaries, that has resulted
or would be reasonably expected to result in a Material Adverse Effect.

4.16 Sanctions.

(a) Neither the Company nor any of its Subsidiaries nor, to the knowledge of the
Company, any director, officer, employee or agent of the Company or any of its
Subsidiaries is (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by the Office of Foreign
Assets Control of the U.S. Department of Treasury

 

49



--------------------------------------------------------------------------------

(“OFAC”), the Consolidated List of Financial Sanctions Targets in the UK
maintained by Her Majesty’s Treasury or the Consolidated List of Persons, Groups
and Entities Subject to EU Financial Sanctions maintained by the European Union
(a “Sanctioned Person”); (ii) a Person who is engaged in a transaction with any
Person who is a Sanctioned Person; or (iii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any Sanctioned Person, or (y) the government of a
country that is the target of comprehensive economic sanctions administered by
OFAC, the European Union or Her Majesty’s Treasury (as of the date of this
Agreement, Iran, Sudan, Cuba, Syria and North Korea) (collectively, “Sanctioned
Countries”); and

(b) The Company shall not use the proceeds of any Advance for the purpose of
funding any activity or business in any Sanctioned Countries or for the purpose
of funding any prohibited activity or business of any Person located, organized
or residing in any Sanctioned Country or who is a Sanctioned Person or, to the
Company’s knowledge, any person owned by or controlled by, or acting for or on
behalf of a Sanctioned Person, in any case, absent valid and effective licenses
and permits issued by the relevant government sanctioning authorities described
in clause (a) above (collectively, the “Sanctioning Authorities”) or otherwise
in accordance with applicable laws, or in any other manner that will result in
any violation by any Bank or the Agent of the sanctions administered or enforced
by the Sanctioning Authorities.

4.17 Foreign Corrupt Practices Act.

(a) The Company shall not use the proceeds of any Advance for the purpose of
funding an offer, payment, promise to pay, or authorization of the payment or
giving of money, or anything else of value, to any Person, in violation of the
Foreign Corrupt Practices Act of 1977 (the “FCPA”); and

(b) The Company has implemented and maintains in effect policies and procedures
reasonably designed to promote reasonable compliance by the Company, its
Subsidiaries and their respective directors, officers and employees with the
FCPA, and is in compliance with the FCPA in all material respects.

ARTICLE 5

AFFIRMATIVE COVENANTS

(OTHER THAN INFORMATION AND REPORTING REQUIREMENTS)

So long as any Advance remains unpaid, or any other Obligation (other than
indemnity obligations for which no claim has been made) remains unpaid or
unperformed, or any portion of the Commitment remains in force, each Borrower
shall, and shall cause each of its Subsidiaries to, unless the Administrative
Agent (acting with the approval of the Majority Banks) otherwise consents in
writing:

5.1 Payment of Taxes and Other Potential Liens. Pay and discharge promptly all
taxes, assessments and governmental charges or levies imposed upon any of them,
upon their respective Property or any part thereof, or upon their respective
income or profits or any part thereof, except that the Company and its
Subsidiaries shall not be required to pay or cause to be paid any tax,
assessment, charge or levy (a) that is not yet past due, or is being contested
in good

 

50



--------------------------------------------------------------------------------

faith by appropriate proceedings, so long as the relevant entity has established
and maintains adequate reserves for the payment of the same and by reason of
such nonpayment and contest no material item or portion of Property of the
Company and its Subsidiaries, taken as a whole, is in jeopardy of being seized,
levied upon or forfeited or (b) the nonpayment of which in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

5.2 Preservation of Existence. Preserve and maintain their respective existences
in the jurisdiction of their formation and all authorizations, rights,
franchises, privileges, consents, approvals, orders, licenses, permits, or
registrations from any Governmental Agency that are necessary for the
transaction of their respective business, and qualify and remain qualified to
transact business in each jurisdiction in which such qualification is necessary
in view of their respective business or the ownership or leasing of their
respective Properties except where the failure to maintain such preservation or
maintenance of existence, authorizations, rights, franchises, privileges,
consents, approvals, orders, licenses, permits or registration or to do so
qualify would not constitute a Material Adverse Effect and; provided that a
merger permitted under Section 6.2 shall not constitute a violation of this
covenant. Nothing herein contained shall prevent the termination of the business
or corporate existence of any Subsidiary (other than a Borrower) that, in the
judgment of the Company, is no longer necessary or desirable, as long as
immediately after giving effect to any such transaction, no Default shall have
occurred and be continuing.

5.3 Maintenance of Properties. Maintain, preserve and protect all of their
respective depreciable Properties in good order and condition, subject to wear
and tear in the ordinary course of business, and not permit any waste of their
respective Properties, except that any failure to so maintain, preserve or
protect such Properties that does not constitute a Material Adverse Effect shall
not constitute a violation of this covenant.

5.4 Maintenance of Insurance. Maintain liability, casualty and other insurance
(subject to customary deductibles and retentions), with responsible insurance
companies in such amounts and against such risks as is carried by responsible
companies engaged in similar businesses and owning similar assets in the general
areas in which the Company and its Subsidiaries operate; provided that,
notwithstanding the foregoing, the Company may self-insure if reasonable and
consistent with sound business practice.

5.5 Compliance With Laws. Comply with all Requirements of Law noncompliance with
which constitutes a Material Adverse Effect, except that the Company and its
Subsidiaries need not comply with a Requirement of Law then being contested by
any of them in good faith by appropriate proceedings.

5.6 Visitation. Upon reasonable notice permit the Administrative Agent or
representatives of any Bank at the Administrative Agent’s or such Bank’s expense
to visit any of its major properties, during normal business hours, to inspect
and make abstracts from its financial and accounting records (other than
materials protected by the attorney-client privilege and materials which are
proprietary in nature or which may not be disclosed without violation of a
binding confidentiality obligation), and to discuss its affairs and finances
with its officers and independent public accountants, all at such reasonable
times and as often as may reasonably be requested; provided that so long as no
Default or Event of Default has occurred and is continuing, visitation by
representatives of the Banks shall be limited to not more than one visit in any
calendar year for each Bank.

 

51



--------------------------------------------------------------------------------

5.7 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all financial transactions in conformity with Generally
Accepted Accounting Principles, and in material conformity with all applicable
requirements of any Governmental Agency having regulatory jurisdiction over the
Company or any of its Subsidiaries.

5.8 Use of Proceeds. Use the proceeds of Advances only for general corporate
purposes of the Borrowers; provided that proceeds of Advances shall not be used
for any Hostile Acquisition. Use the Letters of Credit only for trade,
commercial and standby letters of credit in the ordinary course of business.

ARTICLE 6

NEGATIVE COVENANTS

So long as any Advance remains unpaid, or any other Obligation (other than
indemnity obligations for which no claim has been made) remains unpaid or
unperformed, or any portion of the Commitment remains in force, the Company
shall not, and shall not permit any of its Subsidiaries to, unless the
Administrative Agent (acting with the approval of the Majority Banks) otherwise
consents in writing:

6.1 Change in Nature of Business. Make any material change in the nature of the
business of the Company and its Subsidiaries, taken as a whole, as at present
conducted.

6.2 Mergers. Merge, consolidate or amalgamate with or into any Person, or convey
substantially all of its Properties and assets to another Person, unless each of
the following conditions are met:

(a) no Default or Event of Default exists or would exist immediately following
the consummation of such merger, consolidation, amalgamation or conveyance;

(b) in a merger, consolidation or amalgamation of the Company with another
Person or Persons, the Company is the surviving entity; and

(c) in the case of a conveyance of Properties and assets, the Properties and
assets conveyed do not consist of substantially all of the Properties and assets
of the Company and its Subsidiaries taken as a whole.

6.3 Liens; Sales and Leasebacks. Create, incur, assume or suffer to exist any
Lien of any nature upon or with respect to any of their respective Properties,
whether now owned or hereafter acquired, or engage in any sale and leaseback
transaction with respect to its Property, except:

(a) Permitted Encumbrances;

 

52



--------------------------------------------------------------------------------

(b) Liens in favor of the Administrative Agent or the Banks under the Loan
Documents;

(c) Liens existing on the date hereof and listed on Schedule 6.3 and Liens on
the same Property which secure Indebtedness or obligations which replaces or
refinances the Indebtedness (or commitment) or obligations originally secured by
those Liens; provided that the Indebtedness or obligations secured thereby are
not increased;

(d) pre-existing Liens on assets acquired by the Company or any of its
Subsidiaries after the Closing Date; and

(e) additional Liens securing Indebtedness or obligations (including sale and
leaseback transactions to which the Company or any Subsidiary is a party as
vendor and lessee), the outstanding amount of which Indebtedness or obligation
together with Indebtedness of the Company’s Subsidiaries permitted under
Section 6.5, does not in the aggregate exceed 35% of Consolidated Net Worth
(measured as of the last day of the most recently ended Fiscal Quarter).

6.4 Transactions with Affiliates. Enter into any transaction of any kind which
is material to the Company and its Subsidiaries taken as a whole with any
Affiliate of the Company other than (a) transactions between or among the
Company and its Subsidiaries or between or among its Subsidiaries; provided
that, for the purposes of this Section 6.4, the term “Subsidiary” shall include
any partnership and joint venture that is excluded from the definition of the
term “Subsidiary” but as to which the Company or Subsidiary owns 50% or more of
the ownership interests, (b) transactions on terms at least as favorable to the
Company or its Subsidiaries as would be the case in an arm’s-length transaction
between unrelated parties of equal bargaining power, and (c) transactions
approved by a majority of the disinterested members of the Board of Directors of
Company or the applicable Subsidiary.

6.5 Subsidiary Indebtedness. Permit Indebtedness of the Company’s Subsidiaries
(other than under this Agreement) at any time that, when aggregated (without
duplication) with Indebtedness permitted to be secured by Liens in accordance
with Section 6.3(e), exceeds 35% of Consolidated Net Worth (measured as of the
last day of the most recently ended Fiscal Quarter).

6.6 Financial Covenant. Permit the Consolidated Total Debt to Capitalization
Ratio as of the end of any Fiscal Quarter to be greater than 0.65 to 1.00.

ARTICLE 7

INFORMATION AND REPORTING REQUIREMENTS

7.1 Financial and Business Information. So long as any Advance remains unpaid,
or any other Obligation (other than indemnity obligations for which no claim has
been made) remains unpaid or unperformed, or any portion of the Commitment
remains in force, the Company shall, unless the Administrative Agent (with the
approval of the Majority Banks) otherwise consents in writing, deliver to the
Banks and the Administrative Agent, at the Company’s sole expense:

 

53



--------------------------------------------------------------------------------

(a) As soon as practicable, and in any event within 45 days after the end of
each Fiscal Quarter (other than the fourth Fiscal Quarter in any Fiscal Year),
(i) the consolidated balance sheets of the Company and its Subsidiaries as at
the end of such Fiscal Quarter, (ii) consolidated statements of income and
(iii) consolidated statements of cash flow, in each case described in clauses
(ii) and (iii) of this Section 7.1(a) of the Company and its Subsidiaries for
such Fiscal Quarter and for the portion of the Fiscal Year ended with such
Fiscal Quarter, all in reasonable detail. Such financial statements shall be
certified by a Senior Officer of the Company as fairly presenting the financial
condition, results of operations and changes in financial position of the
Company and its Subsidiaries in accordance with Generally Accepted Accounting
Principles (other than any requirement for footnote disclosures), as at such
date and for such periods, subject only to normal year-end accruals and audit
adjustments;

(b) As soon as practicable, and in any event within 90 days after the end of
each Fiscal Year, (i) the consolidated balance sheets of the Company and its
Subsidiaries as at the end of such Fiscal Year, (ii) consolidated statements of
income of the Company and its Subsidiaries for such Fiscal Year and
(iii) consolidated statements of cash flow of the Company and its Subsidiaries
for such Fiscal Year, all in reasonable detail. Such financial statements shall
be prepared in accordance with Generally Accepted Accounting Principles, and
such consolidated balance sheet and consolidated statements shall be accompanied
by a report and opinion of Ernst & Young or other independent public accountants
of recognized national standing selected by the Company, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards as at such date;

(c) Promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the shareholders
of the Company generally, and copies of all annual, regular, periodic, current
and special reports and registration statements which the Company or a
Subsidiary of the Company may file or be required to file under Sections 13 or
15(d) of the Securities Exchange Act of 1934;

(d) Promptly, and in any event within five (5) Banking Days after a Senior
Officer of the Company obtains actual knowledge of the existence of any
condition or event which constitutes a Default or Event of Default, written
notice specifying the nature and period of existence thereof and specifying what
action the Company or any of its Subsidiaries is taking or proposes to take with
respect thereto;

(e) Promptly upon becoming aware of the occurrence of any ERISA Event defined in
clauses (i) through (vii) or (xi) of the definition thereof involving Title IV
of ERISA that could reasonably be expected to result in material liability to
the Company or its Subsidiaries or any ERISA Event that could reasonably be
expected to result in a Material Adverse Effect, a written notice specifying the
nature thereof, what action the Company or any of its ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto;

(f) With reasonable promptness, copies of (a) each Schedule SB (Actuarial
Information) to the annual report, if any (Form 5500 Series), filed by the
Company or any of its Current ERISA Affiliates with the Internal Revenue Service
with respect to each Pension Plan

 

54



--------------------------------------------------------------------------------

following the Administrative Agent’s request; (b) all notices received by the
Company or any of its Current ERISA Affiliates from the sponsor of a
Multiemployer Plan to which a Current ERISA Affiliate contributes concerning an
ERISA Event defined in clauses (i) through (vii) or (xi) of the definition
thereof following the receipt thereof; and (c) such other documents or
governmental reports or filings relating to any Employee Benefit Plan as the
Administrative Agent shall reasonably request; and

(g) Such other material information related to any Borrower’s ability to meet
its Obligations hereunder as from time to time may be reasonably requested by
the Administrative Agent or the Majority Banks.

Documents required to be delivered pursuant to Section 7.1 (to the extent any
such documents are included in materials otherwise filed with or furnished to
the Securities and Exchange Commission and available to the public may be
delivered electronically and if so delivered), shall be deemed to have been
delivered for all purposes of this Agreement on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 13.7; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website (including, without
limitation, the EDGAR System), if any, to which each Bank and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent). The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Bank
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

7.2 Compliance Certificates. So long as any Advance remains unpaid, or any other
Obligation (other than indemnity obligations for which no claim has been made)
remains unpaid or unperformed, or any portion of the Commitment remains
outstanding, the Company shall, unless the Majority Banks otherwise consent,
deliver to the Administrative Agent, at the Company’s sole expense, concurrently
with the financial statements required pursuant to Sections 7.1(a) and 7.1(b), a
Compliance Certificate signed by a Senior Officer of the Company, including
calculations as set forth therein.

ARTICLE 8

CONDITIONS

8.1 Conditions to Effectiveness. The amendment and restatement of the Existing
Credit Agreement as set forth in this Agreement and the Pro Rata Shares of the
Commitment of the Banks hereunder shall be effective on the first date on which
each of the following conditions precedent (unless the Administrative Agent,
acting at the direction of the Banks, otherwise consents in writing) shall have
been satisfied:

(a) The Administrative Agent shall have received all of the following, each of
which shall be originals unless otherwise specified, each in form and substance
satisfactory to the Administrative Agent, the Issuing Banks and the Banks:

 

55



--------------------------------------------------------------------------------

(1) executed counterparts of this Agreement;

(2) the Notes dated the Closing Date and executed by the Company in favor of
each Bank, each in a principal amount equal to that Bank’s Pro Rata Share of the
Commitment if requested in accordance with Section 2.1(e);

(3) a certified copy of the Certificate of Incorporation of the Company,
together with a good standing certificate from the Secretary of State of the
State of incorporation of the Company and, to the extent generally available, a
certificate or other evidence of good standing as to payment of any applicable
franchise or similar taxes from the appropriate taxing authority of such state,
each dated a recent date prior to the Closing Date;

(4) copies of the Company’s Bylaws, certified as of the Closing Date by the
corporate secretary or an assistant secretary of the Company;

(5) resolutions of the Board of Directors of the Company approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which the Company is a party, certified as of the
Closing Date by the corporate secretary or an assistant secretary of the Company
as being in full force and effect without modification or amendment;

(6) signature and incumbency certificates of the officers of the Company
executing this Agreement and the other Loan Documents;

(7) the favorable written opinion of Shearman & Sterling LLP, counsel to the
Administrative Agent;

(8) the favorable written opinion of Latham & Watkins LLP, counsel to the
Borrowers;

(9) a Certificate of a Senior Officer of the Company certifying that the
conditions specified in Sections 8.1(b), 8.1(c), and 8.1(d) have been satisfied;
and

(10) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent reasonably may require.

(b) The representations and warranties of the Borrowers contained in Article 4
shall be true and correct.

(c) No Default shall have occurred and be continuing.

(d) The Company shall have paid to the Arrangers and the Administrative Agent
the fees payable on the date of this Agreement referred to in Section 3.3 and
the fees, costs and expenses referred to in Section 13.3(a).

(e) The Company shall have repaid or prepaid all of the accrued obligations
under the Existing Credit Agreement on the Closing Date.

 

56



--------------------------------------------------------------------------------

8.2 Any Advance and Any Letter of Credit. The obligation of each Bank to make
any Advance (including the initial Advance), and the obligation of each Issuing
Bank to issue, amend or extend any Letter of Credit (including the initial
Letter of Credit), is subject to the following conditions precedent (unless the
Administrative Agent, acting at the direction of the Majority Banks, otherwise
consents in writing):

(a) except as disclosed by the Company and approved in writing by the
Administrative Agent, acting at the direction of the Majority Banks, the
representations and warranties contained in Article 4, other than Sections 4.4,
4.6 and 4.8, shall be true and correct in all material respects (except that to
the extent any representation or warranty is qualified by materiality, it shall
be true and correct in all respects) on and as of the date of the Advance or the
issuance, amendment or extension of the Letter of Credit, as the case may be, as
though made on that date (except to the extent such representations and
warranties specifically relate to an earlier date in which case they shall be
true and correct in all material respects (except that to the extent any
representation or warranty is qualified by materiality, it shall be true and
correct in all respects) as of such earlier date) and no Default shall have
occurred and be continuing; and

(b) the Administrative Agent shall have timely received a Request for Loan in
compliance with Article 2 (or telephonic request for Loan referred to in the
second sentence of Section 2.1(b), if applicable) or Request for Letter of
Credit in compliance with Article 2, if applicable.

ARTICLE 9

EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT

9.1 Events of Default. The existence or occurrence of any one or more of the
following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an “Event of Default”:

(a) Any Borrower fails to pay any principal of any of the Loans, or any portion
thereof, on the date when due; or

(b) Any Borrower (i) fails to pay any interest on any of the Loans, or any
portion thereof, or (ii) fails to pay any other fee or amount payable to the
Administrative Agent, the Banks or the Issuing Banks under any Loan Document, or
any portion thereof, in each case within five (5) Banking Days after demand
therefor; or

(c) Any failure to comply with Section 7.1(d); or

(d) Any Borrower fails to perform or observe any other covenant or agreement
contained in any Loan Document on its part to be performed or observed within
thirty (30) days after the giving of notice by the Administrative Agent or the
Majority Banks of such Default; provided, however, that any failure to observe
any of the covenants contained in Sections 5.2 (as it relates to the Borrower’s
existence), 6.2 and 6.6 shall constitute an immediate Event of Default
hereunder; provided, further, that any failure to observe any of the covenants
contained in Section 6.3 shall constitute an Event of Default upon notice from
the Administrative Agent (acting on the direction of the Majority Banks) to the
Company; and provided further that any failure to observe any of the covenants
contained in Section 6.5 shall constitute an Event of

 

57



--------------------------------------------------------------------------------

Default five (5) Banking Days after knowledge by the Company of such Default
(other than as a result of the giving of notice by the Administrative Agent or
the Majority Banks as hereinafter provided) or, if earlier, the giving of notice
by the Administrative Agent or the Majority Banks of such Default; or

(e) Any representation or warranty made in this Agreement, any Notes, any
Request for Loan, any Agreement to Participate or any Request for Letter of
Credit was incorrect in any material respect when made or reaffirmed; or

(f) The Company or any of its Subsidiaries (i) fails to pay the principal, or
any principal installment, or any interest or fees or any other amount of any
present or future Indebtedness (other than under the Loan Documents) in an
amount in excess of $200,000,000, or any guaranty of present or future
Indebtedness in an aggregate amount in excess of $200,000,000, on its part to be
paid, when due (and after expiration of any stated grace or notice period),
whether at the stated maturity, upon acceleration, by reason of required
prepayment or otherwise or (ii) fails to perform or observe any other material
term, covenant or agreement on its part to be performed or observed, or suffers
any event to occur, and such failure or event continues after the applicable
grace period, if any, and is not waived, in connection with any present or
future Indebtedness in an amount in excess of $200,000,000, or of any guaranty
of present or future Indebtedness in excess of $200,000,000, if as a result of
such failure or sufferance any holder or holders thereof (or an agent or trustee
on its or their behalf) has the right to declare such Indebtedness or guaranty
due before the date on which it otherwise would become due; or

(g) Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement of the Banks or satisfaction in full of all the
Obligations, ceases to be in full force and effect or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect which, in any such event in the reasonable opinion of the Majority
Banks, is materially adverse to the interests of the Banks; or any Borrower
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind same; or

(h) A judgment against the Company or any of its Subsidiaries is entered for the
payment of money in excess of $200,000,000 (to the extent not adequately covered
by insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) and, absent procurement of a stay of execution, such
judgment remains unstayed, unbonded or unsatisfied for sixty (60) calendar days
after the date of entry of judgment; or

(i) The Company, any Borrower or any other Subsidiary of the Company the
Shareholders’ Equity of which, as shown on the most recent consolidated balance
sheet, equals or exceeds 10% of the Shareholders’ Equity of the Company and its
Consolidated Subsidiaries as shown on such consolidated balance sheet,
institutes or consents to any proceeding under a Debtor Relief Law relating to
it or to all or any substantial part of its Property, or is unable or admits in
writing its inability to pay its debts as they mature, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer for it or for all or any substantial part of its Property; or
any receiver, trustee, custodian, conservator, liquidator,

 

58



--------------------------------------------------------------------------------

rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under a Debtor Relief Law relating to any
such Person or to all or any part of its Property is instituted without the
consent of that Person and continues undismissed or unstayed for sixty
(60) calendar days; or any judgment, writ, warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
Property of any such Person and is not released, vacated or fully bonded within
sixty (60) calendar days after its issue or levy; or any order for relief shall
be entered in respect of the Company or any Borrower or any such Subsidiary; or

(j) (i) Any Person or two or more Persons acting in concert shall acquire
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) directly or
indirectly, of securities of the Company (or other securities convertible into
such securities) representing 30% or more of the combined voting power of all
securities of the Company entitled to vote in the election of directors, other
than securities having such power only by reason of the happening of a
contingency; or (ii) during any period of up to 12 consecutive months,
commencing before or after the date of this Agreement, individuals who at the
beginning of such 12-month period were directors of the Company, or whose
nomination for election to the Board of Directors of the Company was recommended
or approved by a vote of at least a majority of the directors then still in
office who were directors of the Company on the first day of such period, shall
cease for any reason to constitute a majority of the Board of Directors of the
Company; or (iii) any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement which upon consummation will result in its or their acquisition of,
control over securities of the Company (or other securities convertible into
such securities) representing 30% or more of the combined voting power of all
securities of the Company entitled to vote in the election of directors, other
than securities having such power only by reason of the happening of a
contingency; provided, however, that there shall not be an Event of Default
pursuant to subsections (i) or (iii) of this Section 9.1(j) with respect to any
Persons who on the date hereof meet the requirements set forth in said
subsections (i) or (iii) of this Section 9.1(j); or

(k) there shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
the Company, a Subsidiary or any of their ERISA Affiliates in excess of
$200,000,000 during the term of this Agreement; or there shall exist an “amount
of unfunded benefit liabilities” (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans with respect to which the
Company or a Subsidiary has any financial liability, including potential joint
and several liability in the event any such Pension Plan were to terminate
(excluding for purposes of such computation any Pension Plans with respect to
which assets exceed benefit liabilities), which exceeds $200,000,000 and
Majority Banks determine that such event could reasonably be expected to have a
Material Adverse Effect; or

(l) so long as any Subsidiary of the Company is a Borrowing Subsidiary, the
Guaranty ceases to be in full force and effect or is declared to be null and
void, or the Company denies that it has any further liability thereunder, or
gives notice to such effect.

 

59



--------------------------------------------------------------------------------

9.2 Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Administrative Agent, the Issuing Banks or the Banks provided
for elsewhere in this Agreement, or the Loan Documents, or by applicable Law, or
in equity, or otherwise:

(a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 9.1(i) with respect to any
Borrower:

(1) the commitment to make Advances, Issue Letters of Credit and all other
obligations of the Administrative Agent, the Banks or the Issuing Banks and all
rights of the Borrowers and any other parties under the Loan Documents shall be
suspended without notice to or demand upon any Borrower, which are expressly
waived by the Borrowers, except, subject to Section 9.2(a)(3), that the Majority
Banks (or all of the Banks to the extent required by Section 13.2) may waive the
Event of Default or, without waiving, determine, upon terms and conditions
satisfactory to the Majority Banks (or all of the Banks, as the case may be), to
reinstate the Commitment and make further Advances and issue additional Letters
of Credit, which waiver or determination shall apply equally to, and shall be
binding upon, all the Banks and the Issuing Banks; and

(2) the Majority Banks may request any Issuing Bank to, and such Issuing Bank
thereupon shall, demand immediate deposit by the Borrowers into an account
designated by the applicable Issuing Bank of Cash in an amount equal to the
aggregate effective face amount of all outstanding Letters of Credit issued by
it; and

(3) the Majority Banks may request the Administrative Agent to, and the
Administrative Agent thereupon shall, terminate the Commitment and declare, by
notice to the Borrowers, all or any part of the unpaid principal of all Loans,
all interest accrued and unpaid thereon and all other amounts payable under the
Loan Documents to be forthwith due and payable, whereupon the same shall become
and be forthwith due and payable, without protest, presentment, notice of
dishonor, demand or further notice of any kind, all of which are expressly
waived by the Borrowers.

(b) Upon the occurrence of any Event of Default described in Section 9.1(i) with
respect to any Borrower:

(1) the commitment to make Advances, issue Letters of Credit and all other
obligations of the Administrative Agent or the Banks and all rights of the
Borrowers and any other parties under the Loan Documents shall terminate without
notice to or demand upon any Borrower, which are expressly waived by the
Borrowers; and

(2) an amount equal to the aggregate effective face amount of all outstanding
Letters of Credit issued by an Issuing Bank shall be forthwith due and payable
to such Issuing Bank, without protest, presentment, notice of dishonor, demand
or further notice of any kind, all of which are waived by the Borrowers; and

 

60



--------------------------------------------------------------------------------

(3) the unpaid principal of all Loans, all interest accrued and unpaid thereon
and all other amounts payable under the Loan Documents shall be forthwith due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by the Borrowers.

(c) Upon the occurrence of any Event of Default, subject to clause (d) of this
Section 9.2, the Banks and the Administrative Agent, or any of them, without
notice to or demand upon any Borrower, which are expressly waived by the
Borrowers, may proceed to protect, exercise and enforce their rights and
remedies under the Loan Documents against the Borrowers and any other party and
such other rights and remedies as are provided by Law or equity.

(d) The order and manner in which the Banks’ rights and remedies are to be
exercised shall be determined by the Majority Banks in their sole discretion,
and all payments received by the Administrative Agent and the Banks, or any of
them, shall be applied first to the costs and expenses (including attorneys’
fees and disbursements covered by Section 13.3) of the Administrative Agent,
acting as Administrative Agent, and of the Banks (to the extent covered by
Section 13.3), and thereafter paid pro rata to the Banks in the same proportions
that the aggregate Obligations owed to each Bank under the Loan Documents bear
to the aggregate Obligations owed under the Loan Documents to all the Banks,
without priority or preference among the Banks. Regardless of how each Bank may
treat payments for the purpose of its own accounting, for the purpose of
computing the Borrowers’ Obligations hereunder and under the Notes, payments
shall be applied first, to the costs and expenses of the Administrative Agent,
acting as Administrative Agent, and the Banks, as set forth above, second, to
the payment of accrued and unpaid interest due under any Loan Documents to and
including the date of such application (ratably, and without duplication,
according to the accrued and unpaid interest due under each of the Loan
Documents), and third, to the payment of all other amounts (including principal
and fees) then owing to the Administrative Agent or the Banks under the Loan
Documents. No application of payments will cure any Event of Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of the Banks hereunder or thereunder or at law or in equity.

(e) Upon the occurrence of an Event of Default resulting from or resulting in
the default by the Company in the repayment of its EURO Rate Advances when
required by the terms of this Agreement, the Company shall compensate each Bank
in accordance with Section 3.8(c).

Any amounts described in Section 9.2(a)(2) and Section 9.2(b)(2) above, when
received by the applicable Issuing Bank, shall be held by such Issuing Bank in a
collateral account, which shall be established and maintained by such Issuing
Bank and shall be under its sole dominion and control, as collateral security
for the payment of all Obligations and applied as set forth below. If such
collateral is provided pursuant hereto, the applicable Issuing Bank, for

 

61



--------------------------------------------------------------------------------

the benefit of the Banks, shall have a security interest in such collateral
account and all amounts at any time held in or acquired in connection with such
collateral account, together with all proceeds thereof. Upon any drawing under
any outstanding Letter of Credit, the applicable Issuing Bank shall apply any
amount in the collateral account to reimburse such Issuing Bank for the amount
of such drawing. In the event of cancellation or expiration of any Letter of
Credit, or in the event of any reduction in the maximum amount available under
such Letter of Credit, the applicable Issuing Bank shall apply the excess of any
amount then on deposit in the collateral account over the maximum available
amount that may at any time be drawn under all Letters of Credit immediately
after such cancellation, expiration or reduction as provided in Section 9.2(d).

ARTICLE 10

THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Banks and the Issuing Banks hereby
irrevocably appoints Citibank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article 10 are solely for the benefit of the Administrative
Agent, the Issuing Banks and the Banks, and the Borrowers shall have no rights
as a third party beneficiary of any of such provisions (except for the consents
specifically required in Section 10.6). It is understood and agreed that the use
of the term “agent” herein or in any other Loan Document (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

10.2 Rights as a Bank. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Bank as any other
Bank and may exercise the same as though it were not the Administrative Agent
and the term “Bank” or “Banks” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Banks.

10.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

62



--------------------------------------------------------------------------------

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Banks (or such
other number or percentage of the Banks as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Bank in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Banks (or
such other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 13.2 and Article 9), or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by any Borrower or a Bank.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article 8 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Bank or Issuing Bank, the Administrative Agent may presume that such condition
is satisfactory to such Bank or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Bank or Issuing Bank prior
to the making of

 

63



--------------------------------------------------------------------------------

such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and each such sub-agent, and shall apply to their
respective activities in connection with the syndication of the Loans as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

10.6 Resignation of the Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Banks, the Issuing Banks and the Company. Upon receipt of any such notice of
resignation, the Majority Banks shall have the right, with the written consent
of the Company (such consent not to be unreasonably withheld and not to be
required if an Event of Default has occurred and is continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Banks and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Majority Banks) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the Banks
and the Issuing Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Bank pursuant
to clause (v) of the definition thereof, the Majority Banks may, to the extent
permitted by applicable Law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, with the written consent of the
Company (such consent not to be unreasonably withheld and not to be required if
an Event of Default has occurred and is continuing), appoint a successor. If no
such successor shall have been so appointed by the Majority Banks and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Majority Banks ) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any

 

64



--------------------------------------------------------------------------------

indemnity payments owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Bank and
Issuing Bank directly, until such time, if any, as the Majority Banks appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent, as of
the Resignation Effective Date or the Removal Effective Date, as applicable) and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 10.6). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article 10 and Sections 13.3 and 13.12 shall continue in effect for the benefit
of such retiring or removed Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d) Any resignation by Citibank as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuing Bank. If Citibank resigns as an
Issuing Bank, it shall retain all the rights, powers, privileges and duties of
an Issuing Bank hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an Issuing Bank and all LC
Obligations with respect thereto, including the right to require the Banks to
fund risk participations in unreimbursed amounts pursuant to Section 2.6(f).
Upon the appointment by the Company of a successor Issuing Bank hereunder (which
successor shall in all cases be a Bank other than a Defaulting Bank that agrees
to serve as an Issuing Bank), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, (ii) the retiring Issuing Bank shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Citibank to effectively assume the
obligations of Citibank with respect to such Letters of Credit.

10.7 Non-Reliance on Administrative Agent and Other Banks.

Each Bank and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Banks or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Bank or any of their Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

 

65



--------------------------------------------------------------------------------

10.8 Right to Indemnity. To the extent that the Company for any reason fails to
indefeasibly pay any amount required under Section 13.12 to be paid by it to the
Administrative Agent, its directors, officers, agents, employees, attorneys and
Affiliates, each Bank shall, ratably in accordance with its Pro Rata Share of
the Commitment, indemnify and hold the Administrative Agent, its directors,
officers, agents, employees, attorneys and Affiliates harmless against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
(including, without limitation, reasonable attorneys’ fees and disbursements)
that may be imposed on, incurred by or asserted against them in any way relating
to or arising out of the Loan Documents (other than losses incurred by reason of
the failure of the Borrowers to pay the Obligations represented by the Loan
Documents) or any action taken or not taken by it as Administrative Agent
thereunder, except such as result from its own gross negligence or willful
misconduct. Without limitation on the foregoing, each Bank shall reimburse the
Administrative Agent upon demand for that Bank’s ratable share of any cost or
expense incurred by the Administrative Agent in connection with the negotiation,
preparation, execution, delivery, amendment, waiver, restructuring,
reorganization (including a bankruptcy reorganization), enforcement or attempted
enforcement of the Loan Documents, to the extent that the Company or any other
party is required by Section 13.3 to pay that cost or expense but fails to do so
upon demand. Nothing in this Section shall entitle the Administrative Agent to
recover any amount from the Banks if and to the extent that such amount has
theretofore been recovered from the Company or any of its Subsidiaries. The
undertaking in this Section shall survive termination of the Commitment, the
payment of all other Obligations and the resignation of the Administrative
Agent.

10.9 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Persons acting as Arrangers, Joint Book Runners, Syndication Agent or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
Issuing Bank or as a Bank hereunder.

ARTICLE 11

COMPANY GUARANTY

11.1 The Guaranty. The Company hereby unconditionally guaranties the due and
punctual payment of all obligations (including, without limitation, the
obligation to pay the principal amount of and interest on each Advance) of each
Borrowing Subsidiary arising under this Agreement when due, whether by required
prepayment, declaration, demand or otherwise (including amounts which would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (the “Borrowing Subsidiary
Obligations”), and agrees to pay any and all costs and expenses (including
reasonable fees and disbursements of counsel) incurred by the Administrative
Agent and the Banks in enforcing any rights under this Article 11 (to the extent
covered by Section 13.3). The obligations of the Company under this Article 11,
as they may be amended, modified or supplemented from time to time, are
sometimes referred to in this Article 11 as this “Guaranty”.

The Company agrees that this Guaranty constitutes a guaranty of payment when due
and not of collection and waives any right to require that any resort be had by
the Administrative Agent or any Bank to any security held for payment of the
Borrowing Subsidiary Obligations or to any balance of any deposit account or
credit on the books of the Administrative Agent or any Bank in favor of the
Company or any Borrowing Subsidiary or any other Person.

 

66



--------------------------------------------------------------------------------

The Company agrees, in furtherance of the foregoing and not in limitation of any
other right which the Administrative Agent or any Bank may have at law or in
equity against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any of its Borrowing Subsidiary Obligations when and as the
same shall become due, whether by required prepayment, declaration, demand or
otherwise (including amounts which would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
the Company will forthwith pay, or cause to be paid, in cash, to the
Administrative Agent for the ratable benefit of the Banks an amount equal to the
sum of the unpaid principal amount of such Borrowing Subsidiary Obligations then
due as aforesaid, accrued and unpaid interest on such Borrowing Subsidiary
Obligations (including, without limitation, interest which, but for the filing
of a petition in bankruptcy with respect to such Borrowing Subsidiary (including
without limitation, the Company), would accrue on such Borrowing Subsidiary
Obligations).

11.2 Guaranty Unconditional. The obligations of the Company under this Guaranty
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Borrowing Subsidiary under this Agreement, by operation
of law or otherwise;

(b) any modification or amendment of or supplement to this Agreement;

(c) any release, non-perfection or invalidity of any direct or indirect security
for any obligation of any Borrowing Subsidiary under this Agreement;

(d) the failure of the Administrative Agent or any Bank to assert any claim or
demand or to enforce any right or remedy against any Borrowing Subsidiary, the
Company or any other Person under the provisions of this Agreement or any other
agreement or otherwise;

(e) any change in the corporate existence, structure or ownership of any
Borrowing Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Borrowing Subsidiary or its assets or any
resulting release or discharge of any obligation of any Borrowing Subsidiary
contained in this Agreement;

(f) the existence of any claim, set-off or other rights which the Company may
have at any time against any other Borrower, the Administrative Agent, any Bank
or any other Person, whether in connection herewith or any unrelated
transactions;

(g) the invalidity or unenforceability relating to or against any Borrowing
Subsidiary for any reason of this Agreement, or any provision of applicable law
or regulation purporting to prohibit the payment by any Borrowing Subsidiary of
the principal of or interest on any Advance or any other amount payable by any
Borrowing Subsidiary under this Agreement, or the termination of any Borrowing
Subsidiary’s status as a Borrowing Subsidiary hereunder;

 

67



--------------------------------------------------------------------------------

(h) the termination of a Borrowing Subsidiary’s status hereunder as a “Borrower”
pursuant to Section 12.2; or

(i) any other act or omission to act or delay of any kind by any Borrowing
Subsidiary, the Administrative Agent, any Bank or any other Person or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of the obligations of the Company
hereunder.

The obligations of the Company under this Guaranty shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise of any of the Borrowing Subsidiary Obligations, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Borrowing Subsidiary Obligations, discharge of any Borrowing Subsidiary from
any of the Borrowing Subsidiary Obligations in a bankruptcy or similar
proceeding, or otherwise. Without limiting the generality of the foregoing, the
obligations of the Company under this Guaranty shall not be discharged or
impaired or otherwise affected by the failure of the Administrative Agent or any
Bank to assert any claim or demand or to enforce any remedy under this Agreement
or any document or instrument executed by any Borrowing Subsidiary in connection
herewith, by any waiver or modification of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the Borrowing Subsidiary
Obligations, or by any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
the Company or which would otherwise operate as a discharge of the Company as a
matter of law or equity.

11.3 Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. The obligations of the Company under this Article 11 shall remain
in full force and effect until the Commitment shall have terminated, all Letters
of Credit have expired and the principal of and interest on the Advances and all
other amounts payable by the Borrowers under this Agreement shall have been paid
in full other than indemnity obligations for which no claim has been made. If at
any time any payment of the principal of or interest on any Advance or any other
amount payable by the Borrowers under this Agreement is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Borrower or otherwise, the obligations of the Company under this Article
11 shall be reinstated as though such payment had been due but not made at such
time.

11.4 Waivers by the Company. With respect to this Article 11, the Company hereby
waives for the benefit of the Administrative Agent and the Banks:

(a) any right to require the Administrative Agent or any Bank, as a condition of
payment or performance by the Company under this Guaranty to (i) proceed against
any Borrowing Subsidiary, any other guarantor of the obligations of any
Borrowing Subsidiary under any other agreement or guaranty or any other Person,
(ii) proceed against or exhaust any security held from any Borrowing Subsidiary,
any other guarantor or any other Person, or (iii) pursue any other remedy in the
power of the Administrative Agent or any Bank whatsoever;

 

68



--------------------------------------------------------------------------------

(b) any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of any Borrowing Subsidiary including, without
limitation, any defense based on or arising out of the lack of validity or
unenforceability of the Borrowing Subsidiary Obligations or any agreement or
instrument relating thereto or by reason of the cessation from any cause of the
liability of any Borrowing Subsidiary other than indefeasible payment in full of
the Borrowing Subsidiary Obligations;

(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal, or based upon the Administrative
Agent’s or any Bank’s errors or omissions in the administration of the Borrowing
Subsidiary Obligations, except behavior which amounts to bad faith;

(d) any (i) principles or provisions of law, statutory or otherwise, which are
or might be in conflict with the terms of this Guaranty, any legal or equitable
discharge of its obligations hereunder and the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof,
(ii) rights to set-offs, recoupments and counterclaims, (iii) rights to deferral
or modification of the Company’s obligations hereunder by reason of any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, (iv) promptness, diligence and any requirement that the
Administrative Agent or any Bank protect, secure, perfect or insure any security
interest or lien or any property subject thereto or exhaust any right or take
any action against any Borrowing Subsidiary or any other Person or any
collateral;

(e) notice, demand, presentment, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance of this
Guaranty, notices of default under this Agreement or any agreement or instrument
related thereto, notice of any renewal, extension or modification of the
Borrowing Subsidiary Obligations or any agreement related thereto, notice of any
other extension of credit to any Borrowing Subsidiary; and

(f) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerates guarantors or sureties, or which may
conflict with the terms of this Guaranty including, without limitation, the
provisions of California Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2846,
2847, 2848, 2849, 2850, 2899 and 3433. In accordance with Section 13.22 below,
this Agreement shall be governed by, and shall be construed and enforced in
accordance with, the internal laws of the State of New York, without regard to
conflicts of laws principles. This clause (f) is included solely out of an
abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Agreement or to any of the Borrowing Subsidiary Obligations.

11.5 Subrogation, Etc. Upon payment by the Company of any sum to the
Administrative Agent for the ratable benefit of any Bank as provided above, so
long as any of the Borrowing Subsidiary Obligations of a Borrowing Subsidiary
shall remain outstanding hereunder, all rights of the Company against such
Borrowing Subsidiary arising as a result thereof, by way of right of subrogation
or otherwise, shall in all respects be subordinate and junior in right of
payment to the prior indefeasible payment in full of all the Borrowing
Subsidiary Obligations of that Borrowing Subsidiary to the Administrative Agent
and the Banks. In furtherance of the foregoing, and not in limitation thereof,
the Company agrees that until the

 

69



--------------------------------------------------------------------------------

Borrowing Subsidiary Obligations of a Borrowing Subsidiary shall have been paid
in full, the Commitment has terminated and all Letters of Credit issued for the
account of such Borrowing Subsidiary have expired, the Company shall withhold
exercise of any right of subrogation, or any right to enforce any remedy which
the Administrative Agent or any Bank may have against that Borrowing Subsidiary.
If any amount shall be paid to the Company on account of such subrogation rights
at any time prior to the date when the Borrowing Subsidiary Obligations of such
Borrowing Subsidiary have been paid in full, the Commitment has terminated and
all Letters of Credit issued for the account of such Borrowing Subsidiary have
expired, such amount shall be held in trust for the benefit of the Banks and
shall be paid to the Administrative Agent for the benefit of the Banks to be
credited and applied upon the Borrowing Subsidiary Obligations of such Borrowing
Subsidiary, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Administrative Agent for the benefit of
the Banks as collateral security for any Obligations thereafter existing.

ARTICLE 12

ADDITIONAL BORROWERS; TERMINATION OF BORROWERS

12.1 Agreement to Participate. Any Eligible Subsidiary may become a party to
this Agreement and become a “Borrower” for all purposes hereof on any date after
the date hereof upon not less than 10 Banking Days notice to the Administrative
Agent (which shall give prompt written notice thereof to each Bank) and upon the
satisfaction of the following conditions:

(a) receipt by the Administrative Agent on or before such date of an Agreement
to Participate executed by such Eligible Subsidiary and acknowledged and
consented to by the Administrative Agent (which consent shall not be
unreasonably withheld);

(b) receipt by the Administrative Agent of a certificate dated such date from a
Senior Officer of such Eligible Subsidiary to the effect that (i) no Default has
occurred and is continuing on such date, (ii) the representations and warranties
of such Eligible Subsidiary and its Subsidiaries contained in the Agreement to
Participate executed by such Eligible Subsidiary are true, correct and complete
in all material respects on and as of such date, and (iii) such Eligible
Subsidiary is a wholly-owned Subsidiary;

(c) receipt by the Administrative Agent on or before such date of such
additional documents it may reasonably request relating to the existence of such
Eligible Subsidiary, the organizational power and authority of such Eligible
Subsidiary, the validity of such Eligible Subsidiary’s obligations under the
Agreement to Participate executed by such Eligible Subsidiary and under this
Agreement, and other matters relevant thereto and hereto, all in form and
substance satisfactory to the Administrative Agent; and

(d) if requested in accordance with Section 2.1(e), receipt by the
Administrative Agent on or before such date of the Notes dated such date and
executed by such Eligible Subsidiary, one Note in favor of each Bank in a
principal amount equal to that Bank’s Pro Rata Share of the Commitment.

 

70



--------------------------------------------------------------------------------

(e) Following the giving of any notice pursuant to this Section 12.1, if the
designation of such Subsidiary as a Borrowing Subsidiary obligates the
Administrative Agent or any Bank to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall, promptly upon the request of the
Administrative Agent or any Bank, supply such documentation and other evidence
as is reasonably requested by the Administrative Agent or any Bank in order for
the Administrative Agent or such Bank to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations.

If the Company shall designate as a Borrowing Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Bank may, with notice to the Administrative Agent and the Company,
fulfill its Pro Rata Share of the Commitment by causing an Affiliate or branch
of such Bank to act as the Bank in respect of such Borrowing Subsidiary.

As soon as practicable after receiving notice from the Company or the
Administrative Agent of the Company’s intent to designate a Subsidiary as a
Borrowing Subsidiary, and in any event no later than five Banking Days after the
delivery of such notice, for a Borrowing Subsidiary that is organized under the
laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Bank that may not legally lend to, establish credit for
the account of and/or do any business whatsoever with such Borrowing Subsidiary
directly or through an Affiliate of such Bank as provided in the immediately
preceding paragraph (a “Protesting Lender”) shall so notify the Company and the
Administrative Agent in writing. With respect to each Protesting Lender, the
Company shall, effective on or before the date that such Borrowing Subsidiary
shall have the right to borrow hereunder, either (A) notify the Administrative
Agent and such Protesting Lender that the Pro Rata Share of the Commitment of
such Protesting Lender shall be terminated; provided that such Protesting Lender
shall have received payment of an amount equal to the outstanding principal of
its Advances and/or Letter of Credit reimbursement obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Company or the relevant Borrowing Subsidiary (in the case of all
other amounts), or (B) cancel its request to designate such Subsidiary as a
“Borrowing Subsidiary” hereunder.

Each Bank hereby authorizes the Administrative Agent to sign on such Bank’s
behalf an Agreement to Participate delivered pursuant to clause (a) above, and
the Company and each Bank hereby agree that, upon satisfaction by any Eligible
Subsidiary of the conditions set forth in this Section 12.1, such Eligible
Subsidiary shall become a “Borrower” hereunder for all purposes hereof. The
Administrative Agent shall promptly notify the Banks of whenever an Eligible
Subsidiary becomes a Borrower.

12.2 Notice of Termination. Any Borrower, other than the Company, that has no
Advances outstanding to any Bank and is not the account party on any Letter of
Credit, may cease to be a “Borrower” for the purposes of this Agreement (and all
commitments as to such Borrower shall thereupon terminate) upon notice, in form
and substance satisfactory to the Administrative Agent, by such Borrower to the
Administrative Agent; provided that such notice shall not affect any obligation
of such Borrower theretofore incurred. The Administrative Agent shall send
prompt written notice to each Bank of any Borrower ceasing, pursuant to this
subsection, to be a Borrower.

 

71



--------------------------------------------------------------------------------

ARTICLE 13

MISCELLANEOUS

13.1 Cumulative Remedies; No Waiver. The rights, powers, privileges and remedies
of the Administrative Agent, the Issuing Banks and the Banks provided herein or
in any Note or other Loan Document are cumulative and not exclusive of any
right, power, privilege or remedy provided by Law or equity. No failure or delay
on the part of the Administrative Agent, any Issuing Bank or any Bank in
exercising any right, power, privilege or remedy may be, or may be deemed to be,
a waiver thereof; nor may any single or partial exercise of any right, power,
privilege or remedy preclude any other or further exercise of the same or any
other right, power, privilege or remedy. The terms and conditions of Article 8
hereof are inserted for the sole benefit of the Administrative Agent, the
Issuing Banks and the Banks; the same may be waived in whole or in part, with or
without terms or conditions, in respect of any Loan or Letter of Credit without
prejudicing the Administrative Agent’s, either Issuing Bank’s or the Banks’
rights to assert them in whole or in part in respect of any other Loan or Letter
of Credit.

13.2 Amendments; Consents. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, and no consent to any departure by
any Borrower or any other party therefrom, may in any event be effective unless
the same shall be in writing and signed by the Majority Banks (or signed by the
Administrative Agent at the direction of the Majority Banks) (and, in the case
of amendments, modifications or supplements of or to any Loan Document to which
a Borrower is a party, the approval in writing of such Borrower), and then only
in the specific instance and for the specific purpose given; and, without the
approval in writing of all the Banks directly and adversely affected by such
amendment, modification, supplement, termination, waiver or consent, no
amendment, modification, supplement, termination, waiver or consent may be
effective:

(a) To increase any Bank’s Pro Rata Share of the Commitment (other than
expressly set forth in the definition of “Pro Rata Share”) extend scheduled
payment dates of any Loan or Note beyond the Maturity Date, or reduce the rate
of interest (other than any waiver of any increase in the interest rate
applicable to any of the Loans pursuant to Section 3.9) or fees in respect of
the Commitment, the Loans or the Letters of Credit, or extend the time of
payment of principal, reimbursement obligations under Letters of Credit,
interest or fees, or reduce the principal amount of the Obligations;

(b) To amend or modify the provisions of the definitions of “Maturity Date”
(except to the extent permitted by Section 2.9), or “Majority Banks” or of this
Section;

(c) To release the Company as guarantor; or

(d) To amend or modify any provision of this Agreement that expressly requires
the consent or approval of all the Banks.

 

72



--------------------------------------------------------------------------------

In addition, no amendment, modification, supplement, termination, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Banks required above to take such action, affect the rights or
duties of the Administrative Agent acting in such capacity under this Agreement
or any Note. No amendment, modification, supplement, termination, waiver or
consent shall, unless in writing and signed by each Issuing Bank, affect any
provisions hereof relating to the Letters of Credit. Any amendment,
modification, supplement, termination, waiver or consent pursuant to this
Section shall apply equally to, and shall be binding upon, all the Banks, the
Issuing Banks, the Administrative Agent and each Borrower. Copies of all
amendments, modifications, supplements, terminations, waivers and consents shall
be distributed to the Administrative Agent, each Bank, each Issuing Bank and
each Borrower.

13.3 Costs, Expenses and Taxes. The Company shall pay on demand the reasonable
costs and expenses (a) of each Arranger, the Administrative Agent and the
Syndication Agent in connection with the negotiation, preparation, execution and
delivery of the Loan Documents (including, without limitation, the reasonable
legal fees and out-of-pocket expenses of Shearman & Sterling LLP), and, (b) if a
Borrower requests the amendment, waiver, supplement or modification the Loan
Documents, of the Administrative Agent and any Issuing Bank in connection with
any such amendment, waiver, supplement or modification (including, without
limitation, the reasonable legal fees and out-of-pocket expenses of counsel to
the Administrative Agent and such Issuing Bank), and (c) if any Event of Default
has occurred and is continuing, of the Administrative Agent, the Issuing Banks
and the Banks in connection with any workout, restructuring, reorganization
(including a bankruptcy reorganization) and in any event enforcement or
attempted enforcement of the Loan Documents, and any matter related thereto,
including, without limitation, out-of-pocket expenses and the reasonable fees
and out-of-pocket expenses of any legal counsel, independent public accountants
and other outside experts retained by the Administrative Agent, any Issuing Bank
or any Bank, and including, without limitation, any costs, expenses or fees
incurred or suffered by the Administrative Agent, any Issuing Bank or any Bank
in connection with or during the course of any bankruptcy or insolvency
proceedings of the Company or any Subsidiary thereof. The Company shall pay any
and all costs, expenses, fees and charges payable or determined to be payable in
connection with the filing or recording of this Agreement, any other Loan
Document or any other instrument or writing to be delivered hereunder or
thereunder, or in connection with any transaction pursuant hereto or thereto,
and shall reimburse, hold harmless and indemnify the Arrangers, the
Administrative Agent, the Syndication Agent, the Issuing Banks and the Banks
from and against any and all loss, liability or legal or other expense with
respect to or resulting from any delay in paying or failure to pay any such tax,
cost, expense, fee or charge or that any of them may suffer or incur by reason
of the failure of any party (other than any Arranger, the Administrative Agent,
the Syndication Agent, any Issuing Bank or any Bank) to perform any of its
Obligations. This Section 13.3 shall not apply to the extent that any loss,
liability or expense relates to any Taxes (including withholding Taxes and Other
Taxes) for which there may be an indemnification, reimbursement or other payment
obligation imposed on the Company pursuant to any other provision of this
Agreement (including, without limitation, Section 3.12).

13.4 Obligation to Make Payments in Dollars or Alternative Currency. The
obligation of the Borrowers to make payments in Dollars or the Alternative
Currency of the principal and interest becoming due and payable on each Loan,
and to pay all other Obligations hereunder in Dollars, (i) shall not be
discharged or satisfied by any tender, or any recovery

 

73



--------------------------------------------------------------------------------

pursuant to any judgment, which is expressed in or converted into any currency
other than Dollars or the Alternative Currency, as applicable, except to the
extent that such tender or recovery shall result in the actual receipt by the
Administrative Agent, the Banks and the Issuing Banks of the full amount of
Dollars or the Alternative Currency, as applicable, expressed to be payable in
respect of the principal and interest of each Loan and in respect of each other
Obligation, (ii) shall be enforceable as an alternative or additional cause of
action for the purpose of recovering in Dollars or the Alternative Currency, as
applicable, the amount, if any, by which such actual receipt shall fall short of
the full amount of Dollars or the Alternative Currency, as applicable, so
expressed to be payable and (c) shall not be affected by judgment being obtained
for any other sum due under this Agreement.

13.5 Nature of Banks’ Obligations. The obligations of the Banks hereunder are
several and not joint or joint and several. Nothing contained in this Agreement
or any other Loan Document and no action taken by the Administrative Agent, the
Issuing Banks or the Banks or any of them pursuant hereto or thereto may, or may
be deemed to, make the Banks a partnership, an association, a joint venture or
other entity, either among themselves or with the Company or any Affiliate of
the Company. Each Bank’s obligation to make any Advance pursuant hereto is
several and not joint or joint and several, and is not conditioned upon the
performance by all other Banks of their obligations to make Advances.

13.6 Survival. All representations and warranties contained herein or in any
other Loan Document, or in any certificate or other writing delivered by or on
behalf of any one or more of the parties to any Loan Document, will survive the
making of the Advances hereunder and the execution and delivery of the Notes,
and have been or will be relied upon by the Administrative Agent, each Issuing
Bank and each Bank, notwithstanding any investigation made by the Administrative
Agent, any Issuing Bank or any Bank or on their behalf. The obligations of the
Company under Sections 3.7 and 3.8 shall survive for thirty (30) days following
the termination of this Agreement and the repayment of the Notes. The
obligations of the Company under Sections 13.3 and 13.12 shall survive the
termination of this Agreement and the repayment of the Notes, provided, however,
that such obligations shall not, from and after the termination of this
Agreement, be deemed to be Obligations for any purpose under the Loan Documents.

13.7 Notices and Other Communications; Facsimile Copies.

(a) Notices General. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or other electronic
communication as follows:

(i) if to any Borrower or the Company, the Administrative Agent or any Issuing
Bank, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 13.7 or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to the other parties; and

 

74



--------------------------------------------------------------------------------

(ii) if to any other Bank, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Banks and
the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Bank or Issuing Bank pursuant to Article 2 if
such Bank or Issuing Bank, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article 2 by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i) of this Section 13.7(b), of notification that such notice or communication
is available and identifying the website address therefor; provided that, for
both clauses (i) and (ii) of this Section 13.7(b), if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Each of the Borrowers agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications available to the Issuing Banks and
the Banks by posting the Communications on Debt Domain, Intralinks, Syndtrak or
a substantially similar electronic transmission systems (the “Platform”).

 

75



--------------------------------------------------------------------------------

(ii) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OF THE PLATFORM AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE COMPANY, ANY OTHER
BORROWER, ANY BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND,
INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE PLATFORM. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material that any Borrower provides to the Administrative Agent pursuant to any
Loan Document or the transactions contemplated therein which is distributed to
the Administrative Agent, any Bank or any Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

13.8 Execution of Loan Documents. Unless the Administrative Agent otherwise
specifies with respect to any Loan Document, this Agreement and any other Loan
Document may be executed in any number of counterparts and any party hereto or
thereto may execute any counterpart, each of which when executed and delivered
will be deemed to be an original and all of which counterparts of this Agreement
or any other Loan Document, as the case may be, when taken together will be
deemed to be but one and the same instrument. The execution of this Agreement or
any other Loan Document by any party hereto or thereto will not become effective
until counterparts hereof or thereof, as the case may be, have been executed by
all the parties hereto or thereto.

13.9 Binding Effect; Assignment; Entire Agreement.

(a) This Agreement and the other Loan Documents shall be binding upon and shall
inure to the benefit of the parties hereto and thereto and their respective
successors and assigns, except that a Borrower, the Company and/or their
respective Affiliates may not assign their rights hereunder or thereunder or any
interest herein or therein without the prior written consent of all the Banks.

(b) Assignments by Banks. Any Bank may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Pro Rata Share of the Commitment and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Bank’s Pro Rata Share of the Commitment and/or the Loans at the time owing to it
or contemporaneous assignments to related Approved Funds that equal at least the
amount specified in Section 13.9(b)(i)(B) in the aggregate or in the case of an
assignment to a Bank, an Affiliate of a Bank or an Approved Fund, no minimum
amount need be assigned; and

 

76



--------------------------------------------------------------------------------

(B) in any case not described in Section 13.9(b)(i)(A), the aggregate amount of
the Pro Rata Share of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Bank subject to each
such assignment (determined as of the date the Assignment Agreement with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment Agreement, as of the Trade Date) shall not be
less than $5,000,000 and assigned amounts must be in increments of $1,000,000
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents in writing (each such
consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 13.9(b)(i)(B) and, in addition:

(A) the written consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Bank, an Affiliate of a Bank or an Approved Fund;

(B) the written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Bank, an Affiliate of such Bank or an Approved Fund; and

(C) the written consent of each Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of $3,500; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The assignee, if it is not a Bank, shall deliver
to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrowers or any Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Bank or Potential Defaulting Bank or any of their respective
Subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

 

77



--------------------------------------------------------------------------------

(vii) Provision of Tax Forms. The documentation required by Section 13.27 with
respect to such assignee shall have been provided to the Company and the
Administrative Agent.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Bank hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Bank, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Bank to the Administrative Agent, each Issuing Bank
and each other Bank hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Bank hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Bank for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.9(g), from and after the effective date specified in each
Assignment Agreement, the assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment Agreement, have
the rights and obligations of a Bank under this Agreement, and the assigning
Bank thereunder shall, to the extent of the interest assigned by such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all of the assigning Bank’s rights and
obligations under this Agreement, such Bank shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 3.7, 3.8, 3.12(d),
13.3, and 13.12 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Bank
will constitute a waiver or release of any claim of any party hereunder arising
from that Bank’s having been a Defaulting Bank. Any assignment or transfer by a
Bank of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Bank of a participation in such rights and obligations in accordance with
Section 13.9(c).

(c) Participations. Any Bank may at any time, without the consent of, or notice
to, the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural Person or the Borrowers or any Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s rights
and/or obligations under this Agreement (including all or a portion of its Pro
Rata Share of the Commitment and/or the Loans owing to it); provided that
(i) such Bank’s obligations under this Agreement shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrowers, the Administrative
Agent, the Issuing Banks and Banks shall continue to deal solely and directly
with such Bank in connection with such Bank ’s rights and obligations under this
Agreement. For the avoidance of doubt, each Bank shall be responsible for the
indemnity under Section 10.7 with respect to any payments made by such Bank to
its Participant(s).

 

78



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clauses (a) and (b) (in the case
of such clause (b), solely with respect to amendments or modifications of the
provisions of the definition of “Maturity Date”) of Section 13.2 that directly
and adversely affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.7, 3.8 and 3.12(d)
to the same extent as if it were a Bank and had acquired its interest by
assignment pursuant to Section 13.9(b); provided that such Participant agrees to
be subject to the provisions of Section 13.27 as if it were an assignee under
Section 13.9(b). To the extent permitted by Law, each Participant also shall be
entitled to the benefits of Section 13.10 as though it were a Bank; provided
that such Participant agrees to be subject to Section 13.11 as though it were a
Bank.

(d) Limitations upon Participant Rights. Unless the Company otherwise agrees in
writing, a Participant shall not be entitled to receive any greater payment
under Sections 3.7, 3.8 and 3.12(d) than the applicable Bank would have been
entitled to receive with respect to the participation sold to such Participant.
A Participant shall not be entitled to the benefits of Section 3.12(d) with
respect to United States withholding tax unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 13.27 as though it were a Bank.

(e) Participant Register. Each Bank that sells a participation, acting solely
for this purpose as a non-fiduciary agent of the Borrowers (and such agency
being solely for tax purposes), shall maintain a register for the recordation of
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in its rights and other obligations
under this Agreement (the “Participant Register”); provided that no Bank shall
have any obligation to disclose all or any portion of the Participation Register
to any Person (including the identity of any participant or any information
relating to a participant’s interest in any commitments, loans, letters of
credit or its other obligations under this Agreement) except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Bank shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(f) Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Bank, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Bank; provided that no such pledge or assignment shall release such
Bank from any of its obligations hereunder or substitute any such pledgee or
assignee for such Bank as a party hereto.

 

79



--------------------------------------------------------------------------------

(g) The Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
the address referred to in Section 13.7 a copy of each Assignment Agreement
delivered to it and a register for the recordation of the names and addresses of
the Banks, and the Pro Rata Shares of the Commitment of, and principal amounts
(and stated interest) of the Loans owing to, each Bank pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Banks shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Bank hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Company and any
Bank, at any reasonable time and from time to time upon reasonable prior notice.

13.10 Setoff Rights. If an Event of Default has occurred and is continuing, the
Administrative Agent, each Issuing Bank and each Bank and each of its Affiliates
(but only with the consent of the Majority Banks) is hereby authorized to the
fullest extent permitted by law to setoff and apply any funds in any deposit
account maintained with it by any Borrower and/or any Property of any Borrower
in its possession against the Obligations; provided that no funds in any deposit
account maintained by any Borrowing Subsidiary and/or any Property of any
Borrowing Subsidiary shall be setoff or applied against the Obligations of the
Company or any other Borrower; provided, further that in the event that any
Defaulting Bank shall exercise any such right of setoff, (a) all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.10 and, pending such
payment, shall be segregated by such Defaulting Bank from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Banks, and the Banks, and (b) the Defaulting Bank shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Bank as to which it exercised such right of setoff.

13.11 Sharing of Setoffs. Each Bank severally agrees that if it, through the
exercise of any right of setoff, banker’s lien or counterclaim against any
Borrower, or otherwise, receives payment, through any means, of the Obligations
held by it that is in excess of that Bank’s proportionate share of the Total
Outstandings as applied to such payment, then: (a) the Bank exercising the right
of setoff, banker’s lien or counterclaim or otherwise receiving such payment
shall purchase, and shall be deemed to have simultaneously purchased, from the
other Bank a participation in the Obligations held by the other Bank and shall
pay to the other Bank a purchase price in an amount so that the share of the
Obligations held by each Bank after the exercise of the right of setoff,
banker’s lien or counterclaim or receipt of payment shall be in the same
proportion that existed prior to the exercise of the right of setoff, banker’s
lien or counterclaim or receipt of payment; and (b) such other adjustments and
purchases of participations shall be made from time to time as shall be
equitable to ensure that all of the Banks share any payment obtained in respect
of the Obligations ratably in accordance with each Bank’s share of the
Obligations immediately prior to, and without taking into account, the payment;
provided that, if all or any portion of a disproportionate payment obtained as a
result of the exercise of the right of setoff, banker’s lien, counterclaim or
otherwise is thereafter recovered from the purchasing Bank by any Borrower or
any Person claiming through or succeeding to the rights of any Borrower, the
purchase of a participation shall be rescinded and the purchase price thereof
shall be restored to the extent of the recovery, but without interest. Each Bank
that

 

80



--------------------------------------------------------------------------------

purchases a participation in the Obligations pursuant to this Section shall from
and after the purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Bank were the original owner of the Obligations purchased. Each Borrower
expressly consents to the foregoing arrangements and agrees that any Bank
holding a participation in an Obligation so purchased may exercise any and all
rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if the Bank were the original owner of the Obligation
purchased; provided, however, that each Bank agrees that it shall not exercise
any right of setoff, banker’s lien or counterclaim without first obtaining the
consent of the Majority Banks.

13.12 Indemnity by the Company. The Company agrees to indemnify, save and hold
harmless each Arranger, each Issuing Bank, the Administrative Agent, the
Syndication Agent and each Bank and their respective Related Parties
(collectively the “Indemnitees”) from and against: (a) any and all claims,
demands, actions or causes of action asserted by any third party or by the
Company or any Borrower if the claim, demand, action or cause of action arises
out of or relates to the Commitment, the use or contemplated use of proceeds of
any Advance, any drawing under any Letter of Credit, any transaction
contemplated by this Agreement, or any relationship or relationship alleged to
exist by any Borrower, its Affiliates or any other third party of any Indemnitee
to any Borrower related to this Agreement; (b) any administrative or
investigative proceeding by any Governmental Agency arising out of or related to
a claim, demand, action or cause of action described in clause (a) of this
Section 13.12; and (c) any and all liabilities, losses, costs or expenses
(including reasonable attorneys’ fees and disbursements and other professional
services) that any Indemnitee suffers or incurs as a result of the assertion of
any foregoing claim, demand, action or cause of action; provided that no
Indemnitee shall be entitled to indemnification for any loss caused by its own
gross negligence or willful misconduct as determined by final, nonappealable
judgment of a court of competent jurisdiction. If any claim, demand, action or
cause of action is asserted against any Indemnitee, such Indemnitee shall
promptly notify the Company, but the failure to so promptly notify the Company
shall not affect the Company’s obligations under this Section 13.12 unless such
failure materially prejudices the Company’s right to participate in the contest
of such claim, demand, action or cause of action, as hereinafter provided. If
requested by the Company in writing, such Indemnitee shall in good faith contest
the validity, applicability and amount of such claim, demand, action or cause of
action and shall permit the Company to participate in such contest. Any
Indemnitee that proposes to settle or compromise any claim or proceeding for
which the Company may be liable for payment of indemnity hereunder shall give
the Company written notice of the terms of such proposed settlement or
compromise reasonably in advance of settling or compromising such claim or
proceeding and shall obtain the Company’s prior written consent. In connection
with any claim, demand, action or cause of action covered by this Section 13.12
against more than one Indemnitee, all such Indemnitees shall be represented by
the same legal counsel selected by the Indemnitees and reasonably acceptable to
the Company; provided that, if such legal counsel determines in good faith that
representing all such Indemnitees would or could result in a conflict of
interest under Laws or ethical principles applicable to such legal counsel or
that a defense or counterclaim is available to an Indemnitee that is not
available to all such Indemnitees, then to the extent reasonably necessary to
avoid such a conflict of interest or to permit unqualified assertion of such a
defense or counterclaim, each Indemnitee shall be entitled to separate
representation by legal counsel selected by that Indemnitee and reasonably

 

81



--------------------------------------------------------------------------------

acceptable to the Company, with all such legal counsel using reasonable efforts
to avoid unnecessary duplication of effort by counsel for all Indemnitees;
provided further that the amount of the legal fees to be reimbursed by the
Company shall be limited to an amount reasonably determined following
consultation among the Company, the Administrative Agent, the Banks and their
respective legal counsel, to be equal to the amount that would have been
expended if the Indemnitees have been represented by one counsel. Any obligation
or liability of the Company to any Indemnitee under this Section 13.12 shall
survive the expiration or termination of this Agreement and the repayment of all
Advances and the payment and performance of all other Obligations owed to the
Banks. In the case of an investigation, litigation or other proceeding to which
the indemnity in this Section 13.12 applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Company, its directors, equityholders or creditors or an Indemnitee or any other
Person, whether or not any Indemnitee is otherwise a party thereto and whether
or not the transactions contemplated hereby are consummated. This Section 13.12
shall not apply to the extent that the losses, claims, demands, actions, causes
of action, damages, liabilities or expenses relate to any Taxes (including
withholding Taxes and Other Taxes) for which there may be an indemnification,
reimbursement or other payment obligation imposed on the Company or any other
Borrower pursuant to any other provision of this Agreement (including, without
limitation, Sections 3.8 and 3.12). No party hereto or any Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

13.13 No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of the
Borrowers, the Administrative Agent, the Issuing Banks and the Banks in
connection with the Loans, Advances and Letters of Credit, and is made for the
sole benefit of the Borrowers, the Administrative Agent, the Issuing Banks and
the Banks, and the Administrative Agent’s, the Issuing Banks’ and the Banks’
successors and assigns. Except as provided in Sections 13.9, 13.11 and 13.12, no
other Person shall have any rights of any nature hereunder or by reason hereof.

13.14 Confidentiality. Each of the Administrative Agent, each Issuing Bank and
each Bank agrees to hold any confidential information that it may receive from
any Borrower pursuant to this Agreement in confidence: except for disclosure:
(a) to other Banks; (b) to legal counsel, accountants and other professional
advisors to any Borrower or the Administrative Agent, any Issuing Bank or any
Bank or agents involved in administration of this Agreement; (c) to regulatory
officials having jurisdiction over the Administrative Agent, an Issuing Bank or
a Bank or its Affiliates; (d) as required by Law or legal process or in
connection with any legal proceeding to which the Administrative Agent, an
Issuing Bank or a Bank and that Borrower are adverse parties; (e) to Affiliates
of the Administrative Agent by the Administrative Agent, (f) to Affiliates of a
Bank or to another financial institution, in each case, in connection with a
disposition or proposed disposition to that financial institution of all or part
of that Bank’s interests hereunder or a participation interest in its Loans or
Letters of Credit; (g)(i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement, (ii) to any direct, indirect, actual or prospective counterparty (and
its advisor) to any swap, derivative or securitization transaction related to
the

 

82



--------------------------------------------------------------------------------

obligations under this Agreement or (iii) or to any credit insurance provider
relating to a Borrower and its Obligations, provided that such disclosure in
this Section 13.14(g) is made subject to an appropriate confidentiality
agreement on terms substantially similar to this Section; (h) in connection with
the exercise of any remedies hereunder or any other Loan Document or the
enforcement of rights hereunder or thereunder; or (i) with the consent of the
Company. For purposes of the foregoing, “confidential information” shall mean
any information respecting the Company or its Subsidiaries reasonably considered
by the Company to be confidential, other than (i) information previously filed
with or furnished to any Governmental Agency and available to the public,
(ii) information previously published in any public medium from a source other
than, directly or indirectly, that Bank, and (iii) information previously
disclosed by a Borrower to any Person not associated with that Borrower without
a written confidentiality agreement substantially similar to this Section 13.14.
Nothing in this Section 13.14 shall be construed to create or give rise to any
fiduciary duty on the part of the Administrative Agent, the Issuing Banks or the
Banks to the Borrowers.

13.15 Further Assurances. The Company and its Subsidiaries shall, at their
expense and without expense to the Banks, the Issuing Banks or the
Administrative Agent, do, execute and deliver such further acts and documents as
any Bank, any Issuing Bank or the Administrative Agent from time to time
reasonably requires for the assuring and confirming unto the Banks, the Issuing
Banks or the Administrative Agent of the rights hereby created or intended now
or hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document.

13.16 No Fiduciary Duties. Each Borrower agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, such Borrower and its Subsidiaries, on the one hand, and
the Administrative Agent, Joint Lead Arrangers, Joint Book Runners,
Co-Documentation Agents, Syndication Agents, Banks and Issuing Banks and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Joint Lead Arrangers, the Joint Book Runners, the
Co-Documentation Agents, the Syndication Agent, the Banks and the Issuing Banks
or their respective Affiliates and no such duty will be deemed to have arisen in
connection with any such transactions or communications. Accordingly, there may
be situations where the Administrative Agent, a Joint Lead Arranger, a Joint
Book Runner, a Co-Documentation Agent, the Syndication Agent, a Bank, an Issuing
Bank or their Affiliates and/or their clients either now have or may in the
future have interests, or take actions, that may conflict with the Borrowers’
and their Subsidiaries’ interests.

13.17 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent, the Issuing Banks or
the Banks in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

83



--------------------------------------------------------------------------------

13.18 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.

13.19 Independent Covenants. Each covenant in Articles 5, 6 and 7 is independent
of the other covenants in those Articles; the breach of any such covenant shall
not be excused by the fact that the circumstances underlying such breach would
be permitted by another such covenant.

13.20 Headings. Article and Section headings in this Agreement and the other
Loan Documents are included for convenience of reference only and are not part
of this Agreement or the other Loan Documents for any other purpose.

13.21 Time of the Essence. Time is of the essence of the Loan Documents.

13.22 Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES.

13.23 Consent to Jurisdiction and Service of Process. (a) Each of the parties
hereto hereby irrevocably and unconditionally agrees that it will not commence
any action, litigation or proceeding of any kind or description, whether in law
or equity, whether in contract or in tort or otherwise, against any Borrower,
the Administrative Agent, any Bank or any Related Party of the foregoing in any
way relating to this Agreement or any other Loan Document or the transactions
relating hereto, in any forum other than the courts of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts and agrees that all claims in respect of
any such action, litigation or proceeding may be heard and determined in such
New York State or, to the fullest extent permitted by applicable Law, in such
federal court. Notwithstanding the foregoing sentence, each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.

(b) By executing and delivering this agreement, each party hereto, for itself
and in connection with its properties, irrevocably

 

84



--------------------------------------------------------------------------------

(i) accepts generally and unconditionally the exclusive jurisdiction and venue
of the courts of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof;

(ii) waives any defense of forum non conveniens;

(iii) agrees that service of all process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
such party at its address as provided in accordance with Section 13.7 (provided
that, with respect to each Borrower, service of process may be made to the
Company at its address provided in accordance with Section 13.7) or on the
signature pages hereto;

(iv) agrees that service as provided in clause (iii) above is sufficient to
confer personal jurisdiction over such party in any such proceeding in any such
court, and otherwise constitutes effective and binding service in every respect;

(v) agrees that each party hereto retains the right to serve process in any
other manner permitted by law; and

(vi) agrees that the provisions of this Section 13.23 relating to jurisdiction
and venue shall be binding and enforceable to the fullest extent permissible
under New York General Obligations Law section 5-1402 or otherwise.

(c) Each Borrowing Subsidiary hereby agrees that service of process may be made
upon the Company and each Borrowing Subsidiary hereby irrevocably appoints the
Company its authorized agent to accept such service of process, and agrees that
the failure of the Company to give any notice of any such service shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. To the extent that any Borrowing Subsidiary
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, such Borrowing Subsidiary hereby irrevocably waives
such immunity in respect of its obligations under this Agreement.

13.24 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The
scope of this waiver is intended to be all-encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including contract claims, tort claims, breach of duty claims and
all other common law and statutory claims. Each party hereto acknowledges that
this waiver is a material inducement to enter into a business relationship, that
each has already relied on this waiver in entering into this Agreement, and that
each will continue to rely on this waiver in their related future dealings. Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL

 

85



--------------------------------------------------------------------------------

WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 13.24 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE HEREUNDER. In the event of litigation, this Agreement may be filed as
a written consent to a trial by the court.

13.25 Reserved.

13.26 Judgment Currency.

(a) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties hereto agree, to the
fullest extent permitted by law, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent or a
Bank could purchase the Original Currency with such Other Currency in New York,
New York on the Banking Day immediately preceding the day on which any such
judgment, or any relevant part thereof, is given.

(b) The obligations of each Borrower and the Company in respect of any sum due
from it to any agent or Bank hereunder shall, notwithstanding any judgment in
such Other Currency, be discharged only to the extent that on the Banking Day
following receipt by such agent or Bank of any sum adjudged to be so due in such
Other Currency such agent or Bank may in accordance with normal banking
procedures purchase the Original Currency with such Other Currency; if the
Original Currency so purchased is less than the sum originally due such agent or
Bank in the Original Currency, each of the Borrowers and the Company agrees, as
a separate obligation and notwithstanding any such judgment, to indemnify such
agent or Bank against such loss, and if the Original Currency so purchased
exceeds the sum originally due to such agent or Bank in the Original Currency,
such agent or Bank shall remit such excess to such Borrower or the Company.

13.27 Tax Forms.

(a) (i) Each Bank that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Foreign Bank”) shall deliver to the
Administrative Agent and the Company, prior to receipt of any payment (or upon
accepting an assignment of an interest herein), two duly signed completed copies
of either IRS Form W-8BEN or W-8BEN-E or any successor thereto (relating to such
Foreign Bank and entitling it to an exemption from, or reduction of, withholding
tax on all payments to be made to such Foreign Bank by any Borrower, the Company
acting in its capacity as guarantor under Article 11 or the Administrative
Agent, as applicable, pursuant to this Agreement) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Foreign Bank by
such Borrower or the Company pursuant to this Agreement) or such other evidence
satisfactory to such Borrower or the Company and the Administrative Agent that
such Foreign Bank is entitled to an exemption from, or reduction of, United
States withholding tax, including any exemption pursuant to Section 881(c) of
the Code. Thereafter and from time to time, each such Foreign Bank shall
(A) promptly submit to the

 

86



--------------------------------------------------------------------------------

Administrative Agent and the Company such additional duly completed and signed
copies of one of such forms (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is satisfactory to each Borrower, the Company and the
Administrative Agent of any available exemption from or reduction of, United
States withholding Taxes in respect of all payments to be made to such Foreign
Bank by such Borrower or the Company pursuant to this Agreement, (B) promptly
notify the Administrative Agent and the Company of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(C) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Bank, and as may be reasonably necessary (including
the re-designation of its lending office) to avoid any requirement of applicable
Laws that such Borrower or the Company make any deduction or withholding for
Taxes from amounts payable to such Foreign Bank under any Loan Document.

(ii) Each Foreign Bank, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such Bank
under any of the Loan Documents (for example, in the case of a typical
participation by such Bank), shall deliver to the Administrative Agent and the
Company on the date when such Foreign Bank ceases to act for its own account
with respect to any portion of any such sums paid or payable, and at such other
times as may be necessary in the determination of the Administrative Agent or
the Company (in the reasonable exercise of their discretion), (A) two duly
signed completed copies of the forms or statements required to be provided by
such Bank as set forth above, to establish the portion of any such sums paid or
payable with respect to which such Bank acts for its own account that is not
subject to U.S. withholding Tax, and (B) two duly signed completed copies of IRS
Form W-8IMY (or any successor thereto) accompanied by IRS Forms W-8BEN,
W-8BEN-E, W-8ECI and/or any other certificate or statement of exemption from
each beneficial owner required under the Code, to establish that such Bank is
not acting for its own account with respect to a portion of any such sums
payable to such Bank.

(b) Upon the request of the Administrative Agent or the Company, each Bank that
is a “United States person” within the meaning of Section 7701(a)(30) of the
Code shall deliver to the Administrative Agent and the Company two duly signed
completed copies of IRS Form W-9. If such Bank fails to deliver such forms, then
the Administrative Agent or the Company, as applicable, may withhold from any
interest payment to such Bank an amount equivalent to the applicable back-up
withholding imposed by the Code. Upon the request of the Company, the
Administrative Agent shall provide the Company two duly signed completed copies
of IRS Form W-9.

(c) If a payment made to a Bank under any Loan Document would be subject to
withholding Tax imposed by FATCA if such Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall deliver
to the Administrative Agent and the Company, at the time or times prescribed by
Law and at such time or times reasonably requested in writing by the Borrowers
or the Administrative Agent, such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested in writing by the Borrowers or the
Administrative Agent as may be necessary for each Borrower and the
Administrative Agent to comply with their

 

87



--------------------------------------------------------------------------------

obligations under FATCA, to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment. For purposes of this clause (c), FATCA shall include any
amendments made to FATCA after the date of this Agreement.

(d) Each Bank agrees that if any form or certification it previously delivered
becomes inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so. In addition, each Bank agrees that if any form or
certification it previously delivered expires or becomes obsolete, upon written
request by the Company or the Administrative Agent, the Bank shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(e) For purposes of this Section 13.27, the term “Bank” includes any Issuing
Bank.

13.28 Limitation on Borrowing Subsidiary Obligations. Notwithstanding anything
herein to the contrary, no provision of this Agreement shall render any
Borrowing Subsidiary liable for the Obligations of the Company or any other
Borrower.

13.29 Waiver of Damages. To the extent permitted by applicable law, no party to
this Agreement shall assert, and each party to this Agreement hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby, any Loan or Letter of Credit or the use of the proceeds thereof.

13.30 Patriot Act Notice. Each Bank and the Administrative Agent (for itself and
not on behalf of any Bank) hereby notifies each Borrower that pursuant to the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56,
signed into law October 26, 2001 (the “Patriot Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Bank or the Administrative Agent, as applicable, to identify each
Borrower in accordance with the Patriot Act. Each Borrower shall provide such
information and take such actions as are reasonably requested by the
Administrative Agent or any Banks in order to assist the Administrative Agent
and the Banks in maintaining compliance with the Patriot Act.

[Signature Pages Begin On Following Page]

 

88



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

THE COMPANY: AMGEN INC. By:  

/s/ Mary A. Lehmann

Name:   Mary A. Lehmann Title:   Vice President, Finance and Treasurer Address:
Amgen Inc. One Amgen Center Drive Thousand Oaks, California 91320-1799 Attn:
Treasurer cc: Secretary Telecopier: (805) 499-6751 Telephone: (805) 447-1000

 

S-1



--------------------------------------------------------------------------------

 

CITIBANK, N.A., as Administrative Agent and Issuing
Bank By:  

/s/ Maureen P. Maroney

Name:   Maureen P. Maroney Title:   Authorized Signatory Address: 388 Greenwich
Street New York, NY 10013 Attn: Laura Fogarty Telephone: (212) 816-2197 Email:
laura.fogarty@citi.com

THE BANKS

CITIBANK, N.A. By:  

/s/ Maureen P. Maroney

Name:   Maureen P. Maroney Title:   Authorized Signatory

 

S-2



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A. By:  

/s/ Vanessa Chiu

Name:   Vanessa Chiu Title:   Executive Director

 

S-3



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Joseph L. Corah

Name:   Joseph L. Corah Title:   Director

 

S-4



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Ronnie Glenn

Name:   Ronnie Glenn Title:   Vice President

 

S-5



--------------------------------------------------------------------------------

 

MORGAN STANLEY BANK, N.A. By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

S-6



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

S-7



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

/s/ Christopher Day

Name:   Christopher Day Title:   Authorized Signatory By:  

/s/ Lingzi Huang

Name:   Lingzi Huang Title:   Authorized Signatory

 

S-8



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President

 

S-9



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

/s/ Jaime Sussman

Name:   Jaime Sussman Title:   Vice President

 

S-10



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH By:  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director By:  

/s/ Jennifer Anderson

Name:   Jennifer Anderson Title:   Associate Director

 

S-11



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By:  

/s/ Eric Seltenrich

Name:   Eric Seltenrich Title:   Senior Vice President

 

S-12



--------------------------------------------------------------------------------

BNP PARIBAS By:   /s/ Michael Pearce Name:   Michael Pearce Title:   Managing
Director

 

By:   /s/ Michael Hoffman Name:   Michael Hoffman Title:   Vice President

 

S-13



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:   /s/ Raymond Ventura Name:   Raymond Ventura Title:  
Deputy General Manager

 

S-14



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:   /s/ Eric D. Koppelson Name:   Eric D. Koppelson
Title:   Authorized Signatory

 

S-15



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION By:   /s/ David W. Kee Name:   David W. Kee
Title:   Managing Director

 

S-16



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Andrea S. Chen Name:   Andrea
S. Chen Title:   Director

 

S-17



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY By:   /s/ Mary H. Carey Name:   Mary H.
Carey Title:   Vice President

 

S-18



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF AGREEMENT TO PARTICIPATE]

AGREEMENT TO PARTICIPATE

                    ,             

CITIBANK, N.A.

as Administrative Agent (the “Administrative Agent”) for

the Banks referred to in the Amended and Restated Credit

Agreement dated as of July 30, 2014, among Amgen Inc.,

the Banks from time to time party thereto, Citibank, N.A.,

as Administrative Agent, and JPMorgan Chase Bank, N.A.,

as Syndication Agent (the “Credit Agreement”)

Ladies and Gentlemen:

The terms not defined herein which are defined in the Credit Agreement shall
have for the purposes hereof the meaning provided therein.

1. [name of Eligible Subsidiary], a [jurisdiction of organization] [type of
entity] (“Participant”), hereby elects to become a Borrower for all purposes of
the Credit Agreement, effective on the date hereof.

2. Participant hereby agrees to perform all obligations of a Borrower under, and
to be bound in all respects by the terms of, the Credit Agreement and agrees
that the Banks and the Administrative Agent shall be entitled to the benefits
of, and shall have all of the rights and remedies against Participant described
in, the Credit Agreement, as if Participant were named as a Borrower therein and
were a signatory party thereto.

3. Participant represents and warrants that:

a. Participant is a [type of entity] duly formed, validly existing and in good
standing under the laws of its jurisdiction of organization, is an Eligible
Subsidiary and has all requisite organizational power and authority to enter
into and perform its obligations hereunder and under the Loan Documents.

b. The execution and delivery by Participant of this Agreement to Participate
and the Notes (if requested in accordance with Section 2.1(e) of the Credit
Agreement), and the performance by it of this Agreement to Participate and the
Loan Documents to which it is a party, have been duly authorized by all
necessary organizational action of such Participant, and do not (i) require any
consent or approval not heretofore obtained of any partner, director,
stockholder, security

 

A-1



--------------------------------------------------------------------------------

holder or creditor of Participant; (ii) result in or require the creation or
imposition of any Lien upon or with respect to any Property now owned or leased
or hereafter acquired by Participant; (iii) violate, to the best knowledge of
Participant, any Requirement of Law applicable to Participant; or (iv) result
(or, with the giving of notice or passage of time or both, would result) in a
breach of or default under, or cause or permit the acceleration of any
obligation owed under any Contractual Obligation to which Participant is a party
or by which Participant or any of its Property is bound or affected; except, in
each case, where violation of, or default under, any such Requirement of Law or
Contractual Obligation would not constitute a Material Adverse Effect.

c. No authorization, consent, approval, order, license or permit from, or
filing, registration or qualification with, any Governmental Agency is required
to authorize or permit under applicable Laws the execution, delivery and
performance by Participant of this Agreement to Participate or for the
performance by Participant of the Loan Documents.

4. This Agreement to Participate shall be governed by and construed in
accordance with the Laws of the state of New York applicable to contracts made
and performed in such state. Participant agrees that each of the provisions of
the Credit Agreement shall apply to it and to this Agreement to Participate as
if it were an original Borrowing Subsidiary signatory thereto and this Agreement
to Participate were referenced therein.

5. This Agreement to Participate may be signed in any number of counterparts,
each of which shall constitute an original, with the same effect as if the
signatures hereto and thereto were upon the same instrument.

 

[NAME OF ELIGIBLE SUBSIDIARY] By:     Title:    

 

CITIBANK, N.A.,

as Administrative Agent

By:     Title:    

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF NOTE]

NOTE

 

$                                [DATE]    Thousand Oaks, California

FOR VALUE RECEIVED, the undersigned promises to pay to the order of
                    (the “Bank”), the principal amount of
                    Dollars ($            ), or such lesser aggregate amount of
Advances as may be made pursuant to the Bank’s Pro Rata Share of the Commitment
under the Credit Agreement hereinafter described, payable as hereinafter set
forth. The undersigned promises to pay interest on the principal amount of each
Advance made hereunder and remaining unpaid from time to time from the date of
each such Advance until the date of payment in full, payable as hereinafter set
forth.

Reference is made to the Amended and Restated Credit Agreement dated as of
July 30, 2014 (as amended from time to time, the “Credit Agreement”), among
Amgen Inc., the Banks from time to time party thereto, Citibank, N.A., as
Administrative Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent. Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
with the meanings defined for those terms in the Credit Agreement. This is one
of the Notes (“Note”) referred to in the Credit Agreement, and any holder hereof
is entitled to all of the rights, remedies, benefits and privileges provided for
in the Credit Agreement as originally executed or as it may from time to time be
supplemented, modified, amended, renewed, extended or supplanted. The Credit
Agreement, among other things, contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events upon the terms and
conditions therein specified.

The principal indebtedness evidenced by this Note shall be payable as provided
in the Credit Agreement and in any event on the Maturity Date applicable to the
Bank.

Interest shall be payable on the outstanding daily unpaid principal amount of
each Advance hereunder from the date thereof until payment in full and shall
accrue and be payable at the rates and on the dates set forth in the Credit
Agreement both before and after default, before and after maturity and judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law with interest on overdue interest to bear interest at the rate set forth in
Section 3.9 of the Credit Agreement, to the extent permitted by applicable Laws.

The undersigned shall have the right to prepay any amounts outstanding under
this Note in accordance with Section 3.1(f) of the Credit Agreement.

 

B-1



--------------------------------------------------------------------------------

The amount of each payment hereunder with respect to Advances made in Dollars
shall be made to the Administrative Agent at the Administrative Agent’s Office,
for the account of the Bank, in lawful money of the United States of America and
in immediately available funds not later than 2:00 p.m., New York City time, on
the day of payment (which must be a Banking Day). The amount of each payment
hereunder with respect to Advances made in Euros shall be made to the
Administrative Agent at the Alternative Currency Payment Office, for the account
of the Bank, in Euros and in immediately available funds not later than 2:00
p.m., local time, on the day of payment (which must be a Banking Day). All
payments received after 2:00 p.m., New York City time or local time, as the case
may be, on any particular Banking Day shall be deemed received on the next
succeeding Banking Day.

This Note is a registered obligation, transferrable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein. A
record of Advances made by and payments received by Bank with respect to this
Note shall be maintained by the Administrative Agent in the Register pursuant to
and in accordance with Section 13.9(g) of the Credit Agreement.

As set forth in Section 13.3 of the Credit Agreement, the undersigned hereby
promises to pay the reasonable out-of-pocket costs and expenses of any holder
hereof incurred in collecting the undersigned’s obligations hereunder or in
enforcing any holder’s rights hereunder, including attorneys’ fees and
disbursements.

The undersigned hereby waives presentation, demand for payment, dishonor, notice
of dishonor, protest, notice of protest and any other notice of formality, to
the fullest extent permitted by applicable Laws.

THIS NOTE SHALL BE DEEMED DELIVERED TO AND ACCEPTED BY THE ADMINISTRATIVE AGENT
ON BEHALF OF THE BANK IN THE STATE OF NEW YORK, AND SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE.

 

[BORROWER] By     Its    

 

B-2



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

UNDER COMMITMENT

 

Date   

Type of

Loan

Made

This Date

   Maturity


Date

   Amount


of

Advance

   Amount


of

Principal

Paid

   Unpaid


Principal

Balance

   Principal


Balance

   Notation


Made By

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF COMPLIANCE CERTIFICATE]

COMPLIANCE CERTIFICATE

1. This Compliance Certificate (“Compliance Certificate”) is executed and
delivered by AMGEN INC., a Delaware corporation (the “Company”), to CITIBANK,
N.A. (the “Administrative Agent”) pursuant to Section 7.2 of the Amended and
Restated Credit Agreement dated as of July 30, 2014, among the Company, the
Banks from time to time party thereto, Citibank, N.A., as Administrative Agent,
and JPMorgan Chase Bank, N.A., as Syndication Agent (as amended from time to
time, the “Credit Agreement”). Any terms used herein and not defined herein
shall have the meanings defined in the Credit Agreement. This Compliance
Certificate covers the Company’s:

[Fiscal Quarter ended             ,             ]

[Fiscal Year ended December 31,             ]

2. The following paragraphs set forth calculations showing whether the Company
is in compliance with its obligations pursuant to Sections 6.3, 6.5, and 6.6 of
the Credit Agreement, as of the end of the fiscal period set forth in paragraph
1 hereof. Each calculation set forth below identified as “Actual” is derived
from the books and records of the Company in accordance with the relevant
definitions of financial terms set forth in Section 1.1 of the Credit Agreement,
and correctly reflects whether the Company is in compliance with the obligations
contained in the applicable Sections of the Credit Agreement parenthetically
noted, which obligations are set forth below identified under the column marked
“Required/Permitted”.

 

C-1



--------------------------------------------------------------------------------

I. Liens (Section 6.3(e)) and Subsidiary Indebtedness (Section 6.5):

 

        (a)   

Indebtedness of the Company and

its Subsidiaries secured by Liens

subject to Section 6.3(e) of the

Credit Agreement

   $___________            (b)   

Indebtedness of the Company’s

Subsidiaries (other than under the

Credit Agreement and without

duplication of amounts included in

item 1(a) above)

   $___________            (c)    Consolidated Net Worth    $___________   

        (a) + (b)

            (c)

     ___________   

Not greater than 35%

In compliance ___ (Y or N)

II.     Consolidated Capitalization (Section 6.6):

           (a)    Consolidated Total Debt    $___________            (b)   
Consolidated Capitalization    $___________   

        (a)    

        (b)

        ___________   

Not greater than 0.65 to 1.00

In compliance ___ (Y or N)

3. To the best knowledge of the undersigned, during the fiscal period covered by
this Compliance Certificate, no Default has occurred and is continuing, with the
exceptions set forth below in response to which the Company has taken or
proposes to take the following actions (if none, so state):

 

 

 

 

 

 

 

 

 

C-2



--------------------------------------------------------------------------------

4. This Compliance Certificate is executed on             ,             , by a
Senior Officer of the Company. The undersigned hereby certifies that each and
every matter contained herein is derived from the Company’s books and records
and is, to the best knowledge of the undersigned, true and correct.

 

AMGEN INC. By    

 

Its

 

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF REQUEST FOR LETTER OF CREDIT]

REQUEST FOR LETTER OF CREDIT

1. This Request for Letter of Credit is executed and delivered by
            (the “Borrower”) to Citibank, N.A. (the “Issuing Bank”) pursuant to
that certain Amended and Restated Credit Agreement dated as of July 30, 2014 (as
it may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) entered into among Amgen Inc., the Banks from time to time
party thereto, the Issuing Bank, Citibank, N.A., as Administrative Agent, and
JPMorgan Chase Bank, N.A., as Syndication Agent. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as defined in the
Credit Agreement.

2. Borrower hereby requests that the Issuing Bank issue a Letter of Credit as
follows:

 

                        (a)     Amount of Letter of Credit: $_______________.
(b)     Date of Issuance: ____________, ___. (c)     Beneficiary under Letter of
Credit:        Name:            Address:                              (d)  
Expiry Date:   ___________________,_________       (e)     Purpose of Letter of
Credit:                                            (f)     Additional
Information/Terms:                                                   

3. The requested Letter of Credit is (check one box only):

 

  •   a new Letter of Credit in addition to Letters of Credit already
outstanding.

 

D-1



--------------------------------------------------------------------------------

  •   a supplement, modification, amendment, renewal, or extension to or of the
following outstanding Letter(s) of Credit: (Identify)

4. In connection with the issuance of the Letter of Credit requested herein,
Borrower hereby represents, warrants, and certifies to the Banks that:

(a) As of the date of issuance of the Letter of Credit requested herein, each of
the representations and warranties made by Borrower in Article 4 of the Credit
Agreement, other than Sections 4.4, 4.6 and 4.8, is true and correct in all
material respects (except that to the extent any representation or warranty is
qualified by materiality, it shall be true and correct in all respects) both
immediately before and after the issuance of the Letter of Credit, as though
such representations and warranties were made on and as of the date of the
issuance of the requested Letter of Credit (except to the extent such
representations and warranties specifically relate to an earlier date in which
case they are true and correct in all material respects as of such earlier
date);

(b) No Default has occurred and is continuing.

(c) Following the issuance of the Letter of Credit requested herein (i) the
aggregate face amount of all outstanding Letters of Credit will not exceed
$300,000,000, (ii) the sum of all Advances then outstanding plus the face amount
of all Letters of Credit then outstanding plus the sum of all unreimbursed
drawings under Letters of Credit shall not exceed the Commitment, and (iii) the
Total Outstandings will not exceed the Commitment.

5. Attached hereto is an Application for the Letter of Credit on the form
provided to Borrower by the Issuing Bank.

6. This Request for Letter of Credit is executed on             ,             ,
by a Senior Officer of Borrower, on behalf of Borrower. The undersigned, in such
capacity, hereby certifies each and every matter contained herein to be true and
correct.

 

[BORROWER] By     Its    

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF REQUEST FOR LOAN]

REQUEST FOR LOAN

1. This Request for Loan is by             (the “Borrower”) to Citibank, N.A.
(the “Administrative Agent”) pursuant to that certain Amended and Restated
Credit Agreement dated as of July 30, 2014 (as it may be amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among Amgen
Inc., the Banks from time to time party thereto, the Administrative Agent, and
JPMorgan Chase Bank, N.A., as Syndication Agent. Capitalized terms used herein
and not defined herein shall have the meanings defined in the Credit Agreement.

2. Borrower hereby requests a Loan for the account of Borrower pursuant to the
Credit Agreement as follows:

 

  (a) DATE OF LOAN:             

 

  (b) TYPE OF LOAN (Check one box only):

 

  •   BASE RATE ADVANCE

 

  •   EURODOLLAR RATE ADVANCE WITH A             -MONTH INTEREST PERIOD

 

  •   EURIBOR RATE ADVANCE WITH A             -MONTH INTEREST PERIOD

 

  (c) AMOUNT OF REQUESTED LOAN:             [$] [€]             

 

  (d) INTEREST PERIOD OF LOAN ENDS:                         

3. In connection with the request pursuant to Section 2 above, Borrower
certifies that:

(a) Prior to giving effect to the Loans requested hereby, the aggregate
outstanding balance of Advances is $            .

(b) As of the date of the requested Loan, (i) each representation and warranty
made by Borrower in Article 4 of the Credit Agreement, other than Sections 4.4,
4.6 and 4.8, will be true and correct in all material respects (except that to
the extent any representation or warranty is qualified by materiality, it shall
be true and correct in all respects), both immediately before and after giving
effect to such Loan, as though such representations and warranties were made on
and as of that date (except to the extent such representations and warranties
specifically relate to an earlier date in which case they shall be true and
correct in all material respects as of such earlier date), (ii) no Default has
occurred and is continuing, and (iii) after giving effect to the requested Loan,
the Total Outstandings will not exceed the Commitment.

 

E-1



--------------------------------------------------------------------------------

4. This Request for Loan is executed on             ,             by a Senior
Officer of Borrower on behalf of Borrower. The undersigned, in such capacity,
hereby certifies each and every matter contained herein to be true and correct
except as previously disclosed by Borrower in writing to the Banks and waived by
the Majority Banks or all Banks, as applicable.

 

[BORROWER] By     Its    

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF ASSIGNMENT AGREEMENT]

ASSIGNMENT AGREEMENT

This Assignment Agreement (the “Assignment Agreement”) is dated as of the
Effective Date set forth below and is entered into by and between [the][each]11
Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each]12 Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees]13 hereunder are several and not joint.]14 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment Agreement as
if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Bank][their
respective capacities as Banks] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below, and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Bank)][the respective Assignors (in
their respective capacities as Banks)] against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment Agreement, without representation or warranty by [the][any] Assignor.

 

 

11  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

12  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

13  Select as appropriate.

14  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

F-1



--------------------------------------------------------------------------------

1.    Assignor[s]:                       [Assignor [is] [is not] a Defaulting
Bank] 2.    Assignee[s]:                       [for each Assignee, indicate
[Affiliate][Approved Fund] of [identify Bank] 3.    Borrower:    [Amgen Inc.]   
4.    Administrative Agent:    Citibank, N.A. (“Citibank”), as the
administrative agent under the Credit Agreement          5.    Credit Agreement:
   The $2,500,000,000 Amended and Restated Credit Agreement dated as of July 30,
2014 among Amgen Inc., the Banks parties thereto, Citibank, as Administrative
Agent, and the other agents parties thereto 6.    Assigned Interest[s]:      

 

Assignor[s]15

  

Assignee[s]16

   Aggregate Amount
of Commitment/
Advances for all
Banks18    Amount of
Commitment /
Advances Assigned8    Percentage Assigned
of Commitment/
Advances19      CUSIP Number       $        $          %             $       
$          %             $        $          %      

 

[7. Trade Date:                                                      ]20

[Page break]

 

 

15  List each Assignor, as appropriate.

16  List each Assignee, as appropriate.

18  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

19  Set forth, to at least 9 decimals, as a percentage of the
Commitment/Advances of all Banks thereunder.

20  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

F-2



--------------------------------------------------------------------------------

Effective Date:             , 20            [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR[S]21

[NAME OF ASSIGNOR]

By:       Title:

[NAME OF ASSIGNOR]

By:       Title:

ASSIGNEE[S]22

[NAME OF ASSIGNEE]

By:       Title:

[NAME OF ASSIGNEE]

By:       Title:

[Consented to and]23 Accepted:

CITIBANK, N.A., as

    Administrative Agent

By:                                                          

 

 

21  Add additional signature blocks as needed.

22  Add additional signature blocks as needed.

23  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

F-3



--------------------------------------------------------------------------------

Title:

 

[Consented to and]23 Accepted:

CITIBANK, N.A., as

    Issuing Bank

By:       Title:

[Consented to:]24

 

AMGEN INC., as

    the Borrower

By:       Title:

 

 

23  To be added only if the consent of the Issuing Bank is required by the terms
of the Credit Agreement.

24  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

F-4



--------------------------------------------------------------------------------

ANNEX 1

Amgen Inc. Amended and Restated Credit Agreement dated as of July 30, 2014

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment Agreement and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Bank; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document, or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 13.9(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 13.9(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Bank thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Bank and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment Agreement is any documentation required to be
delivered by it pursuant to Section 13.27 of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Bank, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Bank.

 

F-1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement . This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of New York.

 

F-2



--------------------------------------------------------------------------------

SCHEDULE 2.1

 

Bank

   Commitment      Pro Rata
Share  

Citibank, N.A.

   $ 185,000,000         7.4000 % 

JPMorgan Chase Bank, N.A.

   $ 185,000,000         7.4000 % 

Bank of America, N.A.

   $ 185,000,000         7.4000 % 

Barclays Bank PLC

   $ 185,000,000         7.4000 % 

Morgan Stanley Bank, N.A.

   $ 185,000,000         7.4000 % 

Goldman Sachs Bank USA

   $ 185,000,000         7.4000 % 

Credit Suisse AG, Cayman Islands Branch

   $ 144,375,000         5.7750 % 

Deutsche Bank AG, New York Branch

   $ 144,375,000         5.7750 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 144,375,000         5.7750 % 

UBS AG, Stamford Branch

   $ 144,375,000         5.7750 % 

HSBC Bank USA, National Association

   $ 144,375,000         5.7750 % 

BNP Paribas

   $ 144,375,000         5.7750 % 

Mizuho Bank, Ltd.

   $ 144,375,000         5.7750 % 

Royal Bank of Canada

   $ 144,375,000         5.7750 % 

Sumitomo Mitsui Banking Corporation

   $ 100,000,000         4.0000 % 

Wells Fargo Bank, National Association

   $ 100,000,000         4.0000 % 

State Street Bank and Trust Company

   $ 35,000,000         1.4000 % 

Total

   $ 2,500,000,000         100.0000 % 



--------------------------------------------------------------------------------

SCHEDULE 4.4

DISCLOSURE OF SUBSIDIARIES

 

Name

  

Type of Entity

   Percentage of Ownership  

Amgen (Europe) GmbH

   limited liability company      100 % 

Amgen Fremont Inc.

   corporation      100 % 

Amgen Global Finance B.V.

   corporation      100 % 

Amgen International LLC

   limited liability company      100 % 

Amgen Manufacturing, Limited

   corporation      100 % 

Amgen Research (Munich) GmbH

   limited liability company      100 % 

Amgen Rockville, Inc.

   corporation      100 % 

Amgen SF, LLC

   limited liability company      100 % 

Amgen Technology (Ireland)

   unlimited liability company      100 % 

Amgen Technology, Limited

   corporation      100 % 

Amgen USA Inc.

   corporation      100 % 

Amgen Worldwide Holdings B.V.

   corporation      100 % 

ATL Holdings Limited

   corporation      100 % 

Immunex Corporation

   corporation      100 % 

Onyx Pharmaceuticals, Inc.

   corporation      100 % 

Onyx Pharmaceuticals International GmbH

   limited liability company      100 % 

Onyx Therapeutics, Inc.

   professional corporation      100 % 



--------------------------------------------------------------------------------

SCHEDULE 4.8

LITIGATION

None.



--------------------------------------------------------------------------------

SCHEDULE 4.11(c)

ERISA

 

1. Amgen Inc. Retiree Medical Savings Account Plan.

 

2. Amgen Inc. Retiree Health Access Plan.



--------------------------------------------------------------------------------

SCHEDULE 4.15

ENVIRONMENTAL

None.



--------------------------------------------------------------------------------

SCHEDULE 6.3

LIENS

None.



--------------------------------------------------------------------------------

SCHEDULE 13.7

NOTICES

THE COMPANY

Amgen Inc.

One Amgen Center Drive

Thousand Oaks, California 91320-1799

Telecopier: (805) 499-6751

Telephone: (805) 447-1000

Website: www.amgen.com

THE ADMINISTRATIVE AGENT

Citibank, N.A.

1615 Brett Road, Building #3

New Castle, Delaware 19720

Attention of Treasurer

Facsimile No. (646) 274-5080

Telephone No. (302) 894-6160

E-mail: GLAgentOfficeOps@CITIGROUP.COM

ISSUING BANK

Citibank, N.A.

1615 Brett Road, Building #3

New Castle, Delaware 19720

Attention of Bank Loan Syndications

Facsimile No. (646) 274-5080

Telephone No. (302) 894-6160

E-mail: GLAgentOfficeOps@CITIGROUP.COM